EXECUTION VERSION

Exhibit 10.01

 

 

DEAL CUSIP: 45173JAF1

REVOLVER CUSIP: 45173JAG9

TERM A CUSIP: 45173JAH7

TERM B CUSIP: [  ]

CREDIT AGREEMENT

Dated as of March 4, 2019

among

II-VI INCORPORATED,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

BANK OF AMERICA, N.A.,

PNC CAPITAL MARKETS LLC,

BMO CAPITAL MARKETS CORP, CITIZENS BANK, N.A., FIFTH THIRD BANK,  

MUFG BANK, LTD., SUNTRUST ROBINSON HUMPHREY, INC. and

TD SECURITIES (USA) LLC

as Joint Lead Arrangers and Joint Bookrunners

PNC CAPITAL MARKETS LLC,

BMO CAPITAL MARKETS CORP and CITIZENS BANK, N.A.

as Co-Syndication Agents

FIFTH THIRD BANK, FIRST NATIONAL BANK OF PENNSYLVANIA,

HSBC BANK USA, N.A., SANTANDER BANK, N.A.,

SUNTRUST BANK, MUFG BANK, LTD. and TD BANK, N.A.

as Co-Documentation Agents

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

PAGE

 

 

 

 

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

45

1.03

 

Accounting Terms

 

46

1.04

 

Rounding

 

47

1.05

 

Exchange Rates; Currency Equivalents

 

47

1.06

 

Additional Alternative Currencies

 

48

1.07

 

Change of Currency

 

49

1.08

 

Times of Day

 

49

1.09

 

Letter of Credit Amounts

 

49

1.10

 

Limited Condition Acquisition

 

49

 

 

 

 

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

2.01

 

Revolving Loans and Term Loans

 

50

2.02

 

Borrowings, Conversions and Continuations of Loans

 

51

2.03

 

Letters of Credit

 

53

2.04

 

[Reserved]

 

62

2.05

 

Swing Line Loans

 

62

2.06

 

Prepayments

 

65

2.07

 

Termination or Reduction of Commitments

 

69

2.08

 

Repayment of Loans

 

70

2.09

 

Interest

 

71

2.10

 

Fees

 

72

2.11

 

Computation of Interest and Fees

 

72

2.12

 

Evidence of Debt

 

73

2.13

 

Payments Generally; Administrative Agent’s Clawback

 

73

2.14

 

Sharing of Payments by Lenders

 

75

2.15

 

[Reserved]

 

76

2.16

 

Increase in Commitments

 

76

2.17

 

Cash Collateral

 

80

2.18

 

Defaulting Lenders

 

81

2.19

 

Designated Lenders

 

83

2.20

 

Refinancing Facilities

 

83

 

 

 

 

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

3.01

 

Taxes

 

85

3.02

 

Illegality

 

90

3.03

 

Inability to Determine Rates

 

91

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 

92

3.05

 

Compensation for Losses

 

93

3.06

 

Mitigation Obligations; Replacement of Lenders

 

94

i

--------------------------------------------------------------------------------

 

3.07

 

Successor LIBOR

 

94

3.08

 

Survival

 

95

 

 

 

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

4.01

 

Conditions to the Closing Date

 

96

4.02

 

Conditions to all Credit Extensions

 

99

4.03

 

Conditions to Delayed Draw Term A Loans

 

100

4.04

 

Conditions to the Effective Date

 

100

4.05

 

Certain Funds Provisions

 

101

 

 

 

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

101

5.02

 

Authorization; No Contravention

 

102

5.03

 

Governmental Authorization; Other Consents

 

102

5.04

 

Binding Effect

 

102

5.05

 

Financial Statements; No Material Adverse Effect

 

102

5.06

 

Litigation

 

102

5.07

 

No Default

 

103

5.08

 

Ownership of Property; Liens

 

103

5.09

 

Environmental Compliance

 

103

5.10

 

Insurance

 

103

5.11

 

Taxes

 

103

5.12

 

ERISA Compliance

 

104

5.13

 

Subsidiaries; Equity Interests

 

104

5.14

 

Margin Regulations; Investment Company Act

 

105

5.15

 

Disclosure

 

105

5.16

 

Compliance with Laws

 

105

5.17

 

[Reserved]

 

105

5.18

 

Casualty, Etc

 

105

5.19

 

Solvency

 

105

5.20

 

Intellectual Property; Licenses, Etc

 

105

5.21

 

Labor Matters

 

106

5.22

 

OFAC and Anti-Money Laundering

 

106

5.23

 

Anti-Corruption Laws

 

106

5.24

 

Collateral Documents

 

106

5.25

 

Status as Senior Debt

 

106

5.26

 

EEA Financial Institutions

 

106

 

 

 

 

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

107

6.02

 

Certificates; Other Information

 

107

6.03

 

Notices

 

109

6.04

 

Payment of Obligations

 

110

6.05

 

Preservation of Existence, Etc

 

110

6.06

 

Maintenance of Properties

 

110

ii

--------------------------------------------------------------------------------

 

6.07

 

Maintenance and Evidence of Insurance

 

110

6.08

 

Compliance with Laws

 

111

6.09

 

Books and Records

 

111

6.10

 

Inspection Rights

 

111

6.11

 

Use of Proceeds

 

112

6.12

 

Compliance with Environmental Laws

 

112

6.13

 

Ratings

 

112

6.14

 

Covenant to Guarantee Obligations

 

112

6.15

 

Covenant to Give Security

 

113

6.16

 

Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions

 

113

6.17

 

Further Assurances

 

114

6.18

 

[Reserved]

 

114

6.19

 

Post-Closing Obligations

 

114

 

 

 

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

 

 

 

 

 

 

7.01

 

Liens

 

114

7.02

 

Investments

 

117

7.03

 

Indebtedness

 

119

7.04

 

Fundamental Changes

 

122

7.05

 

Dispositions

 

123

7.06

 

Restricted Payments and Junior Payments

 

125

7.07

 

Change in Nature of Business

 

126

7.08

 

Transactions with Affiliates

 

126

7.09

 

Burdensome Agreements

 

126

7.10

 

Use of Proceeds

 

128

7.11

 

Financial Covenants

 

128

7.12

 

Organization Documents; Fiscal Year; Legal Name, Jurisdiction of Formation and
Form of Entity

 

129

7.13

 

Sale Leasebacks

 

129

7.14

 

Amendments to and Prepayments of Additional Indebtedness

 

129

7.15

 

Unrestricted Subsidiaries

 

130

7.16

 

Sanctions

 

130

7.17

 

Anti-Corruption Laws

 

130

 

 

 

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

8.01

 

Events of Default

 

131

8.02

 

Remedies Upon Event of Default

 

133

8.03

 

Application of Funds

 

134

 

 

 

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

9.01

 

Appointment and Authority

 

135

9.02

 

Rights as a Lender

 

136

9.03

 

Exculpatory Provisions

 

136

9.04

 

Reliance by Administrative Agent

 

137

9.05

 

Delegation of Duties

 

137

iii

--------------------------------------------------------------------------------

 

9.06

 

Resignation of Administrative Agent

 

138

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

139

9.08

 

No Other Duties, Etc

 

139

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 

139

9.10

 

Collateral and Guaranty Matters

 

141

9.11

 

Secured Cash Management Agreements and Secured Swap Contracts

 

142

9.12

 

ERISA Matters

 

142

 

 

 

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

 

 

 

 

 

 

10.01

 

Amendments, Etc

 

143

10.02

 

Notices; Effectiveness; Electronic Communication

 

148

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

150

10.04

 

Expenses; Indemnity; Damage Waiver

 

151

10.05

 

Payments Set Aside

 

153

10.06

 

Successors and Assigns

 

153

10.07

 

Treatment of Certain Information; Confidentiality

 

159

10.08

 

Right of Setoff

 

161

10.09

 

Interest Rate Limitation

 

161

10.10

 

Counterparts; Integration; Effectiveness

 

161

10.11

 

Survival of Representations and Warranties

 

162

10.12

 

Severability

 

162

10.13

 

Replacement of Lenders

 

162

10.14

 

Governing Law; Jurisdiction; Etc

 

163

10.15

 

[Reserved]

 

164

10.16

 

Waiver of Jury Trial

 

164

10.17

 

No Advisory or Fiduciary Responsibility

 

164

10.18

 

Electronic Execution of Assignments and Certain Other Documents

 

165

10.19

 

USA PATRIOT Act

 

165

10.20

 

Judgment Currency

 

165

10.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

166

 

 

 

 

 

iv

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

1.01

 

Existing Letters of Credit

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.11

 

Tax Sharing Agreements

 

 

5.13

 

Subsidiaries

 

 

5.21

 

Labor Matters

 

 

6.19

 

Post-Closing Obligations

 

 

7.01

 

Existing Liens

 

 

7.02

 

Permitted Investments

 

 

7.02(u)

 

Post-Closing Reorganizations

 

 

7.03

 

Existing Indebtedness

 

 

7.04

 

Permitted Dissolutions

 

 

7.05

 

Permitted Dispositions

 

 

7.08

 

Existing Transactions with Affiliates

 

 

7.09

 

Existing Burdensome Agreements

 

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

10.06

 

Disqualified Institutions

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

A

 

Form of Loan Notice

 

 

B

 

Form of Swing Line Loan Notice

 

 

C

 

Form of Notice of Loan Prepayment

 

 

D

 

Form of Note

 

 

E

 

Form of Compliance Certificate

 

 

F-1

 

Form of Assignment and Assumption

 

 

F-2

 

Form of Administrative Questionnaire

 

 

G

 

Form of Solvency Certificate

 

 

H

 

Form of Guaranty Agreement

 

 

I

 

Form of U.S. Tax Compliance Certificate

 

 

J

 

Form of Perfection Certificate

 

 

K

 

Form of Secured Party Designation Notice

 

 

 

 

 

v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 4, 2019, among
II-VI Incorporated, a Pennsylvania corporation (the “Borrower”), each Lender
from time to time party hereto, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer.

WHEREAS, the Borrower will directly or indirectly acquire (such acquisition, the
“Finisar Acquisition”) 100% of the capital stock and other equity interests of
Finisar Corporation, a Delaware corporation (the “Company”), pursuant to an
Agreement and Plan of Merger, dated as of November 8, 2018 (together with all
exhibits, annexes, schedules and other disclosure letters thereto, collectively,
as modified, amended, supplemented, consented to or waived, the “Merger
Agreement”) by and among the Company, the Borrower and Mutation Merger Sub Inc.,
a wholly-owned subsidiary of the Borrower.

WHEREAS, the Borrower has requested that the Lenders provide revolving and term
loan credit facilities for the purposes set forth herein, and the Lenders are
willing to do so on the terms and conditions set forth herein.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“2022 Notes” means the Borrower’s Convertible Senior Notes due 2022 issued
pursuant to an indenture dated as of August 29, 2017 between the Borrower, as
issuer, and U.S. Bank, National Association, as trustee.

“2033 Notes” means the Company’s Convertible Notes issued pursuant to an
indenture dated as of December 16, 2013 between the Company, as issuer, and
Wells Fargo Bank, National Association, as trustee, in an aggregate principal
amount outstanding of $1.1 million.

“2036 Notes” means the Company’s Convertible Notes issued pursuant to an
indenture dated as of December 21, 2016 between the Company, as issuer, and
Wells Fargo Bank, National Association, in an aggregate principal amount
outstanding of $575 million.

“Accepting Lenders” has the meaning specified in Section 10.01(c).

“Acquired Indebtedness” has the meaning specified in Section 7.03(i).

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Equity Interests of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger, amalgamation or consolidation or any other
combination with another Person (other than a Person that is a Restricted
Subsidiary before giving effect to such merger, amalgamation or consolidation),
provided that the Borrower or the Restricted Subsidiary is the surviving entity.

 

--------------------------------------------------------------------------------

 

“Additional Indebtedness” has the meaning specified in Section 7.03(h).

“Additional Secured Obligations” means (a) all debts, liabilities, obligations,
covenants and duties of any Loan Party or any Subsidiary arising under any
Secured Swap Contract and (b) all debts, liabilities, obligations, covenants and
duties of any Loan Party or any Subsidiary arising under any Secured Cash
Management Agreement, in the case of each of clauses (a) and (b), whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including all costs
and expenses incurred in connection with the enforcement and collection of the
foregoing and interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Additional Secured Obligations of a Person shall exclude any Excluded Swap
Obligations with respect to such Person.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent; provided that, for
purposes of the Collateral Documents, each reference to the Administrative Agent
with respect to the identity of the holder of the Lien or security interest
granted therein shall mean Bank of America, N.A., in its capacity as
Administrative Agent under any of the Loan Documents (except as may be expressly
stated otherwise in such Collateral Document).

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of the Administrative Agent and the Collateral Agent.

“Agent Fee Letter” means the fee letter dated as of December 7, 2018 by and
between the Administrative Agent and the Borrower.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The initial amount of the Aggregate Revolving Commitments in
effect on the Closing Date is $450,000,000.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.20.

2

--------------------------------------------------------------------------------

 

“All-In-Yield” means, with respect to the Term B Facility or any Incremental
Term Facility as of any date, the weighted average yield to maturity with
respect to such Term Facility which shall take into account any interest rate
margins, interest rate floors or similar devices and shall be deemed to include
any original issue discount and any fees (other than facility arrangement,
underwriting or other closing fees and expenses not paid for the account of, or
distributed to, all Lenders providing such Term Facility) paid or payable to
such Lenders in connection with such Term Facility, in each case, as reasonably
determined in a manner consistent with customary financial practice based on the
Weighted Average Life of such Term Facility and assuming that the interest rate
(including the Applicable Rate) for such Term Facility in effect on such date
(after giving effect to any Indebtedness incurred on such date) shall be the
intereste rate for the entire Weighted Average Life of such Term Facility.

“Alternative Currency” means each of the following currencies: Euro, Japanese
Yen, Swiss Francs, Swedish Krona and Sterling, together with each other currency
(other than Dollars) that is approved in accordance with Section 1.06; provided
that for each Alternative Currency, such requested currency is an Eligible
Currency.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Revolving Commitments. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 5.23

“Anti-Money Laundering Laws” means the Bank Secrecy Act of 1970, as amended by
the PATRIOT Act, and the applicable anti-money laundering statutes of
jurisdictions where the Company and its Subsidiaries conduct business and the
applicable rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Loan Commitment at such time,
subject to adjustment as provided in Section 2.18, and (ii) thereafter, the
principal amount of such Term A Lender’s Term A Loans at such time (including,
after the Delayed Draw Term A Loan Funding Date, such Term A Lender’s Delayed
Draw Term A Loans), (b) in respect of the Term B Facility, with respect to any
Term B Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term B Facility represented by (i) on or prior to the Closing
Date, such Term B Lender’s Term B Loan Commitment at such time, subject to
adjustment as provided in Section 2.18, and (ii) thereafter, the principal
amount of such Term B Lender’s Term B Loans at such time and (c) in respect of
the Revolving Facility, with respect to any Revolving Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Facility
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.18.  If the commitment of each
Revolving Lender to make Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender in respect of the Revolving Facility shall be determined based
on the Applicable Percentage of such Revolving Lender in respect of the
Revolving Facility most recently in effect, giving effect to any subsequent
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.  The initial Applicable Percentage of each Lender in respect of
each Facility is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

3

--------------------------------------------------------------------------------

 

“Applicable Rate” means (a) with respect to the Term B Loan, [TO BE DETERMINED]%
per annum in the case of Eurocurrency Rate Loans and [TO BE DETERMINED]% per
annum in the case of Base Rate Loans, (b) with respect to any Incremental Term
Loan, the rate per annum set forth in the Incremental Facility Amendment
establishing such Incremental Term Loans, subject, in the case of any
Incremental Tranche B Term Loan, to the provisions of Section 2.16(j), (c) with
respect to any Specified Refinancing Debt, the rate per annum set forth in the
Refinancing Amendment establishing such Specified Refinancing Debt and (d) with
respect to Term A Loans, Revolving Loans, Swing Line Loans and Letter of Credit
Fees the following percentages per annum, based upon the Consolidated Total Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing

Level

Consolidated Total Net

Leverage Ratio

Eurocurrency Rate

Loans / Letter of

Credit Fees

Base Rate Loans

1

> 4.00:1.00

2.25%

1.25%

2

> 3.00:1.00 but ≤ 4.00:1.00

2.00%

1.00%

3

> 2.00:1.00 but ≤ 3.00:1.00

1.75%

0.75%

4

> 1.00:1.00 but ≤ 2.00:1.00

1.50%

0.50%

5

≤ 1.00:1.00

1.375%

0.375%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Level 1 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered, whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Total Net Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a) for the first fiscal
quarter ending after the Closing Date shall be determined based upon Pricing
Level 2. Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Approved Bank” has the meaning set forth in clause (b) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Bank of America, N.A., PNC Capital Markets LLC, BMO Capital
Markets Corp., Citizens Bank, N.A., Fifth Third Bank, an Ohio Banking
Corporation, MUFG Bank, Ltd., SunTrust Robinson Humphrey, Inc. and TD Securities
(USA) LLC.

4

--------------------------------------------------------------------------------

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 30, 2018, and
the related consolidated statements of operations, comprehensive income, changes
in equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Authorization to Share Insurance Information” means the authorization, duly
executed by the applicable Loan Party or Loan Parties, in form and substance
reasonably acceptable to the Administrative Agent, authorizing the sharing of
insurance information of the Loan Parties and their Subsidiaries.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date applicable to Revolving Loans, Swing Line Loans and Letters of Credit (and
the related L/C Obligations), (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Revolving Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Amount” means, at any date, an amount equal to the sum of:

(a)$75,000,000; plus

(b)an amount, not less than zero in the aggregate, equal to the Cumulative
Retained Excess Cash Flow Amount; plus

(c)the Net Cash Proceeds actually received by the Borrower from and after the
Closing Date to such date from any capital contributions to, or the sale or
issuance of Equity Interests of the Borrower (other than (i) Disqualified Equity
Interests, (ii) Equity Interests issued or sold to a Restricted Subsidiary or an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination, (iii) Equity
Interests the Net Cash Proceeds of which are stated to be and are in fact used
to repay long-term Indebtedness for borrowed money (other than (x) revolving
loans or (y) Indebtedness of a Person, or Indebtedness secured by a Lien on the
assets, being acquired in connection with acquisitions permitted hereunder for
which the Borrower issues Equity Interests as consideration) and (iv) amounts
that have previously been (or are simultaneously being) applied to the Available
Amount); plus

5

--------------------------------------------------------------------------------

 

(d)the Net Cash Proceeds received by the Borrower and its Restricted
Subsidiaries of Dispositions of Investments made using the Available Amount in
an amount not to exceed the original amount of such Investment; plus

(e)returns received in cash or Cash Equivalents by the Borrower and its
Restricted Subsidiaries on Investments made using the Available Amount
(including Investments in Unrestricted Subsidiaries) in an amount not to exceed
the original amount of such Investment; plus

(f)(x) the Investments of the Borrower and its Restricted Subsidiaries made
using the Available Amount in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
with or into any Borrower or any of its Restricted Subsidiaries (up to the fair
market value (as determined in good faith by the Borrower) of the Investments of
the Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary at
the time of such re-designation or merger or consolidation) and (y) the fair
market value (as determined in good faith by the Borrower) of the assets of any
Unrestricted Subsidiary acquired by such Unrestricted Subsidiary with the
proceeds of Investments of the Borrower and its Restricted Subsidiaries made
using the Available Amount in such Unrestricted Subsidiary that have been
transferred, conveyed or otherwise distributed to the Borrower and its
Restricted Subsidiaries (up to the fair market value (as determined in good
faith by the Borrower) of the Investments of the Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such transfer,
conveyance or other distribution), in each case, in an amount not to exceed the
original amount of such Investment.

“Back-Up Indemnity Payment” has the meaning specified in Section 3.01(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of one percent (0.50%), (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurocurrency Rate plus one percent
(1.00%); provided that if the Base Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans are only available for Loans denominated in Dollars.

6

--------------------------------------------------------------------------------

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower’s Existing Credit Agreement” means that certain credit agreement dated
as of July 28, 2016 by and among the Borrower, the guarantors from time to time
party thereto, PNC Bank, National Association as Administrative Agent and the
lenders from time to time party thereto (as amended, restated, amended and
restated, supplemented or modified from time to time).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency, and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable interbank market for such currency; and

(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

7

--------------------------------------------------------------------------------

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer(s) shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer(s). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means, at any date:

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America, or, in the case of any Non-U.S.
Subsidiary, by the government of the country of such Non-U.S. Subsidiary, or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America, or, in the case of any Non-U.S. Subsidiary, the
country of such Non-U.S. Subsidiary, is pledged in support thereof;

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof (each such commercial bank,
an “Approved Bank”);

(c)commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within one hundred eighty (180) days of the date of acquisition;

(d)repurchase agreements entered into by any Person with a bank or trust company
(including any Lender under the Revolving Facility) or recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least one hundred percent (100%) of the amount of the repurchase obligations;
and

(e)investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which have the highest rating obtainable from either Moody’s or S&P and the
portfolios of which substantially all of the Investments in such portfolios are
of the character described in the foregoing clauses (a) through (d).

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

8

--------------------------------------------------------------------------------

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender, an Agent or an
Affiliate of a Lender or Agent, or (b) at the time it (or its Affiliate) becomes
a Lender, is a party to a Cash Management Agreement with a Loan Party or any
Subsidiary, in each case in its capacity as a party to such Cash Management
Agreement (even if such Person ceases to be a Lender or Agent or such Person’s
Affiliate ceases to be a Lender or Agent); provided, however, that for any of
the foregoing to be included as a “Secured Cash Management Agreement” on any
date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

“CFC” means any Subsidiary that is a controlled foreign corporation within the
meaning of Section 957 of the Code and that is owned, directly or indirectly, by
a U.S. Subsidiary.

“CFC Holdco” means (a) any direct or indirect U.S. Subsidiary that has no
material assets other than the Equity Interests of one or more CFCs and (b) any
direct or indirect U.S. Subsidiary that has no material assets other than the
Equity Interests or Indebtedness of one or more other U.S. Subsidiaries of the
type referred to in the immediately preceding clause (a).

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of equity securities of the Borrower carrying thirty-five percent
(35%) or more of the voting power of all outstanding equity securities of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

9

--------------------------------------------------------------------------------

 

(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)a “change of control” or any comparable term under, and as defined in, the
2022 Notes (if the 2022 Notes are then outstanding) shall have occurred.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term A Loans, Delayed Draw
Term A Loans, Term B Loans, Revolving Loans, Incremental Term Loans or
Incremental Revolving Increases; and (b) when used in respect of any Commitment,
whether such Commitment is in respect of a commitment to make Term A Loans,
Delayed Draw Term A Loans, Term B Loans, Revolving Loans, or Incremental Term
Loans or Incremental Revolving Increases.    

“Closing Date” means the date on or prior to the Commitment Termination Date on
which the conditions set forth in Section 4.01 are satisfied or waived in
accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent are purported to be granted pursuant
to and in accordance with the Collateral Documents.

“Collateral Agent” means Bank of America, acting as collateral agent for the
Secured Parties, together with its permitted successors and assigns in such
capacity.

“Collateral Documents” means a collective reference to the Security Agreement,
the Guaranty Agreement and all other security or pledge agreements or documents
as may be executed and delivered by any Loan Party pursuant to the terms of
Section 6.14 or Section 6.15 or any of the Loan Documents.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term B Loan Commitment of such Lender, the Term A Loan Commitment of such
Lender and/or the Delayed Draw Term A Loan Commitment of such Lender and shall
include, as the context requires, any unfunded commitment of such Lender to fund
any portion of an Incremental Term Loan.

“Commitment Letter” means that certain Second Amended and Restated Commitment
Letter dated as of December 14, 2018 by and among the Arrangers and the
Borrower.

“Commitment Termination Date” means the earliest of (a) the Termination Date (as
defined in the Merger Agreement as in effect on November 8, 2018), (b) the
closing of the Acquisition without the use of the Facilities, (c) the date the
Borrower has delivered written notice to terminate its obligations under the
Merger Agreement pursuant to the terms thereof or the date that the Merger
Agreement is terminated and (d) the date the Borrower has delivered written
notice to terminate its Commitments in full pursuant to Section 2.07.

10

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Existing Convertible Notes” means (a) the 2036 Notes and (b) the 2033
Notes.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net earnings (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” shall mean, as of any date of determination, all
assets of the Borrower and its Restricted Subsidiaries (other than cash and Cash
Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower as current assets as of such date.

“Consolidated Current Liabilities” shall mean, as of any date of determination,
all liabilities (without duplication) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current liabilities as of such date; provided, however, that Consolidated
Current Liabilities shall not include (a) current maturities of any long-term
Indebtedness, (b) outstanding revolving loans and (c) the current portion of any
other long-term liabilities.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted (and not added back) in calculating such Consolidated Net Income (other
than clauses (v), (x) and (xi) below): (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, provincial, franchise,
excise, local and foreign Taxes by the Borrower and its Restricted Subsidiaries
for such period, including penalties and interest related to such taxes or
arising from any tax examination, (iii) amounts attributable to depreciation and
amortization for such period, (iv) Non-Cash Charges for such period, (v) the
amount of synergies and cost savings reasonably expected by the Borrower to be
realized as a result of any Permitted Acquisition, Dispositions and Investments
(in each case, permitted hereunder and other than the Transactions) (the
“Specified Transactions”) so long as such synergies and cost savings are (A)
reasonably identifiable and factually supportable and (B) the benefits resulting
therefrom are reasonably expected to be realized within twelve (12) months of
the closing date of such Specified Transaction; provided that the aggregate
amount added pursuant to clauses (v), (vi) and (xi) shall not exceed twenty
percent (20%) of Consolidated EBITDA for any period (calculated prior to giving
effect to any such adjustment made pursuant to clauses (v), (vi) and (xi)), (vi)
the amount of fees, charges, costs and expenses incurred in respect of
restructuring, severance, relocation and integration; provided that the
aggregate amount added pursuant to clauses (v), (vi) and (xi) shall not exceed
twenty percent (20%) of Consolidated EBITDA for any period (calculated prior to
giving effect to any such adjustment made pursuant to such clauses (v), (vi) and
(xi)), (vii) all fees, costs and expenses in connection with the Transactions
and any fees, costs and expenses (in each case, other than any acquisition
consideration paid) related to any actual, proposed or contemplated issuance of
equity or any Permitted Investment or Disposition, (viii) without duplication of
any amounts in clause (vi) above, fees, charges, costs and expenses incurred in
respect of restructuring, severance and relocation to achieving synergies
identified in the financial model delivered by the Borrower to the Arrangers on
November 7, 2018, (ix) any customary fees and expenses incurred in connection
with any amendments or waivers to this Agreement and the other Loan Documents or
the issuance, prepayment or amendment or refinancing of Indebtedness permitted
hereunder or issuance of capital stock, (x) the amount of synergies, operating
expense reductions and cost savings reasonably expected by the Borrower to be
realized as a result of the Transaction so long as such synergies and cost
savings are (A) reasonably identifiable and factually supportable and (B) the
benefits resulting

11

--------------------------------------------------------------------------------

 

therefrom are reasonably expected to be realized within twenty four (24) months
of the Closing Date, provided that the aggregate amount added pursuant to this
clause (x) shall not exceed $100,000,000, (xi) after the Closing Date, the
amount of synergies, operating expense reductions and cost savings reasonably
expected by the Borrower to be realized as a result of the Transaction so long
as such synergies and cost savings are (A) reasonably identifiable and factually
supportable and (B) the benefits resulting therefrom are reasonably expected to
be realized within twelve (12) months after the second anniversary of the
Closing Date; provided that the aggregate amount added pursuant to clauses (v),
(vi) and (xi) shall not exceed twenty percent (20%) of Consolidated EBITDA for
any period (calculated prior to giving effect to any such adjustment made
pursuant to such clauses (v), (vi) and (xi)), (xii) customary costs and expenses
incurred or paid in connection with Investments (including Permitted
Acquisitions) and Dispositions permitted hereunder whether or not such
Investment or Disposition is consummated and (xiii) the aggregate net loss on
Dispositions of property  outside the ordinary course of business, minus (b) the
following without duplication and to the extent included (and not deducted) in
calculating such Consolidated Net Income: (i) federal, state, provincial,
franchise, excise, local and foreign Tax recoveries of the Borrower and its
Restricted Subsidiaries for such period, (ii) non-cash items (excluding (A) any
non-cash recovery that is expected to be received in cash in any future period
and (B) any reversal of a write-down of current assets) increasing Consolidated
Net Income for such period and (iii) the aggregate net gain on Dispositions of
property outside the ordinary course of business for such period; provided that
in the event of the acquisition by the Borrower or a Restricted Subsidiary of a
newly acquired Restricted Subsidiary or operation (as such term is used in the
definition of “Pro Forma Basis”), Consolidated EBITDA will include the Target
EBITDA of the newly acquired Restricted Subsidiary or operation on a Pro Forma
Basis in accordance with the terms of the definition of “Pro Forma Basis”.

“Consolidated Excess Cash Flow” means, for any Excess Cash Flow Period for the
Borrower and its Restricted Subsidiaries on a consolidated basis, an amount (if
positive) equal to Consolidated Net Income for such period plus (a) the
following without duplication: (i) an amount equal to any net decrease in
Consolidated Working Capital from the first day to the last day of such period,
(ii) to the extent not included in Consolidated Net Income, any cash gains and
income (actually received in cash) during such period and (iii) the amount of
all non-cash losses, charges and expenses deducted in calculating Consolidated
Net Income including for depreciation and amortization for such period, minus
(b) the following without duplication: (i) Consolidated Interest Charges
actually paid in cash for such period, (ii) cash taxes paid by the Borrower and
its Restricted Subsidiaries during such period, (iii) all scheduled payments of
principal on Consolidated Funded Indebtedness (including, without limitation,
the Term Loans) actually paid in such period, (iv) an amount equal to any net
increase in Consolidated Working Capital from the first day to the last day of
such period, (v) the amount of (A) any non-cash gains and income included in
calculating Consolidated Net Income for such period and (B) all cash expenses,
charges and losses excluded in arriving at such Consolidated Net Income, in each
case, to the extent not financed with the proceeds of long-term, non-revolving
Indebtedness, (vi) any required up-front cash payments in respect of Swap
Contracts to the extent not financed with the proceeds of long-term,
non-revolving Indebtedness and not deducted in arriving at such Consolidated Net
Income, (vii) any cash payments actually made during such period that represent
a non-cash charge from a previous period and deducted in calculating
Consolidated Excess Cash Flow in a previous period, (viii) the aggregate amount
of expenditures actually made by the Borrower or any of its Restricted
Subsidiaries in cash during such period for the payment of financing fees, rent
and pension and other retirement benefits to the extent that such expenditures
are not from such period, (ix) capital expenditures actually paid in cash by the
Borrower or any Restricted Subsidiary, (x) the aggregate amount actually paid in
cash by the Borrower and its Restricted Subsidiaries on account of Investments
pursuant to Section 7.02(v), (xi) to the extent not deducted in the calculation
of Consolidated Net Income for such period, the amount of Restricted Payments
pursuant to Section 7.06(f)(i) made in cash and (xii) without duplication, the
aggregate amount of cash payments made in respect of finance leases for such
period; provided that in the case of each of the preceding clauses (b)(viii)
through (b)(xi), such amount shall be deducted only to the extent any such
amount is (I) paid (1) during such period (other than any such amount

12

--------------------------------------------------------------------------------

 

paid during such period but prior to the Consolidated Excess Cash Flow
Prepayment Date for the immediately preceding period and previously deducted
from Consolidated Excess Cash Flow for the immediately preceding period) or (2)
following the end of such period but prior to the Consolidated Excess Cash Flow
Prepayment Date for such period and, upon the election of the Borrower by
written notice delivered to the Administrative Agent prior to the Consolidated
Excess Cash Flow Prepayment Date for such period, deducted from Consolidated
Excess Cash Flow for such period and (II) not financed with long-term,
non-revolving Indebtedness.

“Consolidated Excess Cash Flow Prepayment Date” has the meaning specified in
Section 2.06(b)(iii).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all debt for borrowed money (including
Obligations hereunder) and all debt evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) without duplication, all obligations (whether direct or contingent) arising
under drawn letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any Restricted Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Restricted Subsidiary;
provided, that Consolidated Funded Indebtedness shall exclude any intercompany
loans amongst the Borrower and its Restricted Subsidiaries.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, original issue discount, commissions, debt discount, fees,
charges and related expenses of the Borrower and its Restricted Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four (4) prior fiscal
quarters ending on (or immediately prior to) such date to (b) Consolidated
Interest Charges for such period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net earnings of the
Borrower and its Restricted Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.

“Consolidated Secured Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, all
Consolidated Funded Indebtedness secured by Liens.

“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Indebtedness as of such
date minus the unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries as determined in accordance with GAAP to (b)
Consolidated EBITDA for the period of the four (4) fiscal quarters most recently
ended.

13

--------------------------------------------------------------------------------

 

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date minus the
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries as determined in accordance with GAAP to (b) Consolidated EBITDA
for the period of the four (4) fiscal quarters most recently ended.

“Consolidated Working Capital” means, as of any date of determination,
Consolidated Current Assets as of such date minus Consolidated Current
Liabilities as of such date; provided that there shall be excluded (a) the
effect of reclassification during such period between current assets and long
term assets and current liabilities and long term liabilities (with a
corresponding restatement of the prior period to give effect to such
reclassification), (b) the effect of any Disposition of any Person, facility or
line of business or acquisition of any Person, facility or line of business
during such period, (c) the effect of any fluctuations in the amount of accrued
and contingent obligations under any Swap Contract, and (d) the application of
purchase or recapitalization accounting.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote more than twenty-five percent (25%) or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement and/or blocked account agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero, equal to the aggregate sum of the Retained Percentage of
Consolidated Excess Cash Flow for all Excess Cash Flow Periods commencing with
the Excess Cash Flow Period ending June 30, 2020 (which for the avoidance of
doubt, shall not be less than zero for any single Excess Cash Flow Period).

“Debt Issuance” means the issuance by any Loan Party of any Indebtedness other
than Indebtedness permitted under Section 7.03.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions
(including any applicable foreign jurisdiction) from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

14

--------------------------------------------------------------------------------

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state, provincial or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.18(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuers, the Swing Line Lender and each other Lender promptly
following such determination.

“Delayed Draw Term A Facility” means, at any time, (a) prior to the Delayed Draw
Term A Loan Termination Date in respect of such Term Facility, the sum of the
aggregate amount of the Delayed Draw Term A Loan Commitments at such time and
(b) thereafter, the aggregate principal amount of the Delayed Draw Term A Loans
of all Delayed Draw Term A Lenders outstanding at such time.

“Delayed Draw Term A Lender” means at any time (a) prior to the Delayed Draw
Term A Loan Termination Date, any Lender that has a Delayed Draw Term A Loan
Commitment at such time and (b) thereafter any Lender that holds Delayed Draw
Term A Loans at such time.

15

--------------------------------------------------------------------------------

 

“Delayed Draw Term A Loan Commitment” means, as to each Delayed Draw Term A
Lender, its obligation to make Delayed Draw Term A Loans to the Borrower
pursuant to Section 2.01(d) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Delayed Draw Term A
Lender’s name on Schedule 2.01.

“Delayed Draw Term A Loan” has the meaning specified in Section 2.01(d).

“Delayed Draw Term A Loan Funding Date” means the date on or prior to the
Delayed Draw Term A Loan Termination Date on which Delayed Draw Term A Loans are
made and the conditions set forth in Section 4.03 are satisfied on such date.

“Delayed Draw Term A Loan Termination Date” means the earlier to occur of (a)
the date on which the Delayed Draw Term A Loan have been made (in full or in
part) and (b) forty (40) Business Days after the Closing Date.

“Delayed Draw Term A Ticking Fee” has the meaning assigned to such term in
Section 2.10(c).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Lender” has the meaning assigned to such term in Section 2.19.

“Disposition” or “Dispose” or “Disposal” means the sale, transfer, license,
lease or other disposition (including any Sale and Leaseback Transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disposition Reserves” has the meaning specified in the definition of “Net Cash
Proceeds”.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligations or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interest that would constitute Disqualified
Equity Interests, in each case, on or prior to the 91st day following the Term B
Loan Maturity Date.

“Disqualified Institution” means, on any date, (a) those particular banks,
institutions and other institutional lenders identified by name in writing by
the Borrower to the Arrangers prior to November 8, 2018 (collectively, and with
affiliates (other than bona fide debt fund affiliates)  identifiable by name)
and set forth on Schedule 10.06 and (b) any other Person that is a competitor
(collectively, and with affiliates,(other than bona fide debt fund affiliates)
of the Borrower or any of its Subsidiaries, which Person has been designated by
the Borrower as a “Disqualified Institution” by written notice to the
Administrative Agent and the Lenders (by posting such notice to the Platform)
not less than two (2) Business Days prior to such date; provided, that, the
foregoing shall not apply to retroactively disqualify any Person that has
previously acquired an assignment in the Loans or Commitments under this
Agreement to the extent that any such Person was not a Disqualified Institution
at the time of the applicable assignment; provided, further, that “Disqualified
Institutions” shall exclude any Person that the Borrower has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent and the Lenders from time to time.

16

--------------------------------------------------------------------------------

 

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“DQ List” has the meaning specified in Section 10.06(h)(iv).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 4.04.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 10.06(h).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Revolving Lenders in such market and as to
which a Dollar Equivalent may be readily calculated. If, after the designation
by the Revolving Lenders or the applicable L/C Issuer, as applicable, of any
currency as an Alternative Currency, any change in currency controls or exchange
regulations or any change in the national or international financial, political
or economic conditions are imposed in the country in which such currency is
issued, result in, in the reasonable opinion of the Administrative Agent or the
Required Revolving Lenders (in the case of any Revolving Loans to be denominated
in an Alternative Currency) or the applicable L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing such currency is impracticable for the
Revolving Lenders or (d) such currency is no longer a currency in which the
Required Revolving Lenders are willing to make such Credit Extensions (each of
clauses (a), (b), (c), and (d) a “Disqualifying Event”), then the Administrative
Agent shall promptly notify the Revolving Lenders, the L/C Issuers and the
Borrower, and such country’s currency shall no longer be an Alternative Currency
until such time as the Disqualifying Event(s) no longer exist. Within five (5)
Business Days after receipt of such notice from the Administrative Agent, the
Borrower shall repay all Revolving Loans denominated in such currency to which
the Disqualifying Event applies or convert such Revolving Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.

17

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all federal, state, provincial, territorial,
local, foreign and other applicable statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

18

--------------------------------------------------------------------------------

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a)for any Interest Period with respect to a Eurocurrency Rate Loan:

(i)that is denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for such currency for a period equal in length to such Interest Period)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(ii)that is denominated in Swedish Krona, the rate per annum equal to the
Stockholm Interbank Offered Rate (“STIBOR”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as  published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., Stockholm, Sweden time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

(iii)that is denominated in a Non-LIBOR Quoted Currency (other than those
currencies listed in (i) and (ii) above), the rate per annum designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section
1.06(a); and

(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with its fiscal year ending June 30, 2020.

19

--------------------------------------------------------------------------------

 

“Excluded Accounts” means (a) payroll and other employee wage and benefit
accounts, (b) tax accounts, including, without limitation, sales tax accounts
and import duties, (c) escrow accounts, (d) fiduciary or trust accounts and (e)
petty cash accounts and, in the case of clauses (a) through (e), the funds or
other property held in or maintained in any such account.

“Excluded Property” means, with respect to any Loan Party:

(i)any fee-owned real property and any leasehold interest in real property (it
being understood that there shall be no requirement to obtain any leasehold
mortgages, landlord waivers, estoppels, collateral access letters or similar
third party agreements);

(ii)letter of credit rights (other than letter of credit rights that are
supporting obligations for other Collateral as to which perfection of the
security interest in such other Collateral is accomplished solely by the filing
of a UCC financing statement) with a value of less than $5,000,000;

(iii)commercial tort claims with a value of less than $5,000,000;

(iv)any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement, in each case, to the extent that
a grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money security interest or similar arrangement
or create a right of termination in favor of any party thereto after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or such other applicable law
notwithstanding such prohibition;

(v)those assets as to which the Administrative Agent and the Borrower reasonably
agree that the cost of obtaining such a security interest or perfection thereof
are excessive in relation to the benefit to the Lenders of the security to be
afforded thereby;

(vi)any particular asset or right under contract, if the pledge thereof or
security interest therein is prohibited or restricted by applicable law, rule or
regulation (including any requirement thereunder to obtain the consent of any
governmental or regulatory authority), or third party, other than to the extent
such prohibition or limitation is rendered ineffective under the UCC or other
applicable law notwithstanding such prohibition, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or such other applicable law notwithstanding such prohibition or
limitation

(vii)“intent-to-use” trademark applications prior to a statement of use;

(viii)governmental licenses or state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Collateral Agent may not validly possess a security interest therein under
applicable laws (including, without limitation, rules and regulations of any
governmental authority or agency) or the pledge thereof or creation of a
security interest therein would require governmental or other third party
consent, approval, license or authorization (except to the extent already
received), other than to the extent such prohibition or limitation is rendered
ineffective under the UCC or other applicable law notwithstanding such
prohibition, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or such other applicable law
notwithstanding such prohibition or limitation;

20

--------------------------------------------------------------------------------

 

(ix)(A) margin stock, (B) Equity Interests in any Person other than a
wholly-owned Restricted Subsidiary and (C) voting Equity Interests in a
Restricted Subsidiary that is a first-tier CFC or a CFC Holdco to the extent
they exceed 66% of the voting interest therein;

(x)motor vehicles, aircraft and other assets subject to certificates of title,
except to the extent a security interest therein can be perfected by the filing
of a UCC financing statement;

(xi)any property or assets for which the creation or perfection of pledges of,
or security interests in, pursuant to the Collateral Documents would result in
material adverse tax consequences to the Borrower or any Loan Party, as
reasonably determined by the Borrower in consultation with the Administrative
Agent; and

(xii)Excluded Accounts;

provided, however, that the security interest granted under the Collateral
Documents in favor of the Administrative Agent shall attach immediately to any
asset of such Loan Party at such time as such asset ceases to meet any of the
criteria for “Excluded Property” described in any of the foregoing clauses (iv),
(vi) or (viii), including, without limitation, if the terms of the agreement(s)
relating thereto that prohibit or limit the pledge or granting of security
interest therein, that would give rise to a violation or invalidation of the
agreement(s) with respect thereto, (i) are no longer in effect or (ii) have been
waived by the other party to any such lease, license or other
agreement.  Notwithstanding anything herein or in any other Loan Document to the
contrary, (A) no actions in any jurisdiction or required by the laws of any
jurisdiction, other than the United States, any state or territory thereof and
the District of Columbia shall be required in order to create or perfect any
security interests, including any intellectual property registered outside the
United States and (B) no control agreements or perfection by control or
possession shall be required with respect to any Collateral (other than the
delivery of certificated Equity Interest constituting Collateral).

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any Immaterial
Subsidiary, (c) any Non-U.S. Subsidiary, (d) any Subsidiary that is prohibited
by applicable Law or Contractual Obligation existing on the Closing Date (or,
with respect to any Subsidiary acquired by the Borrower or a Restricted
Subsidiary (and so long as such Contractual Obligation was not incurred in
contemplation of such acquisition), on the date such Subsidiary is so acquired)
from providing the Guaranty, or if such Guaranty would require the consent,
approval, license or authorization of any Governmental Authority or other third
party, unless such consent, approval, license or authorization has been
received, (e) any domestic Subsidiary that has no material assets other than the
capital stock of one or more CFCs, (f) any Subsidiary that is not a wholly owned
Subsidiary and (g) any other Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the burden or cost of providing the
Guaranty shall outweigh the benefits to be obtained by the Lenders therefrom.
Notwithstanding anything to the contrary in this Agreement, the Borrower shall
not constitute an Excluded Subsidiary; provided, however that in no event shall
any “Guarantor” under (and as defined in) the Borrower’s Existing Credit
Agreement on the Effective Date constitute an Excluded Subsidiary on the Closing
Date.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any applicable
“keepwell” provisions in any Loan

21

--------------------------------------------------------------------------------

 

Document and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a Master Agreement governing
more than one Swap Contract, such exclusion shall apply to only the portion of
such Swap Obligation that is attributable to Swap Contracts for which such
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(i), 3.01(b)
or 3.01(c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01.

“Facility” means each of the Revolving Facility, the Term A Loan Facility
(including the Delayed Draw Term A Loan Facility) and the Term B Loan Facility.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations for which no claim or demand has yet been made), and (c) all Letters
of Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer shall have been made).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of one percent (1%)) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent and (c) if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

22

--------------------------------------------------------------------------------

 

“Fee Letters” means (i) the Agent Fee Letter, (ii) the Joint Fee Letter and
(iii) any other fee letter entered into by the Borrower and any Arranger.

“Finisar Acquisition” has the meaning specified in the introductory paragraph
hereto.

“First ECF Applicable Level” means the Consolidated Secured Net Leverage Ratio
that is 0.50 to 1.00 less than the Consolidated Secured Net Leverage Ratio of
the Borrower as of the Delayed Draw Term A Loan Termination Date (after giving
effect to the funding thereof).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding L/C Obligations relating to Letters of
Credit issued by such L/C Issuer other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including, without limitation, the Financial Conduct
Authority, the Prudential Regulation Authority and any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such

23

--------------------------------------------------------------------------------

 

Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided, however, with respect to any Guarantee described in clause (b)
above, to the extent the Indebtedness or obligation secured thereby has not been
assumed by the guarantor or is nonrecourse to the guarantor, the amount of such
Guarantee shall be deemed to be an amount equal to the lesser of the fair market
value of the assets subject to such Lien or the Indebtedness or obligation
secured thereby. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, (a) each U.S. Subsidiary identified as a
“Guarantor” on the signature pages to the Guaranty Agreement, (b) each other
U.S. Subsidiary that joins as a Guarantor pursuant to Section 6.14 or otherwise,
(c) with respect to Additional Secured Obligations owing by any Subsidiary, the
Borrower, and (d) the successors and permitted assigns of each of the foregoing
to the extent  in the case of a Subsidiary that any such successor or permitted
assign is a U.S. Subsidiary.

“Guaranty” means, collectively, the Guarantee made by the Guarantors pursuant to
the Guaranty Agreement in favor of the Secured Parties, together with each other
guaranty delivered pursuant to Section 6.14.

“Guaranty Agreement” means the Guaranty Agreement  dated as of the Closing Date
as may be amended, restated, supplemented or otherwise modified from time to
time, among the Borrower, each Guarantor and the Administrative Agent,
substantially in the form of Exhibit H.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VII, is an Agent, a Lender or an Affiliate of any Lender or Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or Agent, is a party to a
Swap Contract not prohibited under Article VII, in each case, in its capacity as
a party to such Swap Contract (even if such Person ceases to be a Lender or
Agent or such Person’s Affiliate ceases to be a Lender or Agent); provided, in
the case of a Secured Swap Contract with a Person who is no longer a Lender or
Agent (or Affiliate of a Lender or Agent), such Person shall be considered a
Hedge Bank only through the stated termination date (without extension or
renewal) of such Secured Swap Contract and provided, further, that for any of
the foregoing to be included as a “Secured Swap Contract” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“HMT” has the meaning specified in the definition of “Sanction(s)”.

“Honor Date” has the meaning specified in Section 2.03(c).

“Immaterial Subsidiary” means each Subsidiary (a)(i) which, as of the most
recent fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 6.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 6.01(a) or (b), the
most recent financial statements

24

--------------------------------------------------------------------------------

 

referred to in Section 5.05(a)), contributed less than five percent (5%) of
consolidated revenue (after giving effect to intercompany eliminations) for such
period and (b) which contributed less than five percent (5%) of consolidated
total assets (after giving effect to intercompany eliminations) as of such date
or (b) which is designated by the Borrower as an Immaterial Subsidiary on
Schedule 5.13 on the Closing Date; provided that, if at any time the aggregate
amount of consolidated revenues or consolidated total assets attributable to all
Immaterial Subsidiaries exceeds ten percent (10%) of consolidated revenues for
any such period or ten percent (10%) of consolidated total assets  as of the end
of any such fiscal quarter, the Borrower (or, in the event the Borrower has
failed to do so within ten (10) days after written request by the Administrative
Agent, the Administrative Agent) shall designate by written notice to the
Administrative Agent one or more of such Immaterial Subsidiaries as no longer
constituting Immaterial Subsidiaries (which Immaterial Subsidiaries shall be
determined by the Company in its sole discretion) such that after such
designation the aggregate amount of consolidated revenues or consolidated total
assets attributable to all Immaterial Subsidiaries does not exceed ten percent
(10%) of consolidated revenues for any such period or ten percent (10%) of
consolidated total assets  as of the end of any such fiscal quarter.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Facilities” has the meaning specified in Section 2.16.

“Incremental Facility Amendment” has the meaning specified in Section 2.16.

“Incremental Facility Commitment” has the meaning specified in Section 2.16(g).

“Incremental Incurrence Ratio” has the meaning specified in Section 2.16(a)(ii).

“Incremental Revolving Increase” has the meaning specified in Section 2.16.

“Incremental Term Facility” has the meaning specified in Section 2.16.

“Incremental Term Loan” means a term loan made by a Lender to the Borrower under
an Incremental Term Facility.

“Incremental Tranche A Facility Commitment” means an Incremental Facility
Commitment in respect of an Incremental Tranche A Term Facility.

“Incremental Tranche A Term Facility” has the meaning specified in Section
2.16(h).

“Incremental Tranche A Term Loan” means a term loan made by a Lender to the
Borrower under an Incremental Tranche A Term Facility.

“Incremental Tranche B Term Facility” has the meaning specified in Section
2.16(h).

“Incremental Tranche B Term Loan” means a term loan made by a Lender to the
Borrower under an Incremental Tranche B Term Facility.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

25

--------------------------------------------------------------------------------

 

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements, other than in
connection with trade receivables in the ordinary course of business), whether
or not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)all Attributable Indebtedness of such Person;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Indebtedness described in clause (e),
if such Indebtedness has not been assumed or is limited in recourse to the
property subject to such Lien, shall be deemed to be an amount equal to the
lesser of the fair market value of such property or the Indebtedness secured
thereby.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date
applicable thereto; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three (3) months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the
last Business Day of each March, June, September and December and the Maturity
Date applicable thereto under which such Loan was made (with Swing Line Loans
being deemed made under the Revolving Facility for purposes of this definition).

26

--------------------------------------------------------------------------------

 

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one (1), two (2),
three (3) or six (6) months thereafter (in each case with respect to a currency,
subject to availability for the interest rate applicable to such currency), as
selected by the Borrower in its Loan Notice, or such other period that is twelve
(12) months or less requested by the Borrower and consented to by the applicable
Lenders required to fund or maintain a portion of such Loan; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date applicable to such
Loan.

“Interim Financial Statements” has the meaning specified in Section
4.01(a)(xiv).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.20.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“Joint Fee Letter” means the fee letter dated as of December 7, 2018 by and
among the Arrangers and the Borrower.

“Judgment Currency” has the meaning specified in Section 10.20.

“Junior Payment” means any principal payment on any Additional Indebtedness.

27

--------------------------------------------------------------------------------

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (a) Bank of America, (b) PNC Capital Markets LLC, (c)
any Lender appointed by the Borrower (with the consent of the Administrative
Agent and such Lender) as an L/C Issuer by written notice to the Administrative
Agent as a replacement for any L/C Issuer who, at the time of such notice, is a
Defaulting Lender and (d) any successor issuer of Letters of Credit hereunder,
in each case its capacity as issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LCA Election” has the meaning specified in Section 1.10.

“LCA Test Date” has the meaning specified in Section 1.10.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender and each L/C Issuer.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit shall be a standby letter of
credit (and not, for the avoidance of doubt, a commercial letter of credit).
Letters of Credit may be issued in Dollars or in an Alternative Currency.

28

--------------------------------------------------------------------------------

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for Letters of Credit (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Revolving Commitments; provided that as of the
Closing Date, with respect to each of Bank of America and PNC Capital Markets
LLC, each in its capacity as an L/C Issuer, such L/C Issuer shall not be
obligated to issue Letters of Credit in an amount greater than the amount set
forth as its “Letter of Credit Commitment” on Schedule 2.01. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars, Euro, Japanese Yen, Swiss Francs and
Sterling, in each case as long as there is a published LIBOR rate with respect
thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), hypothec, charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any Permitted Acquisition by one or more
of the Loan Parties or their Subsidiaries (a) that is not prohibited hereunder,
(b) is financed in whole or in part with a substantially concurrent incurrence
of Incremental Term Facilities and (c) whose consummation is not conditioned on
the availability of, or on obtaining, third-party financing.

“Limited Condition Acquisition Agreement” has the meaning specified in Section
1.10.

29

--------------------------------------------------------------------------------

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Term Loan.

“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
each Note, each Issuer Document, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.17, the Agent Fee
Letter, each Incremental Facility Amendment, each Refinancing Amendment, each
Loan Modification Agreement, each intercreditor agreement or subordination
agreement contemplated hereby and entered into by the Administrative Agent and
each other agreement designated by its terms as a Loan Document (but
specifically excluding any Secured Cash Management Agreement and any Secured
Swap Contract).

“Loan Modification Agreement” has the meaning specified in Section 10.01(c).

“Loan Modification Offer” has the meaning specified in Section 10.01(c).

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent) appropriately completed and
signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Documents, or of the ability of the Loan Parties, taken as a whole, to perform
their obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the Loan
Parties, taken as a whole, of the Loan Documents.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable by such Person
equal to or in excess of the Threshold Amount.

“Material Restricted Subsidiary” means any Restricted Subsidiary that is not an
Immaterial Subsidiary.

“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations) the earlier to occur of (x)
the fifth anniversary of the Closing Date and (y) the Springing Maturity Trigger
Date, (b) as to the Term A Loan and the Delayed Draw Term A Loans, the earlier
to occur of (x) the fifth anniversary of the Closing Date and (y) the Springing
Maturity Trigger Date, (c) as to the Term B Loan, the earlier to occur of (x)
the seventh anniversary of the Closing Date and (y) the Term B Loan Springing
Maturity Trigger Date; (d) with respect to any Incremental Facility, the final
maturity date, as specified in the applicable Incremental Facility Amendment,
and (e) with respect to any Specified Refinancing Debt, the final maturity date
as specified in the applicable Specified Refinancing Amendment; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

30

--------------------------------------------------------------------------------

 

“Merger Agreement” has the meaning specified in the introductory paragraph
hereto.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred three percent (103%) of the Fronting Exposure of
each applicable L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, and (b) with respect to Cash Collateral consisting of
cash or deposit account balances provided in accordance with the provisions of
Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred three
percent (103%) of the Outstanding Amount of all L/C Obligations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Restricted Subsidiary in respect of any
Disposition, Debt Issuance or Recovery Event, net of (a) costs and direct
expenses incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, costs, underwriting discounts, and sales
commissions), (b) Taxes paid or reasonably estimated to be payable as a result
thereof or in connection therewith (including pursuant to any Tax sharing
arrangement), (c) in the case of any Disposition or any Recovery Event, the
amount necessary to retire any Indebtedness secured by a Lien on the related
property to the extent such Indebtedness is actually retired, such Indebtedness
is not secured on the Collateral on a pari passu basis with the Loans and such
payment is not prohibited under Section 7.14 and (d) in connection with any
Disposition, a reasonable reserve determined by the Borrower or such Subsidiary
in its reasonable business judgment for (i) any reasonably anticipated
adjustment in sale price of such asset or assets and (ii) reasonably anticipated
liabilities associated with such asset or assets and retained by the Borrower or
any Restricted Subsidiary after such Disposition, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification payments (fixed or contingent) or
purchase price adjustments attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Disposition
undertaken by the Borrower or such Subsidiary in connection with such
Disposition (the “Disposition Reserves”); it being understood that “Net Cash
Proceeds” shall include, without limitation, (a) any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by the Borrower or any Restricted Subsidiary in any Disposition, Debt
Issuance or Recovery Event and (b) any Disposition Reserves that are no longer
necessary with respect to the applicable Disposition; provided, that (x) any
amount of the purchase price in connection with any Disposition that is held in
escrow shall not be deemed to be received by the Borrower or any of its
Restricted Subsidiaries until such amount is paid to the Borrower or such
Subsidiary out of escrow and (y) (i) Net Cash Proceeds received by the Borrower
or any wholly owned Restricted Subsidiary of the Borrower shall equal one
hundred percent (100%) of the cash proceeds received by the Borrower or such
Restricted Subsidiary pursuant to the foregoing definition and (ii) Net Cash
Proceeds received by any Restricted Subsidiary other than a wholly owned
Subsidiary of the Borrower shall equal a percentage of the cash proceeds
received by such Subsidiary pursuant to the foregoing definition equal to the
percentage of such Restricted Subsidiary’s total outstanding Equity Interests
owned by the Borrower and its Restricted Subsidiaries.

31

--------------------------------------------------------------------------------

 

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
pursuant to GAAP (which, without limiting the foregoing, shall include any
impairment charges resulting from the application of FASB Statements No. 142 and
144 and the amortization of intangibles arising pursuant to No. 141), (b) all
non-cash losses from investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, (d) the non-cash impact of acquisition method
accounting and (e) other non-cash charges (including non-cash charges related to
deferred rent).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders or a majority of such affected Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Non-U.S. Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Non-U.S. Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

“Note” has the meaning specified in Section 2.12.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit C or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all debts,
liabilities, obligations, covenants and duties of any Loan Party or any
Subsidiary arising under any Secured Cash Management Agreement and any Secured
Swap Contract, in the case of each of clauses (a)and (b), whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including all costs and
expenses incurred in connection with the enforcement and collection of the
foregoing and interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
however, that the “Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

32

--------------------------------------------------------------------------------

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation or, to the
extent organized under the laws of a foreign jurisdiction, any company, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments thereof occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of Unreimbursed Amounts or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

33

--------------------------------------------------------------------------------

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro, and in each case continues to adopt, as its
lawful currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.

“PATRIOT Act” has the meaning specified in Section 10.19.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition by the Borrower or any Restricted
Subsidiary, provided that (a) no Default or Event of Default has occurred and is
continuing or would result from such Acquisition, (b) the property acquired (or
the property of the Person acquired) in such Acquisition is used or useful in
the same or a similar line of business as the Borrower and its Subsidiaries were
engaged in on the Effective Date (or with respect to the Company and its
Subsidiaries, as of the Closing Date) (or any reasonable extensions or
expansions thereof), (c) in the case of an Acquisition of the Equity Interests
of another Person, the board of directors (or other comparable governing body)
of such other Person shall have duly approved such Acquisition, (d) subject to
the terms of Section 1.10, the representations and warranties made by the Loan
Parties contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (or, if
qualified by materiality or reference to Material Adverse Effect, in all
respects) on and as of the date of such Acquisition (after giving effect
thereto), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if qualified by materiality or reference
to Material Adverse Effect, in all respects) as of such earlier date and (e)
with respect to any acquisition for which the consideration is in excess of
$35,000,000, the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, after giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in Pro Forma
Compliance.

“Permitted Amendments” has the meaning specified in Section 10.01(c).

“Permitted Investment” means an Investment permitted under Section 7.02.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

34

--------------------------------------------------------------------------------

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate or any such Plan to which the Borrower
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate is required to contribute on behalf of
any of its employees and which is subject to ERISA.

“Plan of Reorganization” has the meaning specified in Section 10.06(h)(iii).

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Compliance Date” has the meaning specified in Section 6.19.

“Pro Forma Basis” and “Pro Forma Effect” means, in respect of a Specified
Transaction, that such Specified Transaction and the following transactions in
connection therewith (to the extent applicable) shall be deemed to have occurred
as of the first day of the applicable four (4) fiscal quarter period for the
applicable covenant or requirement: (a) (i) with respect to any Disposition,
income statement and cash flow statement items (whether positive or negative)
attributable to the Person or property disposed of shall be excluded, (ii) with
respect to any Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Borrower and its Restricted Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent, and (iii) with
respect to any Acquisition by the Borrower or a Restricted Subsidiary of (A) a
Person which becomes a new Restricted Subsidiary or (B) any Person or a group of
assets or an operation, provided that such operation comprises a going concern
which becomes a division or part of the business of the Borrower or a Restricted
Subsidiary (each, an “operation”), Consolidated EBITDA will include the Target
EBITDA of the newly acquired Restricted Subsidiary or operation for its
immediately preceding four (4) fiscal quarters completed prior to such
acquisition as determined using the following method: (x) if such newly acquired
Restricted Subsidiary or operation was, immediately prior to such acquisition,
accounted for on a stand- alone basis, each of the components of Consolidated
EBITDA applied mutatis mutandis as if such definition and its component
definitions referred to such newly acquired Restricted Subsidiary or operation
(“Target EBITDA”) shall only be included in the calculation of Consolidated
EBITDA for such newly acquired Restricted Subsidiary or operation, as the case
may be, if Target EBITDA can be determined by reference to historical financial
statements reasonably satisfactory to the Administrative Agent and (y) if such
newly acquired Restricted Subsidiary or operation: (A) was not, immediately
prior to such acquisition, accounted for on a stand-alone basis; or (B) was
immediately prior to such acquisition, accounted for on a stand-alone basis but,
in the determination of the Administrative Agent acting reasonably, the business
of such newly acquired Restricted Subsidiary or operation will not be conducted
by the Borrower or its Restricted Subsidiary, as the case may be, in
substantially the same form or the same manner as conducted by the seller
immediately prior to such acquisition, then subject to the satisfaction of the
Administrative Agent with the method of determination thereof acting reasonably,
Target EBITDA for such newly acquired Restricted Subsidiary or operation will be
determined having regard to historical financial results together with, and
having regard to, contractual arrangements and any other changes made or
proposed to be made by the Borrower or its Restricted Subsidiary, as the case
may be, to the business of such newly acquired Restricted Subsidiary or
operation; (b) any retirement or prepayment of Indebtedness; (c) any incurrence
or assumption of Indebtedness by the Borrower or any of its Restricted
Subsidiaries (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); and (d) with respect to

35

--------------------------------------------------------------------------------

 

the designation of any Unrestricted Subsidiary as an Restricted Subsidiary, (i)
income statement and cash flow statement items (whether positive or negative)
attributable to such Subsidiary shall be included to the extent relating to any
period prior to the date of such designation to the extent such items are not
otherwise included in such income statement and cash flow statement items for
the Borrower and its Restricted Subsidiaries in accordance with any defined
terms set forth in Section 1.01 and (ii) Indebtedness of such Subsidiary shall
be included and deemed to have been incurred as of the first day of the
applicable period.

“Pro Forma Compliance” means, with respect to any transaction, that after giving
effect to such transaction on a Pro Forma Basis, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 recomputed as
of the end of such period.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 recomputed as of the end of the applicable
period after giving effect to the applicable transaction on a Pro Forma Basis.

“Pro Rata Ticking Fee” has the meaning set forth in Section 2.09(d).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recovery Event” means any casualty loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
other Loan Party.

“Refinancing” means the repayment in full of all outstanding indebtedness of the
Borrower and the termination of commitments under the Borrower’s Existing Credit
Agreement.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Borrower, the Administrative Agent and
the Lenders providing the applicable Specified Refinancing Debt, effecting the
incurrence of such Specified Refinancing Debt in accordance with Section 2.20.

“Register” has the meaning specified in Section 10.06(c).

“Related Indemnified Parties” means, with respect to any Indemnitee, (a) any
Affiliate of such Person, (b) the respective directors, officers or employees of
such Person or any of its Affiliates and (c) the respective agents of such
Person or any of its Affiliates, in the case of this clause (c), acting on
behalf of, or at the express instructions of, such Person or Affiliate; provided
that each such reference to an Affiliate, director, officer or employee shall
refer to an Affiliate, director, officer or employee involved in the execution
or delivery of this Agreement or any other Loan Document, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

36

--------------------------------------------------------------------------------

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Repricing Event” means (a) any optional or mandatory prepayment of the Term B
Loan, in whole or in part, with the proceeds of, or conversion of any portion of
the Term B Loan into, any new or replacement tranche of Indebtedness bearing
interest with an All-In-Yield less than the All-In-Yield of such portion of the
Term B Loan and (b) any amendment to any portion of this Agreement with respect
to the Term B Loan which, directly or indirectly, reduces the All-In-Yield
applicable to the Term B Loan (including any mandatory assignment of the Term B
Loans of any Non-Consenting Lender in connection therewith). Notwithstanding the
foregoing, “Repricing Event” shall exclude, in any such case, any refinancing or
repricing of the Term B Loan or amendment to this Agreement in connection with
(x) any Change of Control transaction and (y) any material acquisition or other
material Investment by the Borrower or any Restricted Subsidiary that is (i) not
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or Investment or (ii) if permitted by the terms
of the Loan Documents immediately prior to the consummation of such acquisition
or Investment, would not provide the Borrower and its Restricted Subsidiaries
with adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Administrative Agent in good faith (such acquisitions,
“transformational acquisitions”).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Required Pro Rata Facilities Lenders” means, at any time, Lenders holding in
the aggregate more than fifty percent (50%) of sum of (a) the aggregate
Revolving Credit Exposures of all the Lenders at such time, plus (b) the
outstanding Term A Loans (including, for the avoidance of doubt, any Delayed
Draw Term A Loans) at such time, plus (c) prior to the Delayed Draw Term A Loan
Termination Date, the unfunded Delayed Draw Term A Loan Commitments at such time
plus (d) the unfunded Incremental Tranche A Facility Commitments at such time,
plus (e) the outstanding Incremental Tranche A Term Loans. The Revolving Credit
Exposure, Term A Loans, Delayed Draw Term A Loan Commitments, Incremental
Tranche A Facility Commitments and Incremental Tranche A Term Loans of any
Defaulting Lender shall be disregarded in determining Required Pro Rata
Facilities Lenders at any time; provided that the amount of any participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or
applicable L/C Issuer, as the case may be, in making such determination.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures representing more than fifty percent (50%) of the Revolving Credit
Exposures of all Lenders having Revolving Credit Exposures. The Revolving Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Revolving Lenders at any time; provided that the amount of any participation in

37

--------------------------------------------------------------------------------

 

any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or
applicable L/C Issuer, as the case may be, in making such determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller (or, in foreign
jurisdictions, substantially equivalent representatives, including a director or
manager) of a Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
(or, in foreign jurisdictions, substantially equivalent representatives,
including a director or manager) of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee or
equivalent representative of the applicable Loan Party so designated by any of
the foregoing officers, directors or managers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and appropriate authorization documentation, in form and substance
reasonably satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof), including any normal-course issuer bids by the
Borrower.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the applicable percentage of Consolidated Excess Cash Flow
required to prepay Term B Loans pursuant to Section 2.06(b)(iii) with respect to
such Excess Cash Flow Period.

“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) if an Event of Default has occurred and is continuing, such additional
dates as the Administrative Agent shall determine or the Required Revolving
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the applicable L/C Issuer under any Letter of Credit denominated
in an Alternative Currency, (iv) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date and (v) if an Event of
Default has occurred and is continuing, such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
Required Revolving Lenders shall require.

38

--------------------------------------------------------------------------------

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the applicable Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto or in any documentation
executed by such Lender in connection with an Incremental Facility, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. Revolving Commitments shall include any Incremental Revolving
Increase.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolving Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.

“Revolving Facility” means the revolving facility established pursuant to
Section 2.01(a).

“Revolving Lender” means, at any time, a Lender that has a Revolving Commitment,
outstanding Revolving Loans or participation interests in outstanding L/C
Obligations and Swing Line Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby the Borrower or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC and the State Department), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second ECF Applicable Level” means the Consolidated Secured Net Leverage Ratio
that is 1.00 to 1.00 less than the Consolidated Secured Net Leverage Ratio of
the Borrower as of the Delayed Draw Term A Loan Termination Date (after giving
effect to the funding thereof on such date).

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Restricted Subsidiary and any Cash Management Bank. For
the avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the provisions of the last paragraph
of Section 8.03 and the provisions of Section 9.11.

39

--------------------------------------------------------------------------------

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including Designated Lenders), the Hedge Banks, the Cash Management Banks, the
L/C Issuers, the Indemnitees and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05. For purposes of
this definition, “Hedge Bank” and “Cash Management Bank” shall only include any
Person, only if and for so long as, such Person is an Agent, a Lender or an
Affiliate of any Lender or Agent.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit K.

“Secured Swap Contract” means any Swap Contract between any Loan Party or any
Restricted Subsidiary and any Hedge Bank. For the avoidance of doubt, a holder
of Obligations in respect of a Secured Swap Contract shall be subject to the
provisions of the last paragraph of Section 8.03 and the provisions of Section
9.11.

“Security Agreement” means the Security and Pledge Agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent, for the benefit of
the Secured Parties, by the Borrower and the other Loan Parties.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, which for this purpose shall include rights of
contribution in respect of obligations for which such Person has provided a
Guarantee, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, which for this
purpose shall include rights of contribution in respect of obligations for which
such Person has provided a Guarantee, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Solvency Certificate” means a certificate substantially in the form of Exhibit
G hereto.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Merger Agreement Representations” means the representations made by
or with respect to the Company and its Subsidiaries in the Merger Agreement as
are material to the interests of the Lenders, but only to the extent that the
Borrower (or the Borrower’s Affiliates) have the right to terminate the
Borrower’s (or such Affiliate’s) obligations under the Merger Agreement (or to
decline to consummate the Finisar Acquisition) as a result of a breach of such
representation or warranty.

“Specified Refinancing Debt” has the meaning set forth in Section 2.20(a).

“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.

40

--------------------------------------------------------------------------------

 

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Specified Representations” means the representations and warranties made in
Sections 5.01(a)(ii) (solely as to the valid existence of the Loan Parties) and
(b)(ii) (solely as it relates to a Loan Party), Section 5.02(a), Section
5.02(b)(i), Section 5.02(b)(ii)(A) (solely as it relates to conflicts with any
indebtedness in excess of the Threshold Amount of the Borrower and the Company),
Section 5.04, Section 5.14(a), Section 5.14(b) (solely with respect to the Loan
Parties), Section 5.19 (on a consolidated basis as of the Closing Date after
giving effect to the Transactions), Section 5.22 (solely as it relates to
compliance by the Loan Parties with the PATRIOT Act and Sanctions administered
by OFAC), Section 5.23 (solely as it relates to the Loan Parties) and Section
5.24 (solely with respect to Collateral a security interest therein can be
perfected by the filing of a UCC Financing Statement, the filing of a short-form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office, or the delivery of stock certificates evidencing
Equity Interests in (x) the U.S. Subsidiaries of the Borrower, (y) the Company
and (z) to the extent provided by the Company on the Closing Date after the use
of commercially reasonable efforts, the Company’s U.S. Subsidiaries).

“Specified Transaction” means any Acquisition, any Disposition, any Investment,
any incurrence of Indebtedness or any other event that by the terms of the Loan
Documents requires compliance on a Pro Forma Basis with a test or covenant,
calculation as to Pro Forma Effect with respect to a financial definition, test
or covenant or requires such financial definition, test or covenant to be
calculated on a Pro Forma Basis.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that an L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Springing Maturity Trigger Date” means the date that is 120 days prior to the
stated maturity of the 2022 Notes (or any date thereafter) unless on any such
date both (x) all or any portion of the 2022 Notes are still outstanding and (y)
the Borrower has, as of such date, unrestricted cash and Cash Equivalents and
undrawn available Revolving Commitments in an aggregate amount not less than the
principal amount of such 2022 Notes then outstanding on such date.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary that by its terms is subordinated to the Obligations in a manner and
to an extent reasonably acceptable to the Administrative Agent (including,
without limitation, the entry into intercreditor and/or subordination agreements
generally acceptable to the Administrative Agent).

41

--------------------------------------------------------------------------------

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“SWIFT” has the meaning specified in Section 2.03(f).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

42

--------------------------------------------------------------------------------

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Target EBITDA” has the meaning specified in the definition of “Pro Forma
Basis.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Loan Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A Loans of all Term A Lenders
outstanding at such time (including, after the Delayed Draw Term A Loan Funding
Date, the aggregate principal amount of the Delayed Draw Term A Loans of all
Delayed Draw Term A Lenders outstanding at such time).

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Loan Commitment at such time, (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time and (c) at any
time after the Delayed Draw Term A Loan Termination Date, any Lender that holds
a Delayed Draw Term A Loan.

“Term A Loan” has the meaning specified in Section 2.01(c).  From and after the
Delayed Draw Term A Loan Funding Date, the Delayed Draw Term A Loans shall be
deemed “Term A Loans” for all purposes hereunder.

“Term A Loan Commitment” means, as to each Term A Lender, its obligation to make
Term A Loans to the Borrower on the Closing Date pursuant to Section 2.01(c) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term A Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Effective Date is $1,175,000,000.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Loan Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term B Loans of all Term B Lenders
outstanding at such time.

“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term B Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term B Loans at such time.

43

--------------------------------------------------------------------------------

 

“Term B Loan” has the meaning specified in Section 2.01(b).

“Term B Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term B Loan to the Borrower on the Closing Date pursuant to
Section 2.01(b), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term B Loan Commitments
of all of the Lenders as in effect on the Effective Date is $0.

“Term B Loan Springing Maturity Date” means the date that is 91 days prior to
the stated maturity of the 2022 Notes (or any date thereafter) unless on any
such date both (x) all or any portion of the 2022 Notes are still outstanding
and (y) the Borrower has, as of such date, unrestricted cash and Cash
Equivalents and undrawn available Revolving Commitments in an aggregate amount
not less than the principal amount of such 2022 Notes then outstanding on such
date.

“Term Facility” means the Term B Facility, the Term A Facility, the Delayed Draw
Term A Facility and any Incremental Term Facilities.

“Term Loans” means the Term B Loans, the Term A Loans, the Delayed Draw Term A
Loans and any Incremental Term Loans.

“Threshold Amount” means $35,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participations in L/C Obligations and Swing Line
Loans at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Trade Date” has the meaning specified in Section 10.06(h)(i).

“Transactions” means collectively, (a) the consummation of the Finisar
Acquisition, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (c) the consummation of the Refinancing, (d) the payment of certain of
the Company’s Existing Convertible Notes and (e) the repayment of the fees and
expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non- perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time).

“U.S. Loan Party” means any Loan Party that is a U.S. Person.

44

--------------------------------------------------------------------------------

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States, a state thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means, collectively, (a) each Subsidiary identified on
Schedule 5.13 delivered to the Administrative Agent on the Closing Date, (b)
each other Subsidiary designated by the Borrower as an Unrestricted Subsidiary
after the Closing Date pursuant to Section 7.15 and (c) any Subsidiary of an
Unrestricted Subsidiary; provided that, for the avoidance of doubt, any
Unrestricted Subsidiary re-designated as a Restricted Subsidiary pursuant to
Section 7.15 shall not constitute an Unrestricted Subsidiary.

“Warren Lease” means the Amended and Restated Agreement of Lease between 141 Mt.
Bethel Realty, LLC and II-VI OptoElectronic Devices, Inc. dated as of October
2016.

“Weighted Average Life” means, when applied to any Indebtedness at any date of
determination, the period of time (expressed in years) obtained by dividing (a)
the sum of the total of the products obtained by multiplying (i) the amount of
each scheduled installment, sinking fund, serial maturity or other required
payment of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date of determination and the making of such payment by (b)
the then outstanding principal amount of such Indebtedness as of such date of
determination.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“YEN-Revolving Credit Agreement (Japan)” means the Credit Agreement, dated as of
January 31, 2012, by and among II-VI Japan Incorporated, the guarantors and
banks party thereto and PNC Capital Markets LLC, as administrative agent on
behalf of the banks party thereto (as amended and as may in the future be
amended, restated or replaced), pursuant to which the lenders have extended a
revolving credit facility (the “YEN Revolving Credit Loan”) to II-VI Japan
Incorporated.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or Organization Document) shall be
construed as

45

--------------------------------------------------------------------------------

 

referring to such agreement, instrument or other document as from time to time
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03Accounting Terms.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders (or, in the case of a
change affecting the computation of only the Consolidated Interest Coverage
Ratio, the Consolidated Total Net Leverage Ratio, or both, the Required Pro Rata
Facilities Lenders) shall so request, the Administrative Agent, the Lenders and

46

--------------------------------------------------------------------------------

 

the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders (or, in the case of a change affecting the
computation of only the Consolidated Interest Coverage Ratio, the Consolidated
Total Net Leverage Ratio, or both, the Required Pro Rata Facilities Lenders));
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements (subject to the exceptions noted in clause (a) above) for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above. Notwithstanding anything to the
contrary contained herein or any reference to determination in accordance with
GAAP, all obligations of any Person that are treated as an operating lease (and
any future leases and the Warren Lease), shall continue to be or shall be
treated as an operating lease in each case for purposes of this Agreement
(including all financial definitions and calculations of financial covenants),
notwithstanding the fact that such obligations are required by GAAP (or the
implementation thereof) to be treated as capitalized lease obligations in
financial statements.

1.04Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Exchange Rates; Currency Equivalents.  

(a)The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants set forth in Section 7.11 or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.

(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

47

--------------------------------------------------------------------------------

 

(c)For purposes of determining compliance with any Dollar-denominated
restriction in Article VII, the Dollar-equivalent of amounts denominated in a
foreign currency shall be calculated based on the relevant Spot Rate in effect
on the date such amounts are incurred, committed, paid or invested.  

(d)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definitions of “Eurocurrency Rate” or with respect to any comparable or
successor rate thereto.

1.06Additional Alternative Currencies.  

(a)The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is a published LIBOR rate for such currency. In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and each Lender
with a Commitment under which such currency is requested to be made available;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable L/C Issuer, if any.

(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each applicable Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the applicable L/C Issuer thereof. Each applicable Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) or the applicable L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten (10) Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

(c)Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the applicable
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Borrower and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the applicable L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such

48

--------------------------------------------------------------------------------

 

currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

1.07Change of Currency.  

(a)Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Effective Date shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10Limited Condition Acquisition.  Notwithstanding anything to the contrary in
this Agreement, if the proceeds of any Incremental Term Facility are being used
to finance a Limited Condition Acquisition, and the Borrower has obtained
commitments of Lenders to fund such Incremental Term Facility (“Incremental
Financing Commitments”), then (a) the conditions set forth in Section 2.16(b),
clauses (i)(B)(1) and (i)(B)(2) of Section 2.16(f), Section 4.02(a), Section
4.02(b), and clause (a) in the definition of “Permitted Acquisition” shall be
limited as follows, if and to the extent such Lenders so agree in their
Incremental Financing Commitments: (i) the conditions set forth in Section
2.16(d) and Section 4.02(a) shall be limited such that the only representations
and warranties the accuracy of which shall be a condition to the availability of
such Incremental Term Facility shall be (A) the Specified Representations,

49

--------------------------------------------------------------------------------

 

and (B) such representations and warranties under the definitive agreement
governing such Limited Condition Acquisition (the “Limited Condition Acquisition
Agreement”) as entitle the Borrower (or the applicable Subsidiary) to terminate
its obligations under such Limited Condition Acquisition Agreement or decline to
consummate such Limited Condition Acquisition, if such representations and
warranties fail to be true and correct, and (ii) the reference in Section
2.16(b), Section 4.02(b) and clause (a) in the definition of “Permitted
Acquisition” to no Default or no Event of Default, as applicable, means (A) no
Default or no Event of Default, as applicable, shall have occurred and be
continuing at the time of the execution of the Limited Condition Acquisition
Agreement, and (B) no Event of Default under Section 8.01(a), 8.01(f) or 8.01(g)
shall have occurred and be continuing at the time of the funding of such
Incremental Term Facility in connection with the consummation of such Limited
Condition Acquisition, and (b) for purposes of determining whether the
conditions set forth in Section 2.16(l) or clause (f) in the definition of
“Permitted Acquisition” have been satisfied in connection with such Limited
Condition Acquisition, at the Borrower’s option (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, a
“LCA Election”), the date of determination of whether any such condition has
been satisfied shall be deemed to be the date the definitive agreement governing
such Limited Condition Acquisition is executed (the “LCA Test Date”), and if,
for the Limited Condition Acquisition and the funding of such Incremental Term
Facility in connection with the consummation of such Limited Condition
Acquisition, the Borrower or the applicable Subsidiary would have satisfied such
condition on the relevant LCA Test Date, such condition shall be deemed to have
been satisfied. If the Borrower has made a LCA Election for any Limited
Condition Acquisition, then in connection with any calculation of any ratio,
test or basket availability with respect to any Specified Transaction (each, a
“Subsequent Transaction”) following the relevant LCA Test Date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
and the date that the definitive agreement governing such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be calculated and tested both on (x) a Pro Forma Basis assuming such
Limited Condition Acquisition and the other transactions in connection therewith
have been consummated until such time as the applicable Limited Condition
Acquisition has actually closed or the applicable Limited Condition Acquisition
Agreement has been terminated or expires without consummation of such Limited
Condition Acquisition, and (y) a standalone basis without giving effect to such
Limited Condition Acquisition and the other transactions in connection
therewith. It is understood and agreed that this Section 1.10 shall not limit
the conditions set forth in Section 4.02 or in the definition of “Permitted
Acquisition” with respect to any proposed Borrowing of Revolving Loans or Swing
Line Loans or any issuance of Letters of Credit, in each case, in connection
with such Limited Condition Acquisition or otherwise.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Revolving Loans and Term Loans.  

(a)Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans:

(i)the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments;

50

--------------------------------------------------------------------------------

 

(ii)the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment; and

(iii)the aggregate Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit;

Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(a), prepay under Section 2.06, and reborrow under this Section 2.01(a).
Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b)Term B Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term B Loan”)
to the Borrower in Dollars on the Closing Date in an amount not to exceed such
Lender’s Term B Loan Commitment. Amounts repaid on the Term B Loan may not be
reborrowed. The Term B Loan may consist of Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein, provided, however,
any Borrowings made on the Closing Date shall be made as Base Rate Loans unless
the Borrower delivers a funding indemnity letter not less than three (3)
Business Days prior to the date of such Borrowing.

(c)Term A Loan.  Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a single loan (the “Term A Loan”) to the
Borrower in Dollars on the Closing Date in an amount not to exceed the
Applicable Percentage of such Term A Lender’s Term A Loan Commitment of the Term
A Facility.  The Term A Loan Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentage of the Term A Facility.  Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed.  Term A Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein,
provided, however, any Borrowings made on the Closing Date shall be made as Base
Rate Loans unless the Borrower delivers a funding indemnity letter not less than
three (3) Business Days prior to the date of such Borrowing.

(d)Delayed Draw Term A Loan.  Subject to the terms and conditions set forth
herein, each Delayed Draw Term A Lender severally agrees to make a single loan
(the “Delayed Draw Term A Loan”) to the Borrower on any Business Day on or prior
to the Delayed Draw Term A Loan Termination Date in an amount not to exceed such
Delayed Draw Term A Lender’s Delayed Draw Term A Loan Commitment.  The Delayed
Draw Term A Loan Borrowing shall consist of Delayed Draw Term A Loans made
simultaneously by the Delayed Draw Term A Lenders in accordance with their
respective Applicable Percentage of the Delayed Draw Term A Facility.  Amounts
borrowed under this Section 2.01(d) and repaid or prepaid may not be
reborrowed.  Delayed Draw Term A Loans shall be of the same Type of Loan as the
Term A Loans funded on the Closing Date and, once funded, shall be fungible and
part of the same tranche of Term Loans as the Term A Loans.

2.02Borrowings, Conversions and Continuations of Loans.  

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent

51

--------------------------------------------------------------------------------

 

of a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies and (iii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Loans to be borrowed. If the
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars. If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Loans denominated in
an Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one (1) month. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.01 (if such Borrowing is the initial Credit Extension), in
Section 4.03 (if such Borrowing consists of Delayed Draw Term A Loans), or in
Section 4.02 (if such Borrowing consists of neither the initial Credit Extension
or the Delayed Draw Term A Loan),   the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by, as directed by the Borrower, (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the Borrower as provided above.

52

--------------------------------------------------------------------------------

 

(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, in each case on the last day of the then current Interest Period with
respect thereto.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.

(e)After giving effect to all Borrowings, all conversions of Revolving Loans and
Term Loans from one Type to the other, and all continuations of Revolving Loans
and Term Loans as the same Type, there shall not be more than ten (10) Interest
Periods in effect.

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent, and such Lender.

2.03Letters of Credit.  

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any Restricted Subsidiary, and to
amend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Restricted Subsidiary and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (x) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Commitment, (y) the Total
Revolving Outstandings denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit and (z) the aggregate Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto and deemed L/C Obligations, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof. Letters of Credit issued hereunder shall constitute
utilization of the Revolving Commitments.

53

--------------------------------------------------------------------------------

 

(ii)No L/C Issuer shall issue any Letter of Credit, if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit

if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit or related
bankers’ acceptances generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which such L/C Issuer in good faith deems
material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000 (or such
lesser amount as such L/C Issuer may agree in its sole discretion);

(D)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E)such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F)any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

54

--------------------------------------------------------------------------------

 

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent, if Bank of America is not the applicable L/C
Issuer) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by such L/C
Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two (2)
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof (and in the absence of specification of currency, shall be deemed a
request for a Letter of Credit denominated in Dollars); (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to such L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

55

--------------------------------------------------------------------------------

 

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such L/C Issuer, the Borrower shall not be required to make a specific request
to such L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Section
4.02 is not then satisfied, and in each case directing such L/C Issuer not to
permit such extension.

(iv)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by such L/C Issuer, the Borrower
shall not be required to make a specific request to the applicable L/C Issuer to
permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-

56

--------------------------------------------------------------------------------

 

Reinstatement Letter of Credit permits the applicable L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing such L/C Issuer not to permit such
reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse such L/C
Issuer in such Alternative Currency, unless (A) the applicable L/C Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Borrower is notified prior to 11:00 a.m. on the date of any
payment by an L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or prior to the Applicable Time on the date of any payment by an L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the applicable L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency on such date (or, if notified after such
time, then no later than 11:00 a.m. on the next succeeding Business Day with
respect to any payment by the applicable L/C Issuer under a Letter of Credit to
be reimbursed in Dollars or the Applicable Time on the next succeeding Business
Day with respect to any payment by the applicable L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency). In the event that (A) a
drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the second sentence in this Section 2.03(c)(i) and (B) the Dollar
amount paid by the Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Borrower agrees, as a separate and independent obligation, to
indemnify the applicable L/C Issuer for the loss resulting from its inability on
that date to purchase the Alternative Currency in the full amount of the
drawing. If the Borrower fails to timely reimburse an L/C Issuer on the Honor
Date, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit

57

--------------------------------------------------------------------------------

 

denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Revolving Loans that
are Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Revolving Loans that are Base Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit issued by such L/C Issuer, interest in respect
of such Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse each L/C Issuer for amounts drawn under Letters of Credit issued by
such L/C Issuer, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against an L/C Issuer, the Borrower, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c)

58

--------------------------------------------------------------------------------

 

is subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrower of a Loan Notice). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse an L/C Issuer
for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of an L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of an
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

(d)Repayment of Participations.

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
issued by such L/C Issuer and has received from any Revolving Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

59

--------------------------------------------------------------------------------

 

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

60

--------------------------------------------------------------------------------

 

(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Pro Rata Facilities Lenders,
the Required Revolving Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of bad faith, gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against an L/C
Issuer, and an L/C Issuer may be liable to the Borrower, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves, as determined by a final
non-appealable judgment of a court of competent jurisdiction, were caused by
such L/C Issuer’s bad faith, willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight or time draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring, endorsing or
assigning or purporting to transfer, endorse or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason. The L/C Issuers may send
a Letter of Credit or conduct any communication to or from the beneficiary via
the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any Law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.

61

--------------------------------------------------------------------------------

 

(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance, subject to adjustment as
provided in Section 2.18, with its Applicable Percentage, in Dollars, a Letter
of Credit fee (the “Letter of Credit Fee”) equal to the Applicable Rate for
Letter of Credit Fees times the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. Letter of
Credit Fees shall be (x) due and payable on the first (1st) Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (y) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee, with respect to each Letter of Credit issued by such
L/C Issuer, at the rate per annum agreed in writing by such L/C Issuer and the
Borrower, as applicable, in each case computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears and due and payable on the first (1st) Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Borrower shall pay directly to
each L/C Issuer for its own respective account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04[Reserved].  

2.05Swing Line Loans.  

(a)Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.05, may in its sole discretion make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment, (y) the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the

62

--------------------------------------------------------------------------------

 

foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
1:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.05(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (and the Borrower hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Revolving Loans that are Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in Section
4.02. The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan that is a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

63

--------------------------------------------------------------------------------

 

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.05(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be
deemed payment in respect of such participation.

(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.05(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans made to the Borrower, together with interest as
provided herein.

(d)Repayment of Participations.

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The

64

--------------------------------------------------------------------------------

 

Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans made
to the Borrower. Until each Revolving Lender funds its Revolving Loans that are
Base Rate Loan or risk participation pursuant to this Section 2.05 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans made to the
Borrower directly to the Swing Line Lender.

2.06Prepayments.  

(a)Voluntary Prepayments of Loans.

(i)Revolving Loans and Term Loans. The Borrower may, upon delivery of a Notice
of Loan Prepayment to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and Term Loans in whole or in part without
premium or penalty except as set forth in Section 2.06(a)(iii); provided that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 12:00 noon (x) three (3)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (y) four (4) Business Days (or five (5) Business Days in
the case of a prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (z) on the date of prepayment of Base Rate Loans; (B)
any such prepayment of Eurocurrency Rate Loans shall be in a principal amount of
the Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar Equivalent
of $500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (C) any prepayment of Base Rate Loan shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of any of the Term Loans shall be applied to such tranche of the Term
Loans as the Borrower shall direct in its sole discretion; provided that, absent
such direction any prepayment shall be applied ratably to the Term Loans then
outstanding (and to the principal installments thereof in direct order of
maturity). Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment; provided that
any such notice delivered by the Borrower may be conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked or
its effectiveness deferred by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied, subject to the payment of breakage costs in accordance with Section
3.05. If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 2.06(a)(iii)
and Section 3.05.

65

--------------------------------------------------------------------------------

 

Each prepayment of the outstanding Term Loans pursuant to this Section
2.06(a)(i) shall be applied to the Term A Facility and the Term B Facility and
to the principal repayment installments thereof as the Borrower may direct in
its sole discretion. Subject to Section 2.18, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(ii)Swing Line Loans. The Borrower may, upon delivery of a Notice of Loan
Prepayment to the Swing Line Lender (with a copy to the Administrative Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that, unless otherwise agreed to
by the Swing Line Lender, (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 2:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii)Prepayment Premium. In the event that prior to the date that is six (6)
months after the Closing Date, (A) a Repricing Event occurs or (B) a Lender
holding s portion of the Term B Loan is deemed a Non-Consenting Lender and must
assign its Term B Loan pursuant to Section 10.13 in connection with any waiver,
amendment or modification that would reduce the effective All-In-Yield in effect
with respect to the Term B Loan, then in each case the aggregate principal
amount to be prepaid or repaid or assigned, as applicable, will be subject to a
prepayment premium in an amount equal to one percent (1.00%) of (x) the
principal amount of the Term B Loan that is prepaid (in the case of an optional
or mandatory prepayment of the Term B Loan described in clause (a) of the
definition of “Repricing Event”), (y) the aggregate outstanding principal amount
of the Term B Loan (in the case of an amendment described in clause (b) of the
definition of “Repricing Event”) or (z) the principal amount of the Term B Loan
that is mandatorily assigned (in the case of the foregoing clause (B)). Such
prepayment premium shall be paid by the Borrower to the Administrative Agent,
for the account of the applicable Lenders or such Non-Consenting Lenders, as
applicable, on the date of such prepayment or repayment or the effective date of
such assignment, as applicable.

(b)Mandatory Prepayments of Loans.

(i)Revolving Commitments.

(A)If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall promptly
prepay Revolving Loans and/or Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(b)(i) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.

(B)In the case of Loans and Letters of Credit denominated in an Alternative
Currency, the Administrative Agent will at periodic intervals, and may, at its
discretion at other times, recalculate the aggregate Outstanding Amount of

66

--------------------------------------------------------------------------------

 

all Revolving Loans and L/C Obligations denominated in Alternative Currencies to
account for fluctuations in exchange rates affecting such Alternative Currency.
Such calculations by the Administrative Agent will be based on the Spot Rate.
If, as a result of any such recalculation or otherwise, the Total Revolving
Outstandings exceed 105% of the Aggregate Revolving Commitments then in effect
the Borrower will promptly prepay Revolving Loans and/or Swing Line Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess.

(ii)Dispositions and Recovery Events. The Borrower shall prepay the Loans and/or
Cash Collateralize the L/C Obligations as hereafter provided in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds in excess of
$5,000,000 during any fiscal year received by the Borrower or any Restricted
Subsidiary from all Dispositions other than Dispositions permitted by Sections
7.05(a) through (x) (other than Section 7.05(m)) and Recovery Events to the
extent such Net Cash Proceeds in excess of $5,000,000 are not reinvested in
long-term assets (excluding current assets as classified by GAAP) that are
useful or usable in the business of the Borrower and its Restricted Subsidiaries
within three hundred sixty-five (365) days of the date of such Disposition or
Recovery Event; provided, however, if any portion of such Net Cash Proceeds are
not so reinvested within such 365-day period but within such 365-day period are
contractually committed to be reinvested, then upon the termination of such
contract or if such Net Cash Proceeds are not so reinvested within five hundred
forty-five (545) days of initial receipt, such remaining portion shall
constitute Net Cash Proceeds as of the date of such termination or expiry and
shall be immediately applied to the prepayment of the Term Loans as set forth in
this Section 2.06(b)(ii). Any prepayment pursuant to this clause (ii) shall be
applied as set forth in clause (v) below.

(iii)Consolidated Excess Cash Flow. Within ten (10) Business Days after the date
that the annual consolidated financial statements of the Borrower and its
Restricted Subsidiaries are required to be delivered pursuant to Section 6.01(a)
after the end of each fiscal year ending after the Closing Date (the
“Consolidated Excess Cash Flow Prepayment Date”), commencing with the fiscal
year ending June  30, 2020, the Borrower shall prepay (or cause to be prepaid)
the Term B Loans to the principal installments thereof in direct order of
maturity in an aggregate amount equal to the difference of (A) the product of
Consolidated Excess Cash Flow for such year times (I) fifty percent (50%), if
the Consolidated Secured Net Leverage Ratio as of the end of such fiscal year is
equal to or greater than the First ECF Applicable Level, (II) twenty-five
percent (25%), if the Consolidated Secured Net Leverage Ratio as of the end of
such fiscal year is less than the First ECF Applicable Level and greater than
Second ECF Applicable Level and (III) zero percent (0%), if the Consolidated
Secured Net Leverage Ratio is equal to or less than the Second ECF Applicable
Level minus (B) the aggregate amount of optional principal prepayments of Term
Loans and optional prepayments of Revolving Loans (to the extent accompanied by
a permanent reduction in the Aggregate Revolving Commitments) in each case made
pursuant to Section 2.06(a) (1) during such fiscal year (other than any optional
prepayments made prior to the Consolidated Excess Cash Flow Prepayment Date for
such fiscal year to the extent such optional prepayments were applied to reduce
the Consolidated Excess Cash Flow prepayment required under this clause (iii)
for the prior fiscal year) or (2) following the end of such fiscal year but
prior to the Consolidated Excess Cash Flow Prepayment Date for such fiscal year
and, upon the election of the Borrower by written notice delivered to the
Administrative Agent prior to the Consolidated Excess Cash Flow Prepayment Date
for such period, applied to reduce the Consolidated Excess Cash Flow

67

--------------------------------------------------------------------------------

 

prepayment required under this clause (iii), in each case, except to the extent
financed with long-term, non-revolving Indebtedness, provided, however, that if
the Consolidated Secured Net Leverage Ratio as of the last day of such fiscal
year is equal to or less than the Second ECF Applicable Level, then the Borrower
shall not be required to make any prepayment pursuant to this clause (iii) for
such fiscal year. Any prepayment pursuant to this clause (iii) shall be applied
as set forth in clause (v) below.

(iv)Debt Issuances. Upon receipt by the Borrower or any Restricted Subsidiary of
the Net Cash Proceeds of any Debt Issuance or Specified Refinancing Debt, the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to one hundred percent (100%) of
such Net Cash Proceeds. Any prepayment pursuant to this clause (iv) shall be
applied as set forth in clause (v) below.

(v)Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.06(b) shall be applied as follows:

(A)with respect to all amounts prepaid pursuant to Section 2.06(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations;

(B)with respect to all amounts prepaid pursuant to Section 2.06(b)(iii), ratably
to the Term B Loans (to the principal amortization payments scheduled to be made
in direct order of maturity); and

(C)with respect to all amounts prepaid pursuant to Sections 2.06(b)(ii) and
(iv), first ratably to the Term Loans (initially, to the first eight principal
amortization payments scheduled to be made in direct order of maturity and,
thereafter, on a pro rata basis to the remaining principal amortization payments
of the applicable Term Loan), second, ratably to the L/C Borrowings and the
Swing Line Loans, third, to the outstanding Revolving Loans, and fourth, to Cash
Collateralize the remaining L/C Obligations (without a commitment reduction
thereunder).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.06(b)
shall be subject to Section 3.05, but otherwise without premium or penalty and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

(vi)Notwithstanding any other provisions of this Section 2.06, (A) to the extent
that any or all of the Consolidated Excess Cash Flow for any Excess Cash Flow
Period attributable to, or Net Cash Proceeds received by, a Non-U.S. Subsidiary
is prohibited, restricted or delayed from being repatriated to the United
States, or such repatriation or prepayment would present a material risk of
liability for the applicable Non-U.S. Subsidiary or its directors or officers
(or would give rise to a material risk of breach of fiduciary or statutory
duties by any director or officer), the Borrower shall not be required to make a
prepayment at the time provided in Section 2.06(b)(ii) and (iii) with respect to
such affected amounts, and instead, such amounts may be retained by the

68

--------------------------------------------------------------------------------

 

applicable Non-U.S. Subsidiary (the Borrower hereby agreeing to use reasonable
efforts to otherwise cause the applicable Non-U.S. Subsidiary following the date
on which the respective payment would otherwise have been required, promptly to
take all actions reasonably required by the applicable local Law or other
impediment to permit such repatriation), and  if following the date on which the
respective payment would otherwise have been required, such repatriation of any
of such Consolidated Excess Cash Flow or Net Cash Proceeds, as applicable, is
permitted under the applicable local Law or other impediment (or is otherwise
received by the Borrower or any other Guarantor), such repatriation will be
promptly effected and such repatriated Consolidated Excess Cash Flow or Net Cash
Proceeds, as applicable, will be promptly (and in any event not later than three
(3) Business Days after such repatriation could be made) applied (whether or not
repatriation actually occurs) to the repayment of the Term B Loans pursuant to
Section 2.06(b)(ii) and (iii) to the extent provided herein and (B) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all Consolidated Excess Cash Flow or Net Cash Proceeds, as applicable,
would have a significant withholding tax consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Consolidated Excess Cash Flow or Net Cash
Proceeds, as applicable, the Consolidated Excess Cash Flow or Net Cash Proceeds,
as applicable, so affected may be retained by the applicable Non-U.S.
Subsidiary; provided that, in the case of this clause (B), on or before the date
that is twelve months after the date on which any Consolidated Excess Cash Flow
or Net Cash Proceeds, as applicable, so retained would otherwise have been
required to be applied to prepayments pursuant to Section 2.06(b)(iii), the
Borrower shall apply an amount equal to such Consolidated Excess Cash Flow to
such prepayments as if such Consolidated Excess Cash Flow had been received by
the Borrower rather than a Non-U.S. Subsidiary, less the amount of additional
Taxes that would have been payable or reserved against of such Consolidated
Excess Cash Flow had been repatriated.

2.07Termination or Reduction of Commitments.  

(a)The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Revolving Outstandings would
exceed the Aggregate Revolving Commitments, and (iv) if, after giving effect to
any reduction of the Aggregate Revolving Commitments, the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
amount of the Aggregate Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. Subject to clause (iv) of the proviso to
the first sentence in this Section 2.07, the amount of any such Aggregate
Revolving Commitment reduction shall not be applied to the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrower. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Commitment of each Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

69

--------------------------------------------------------------------------------

 

(b)The aggregate Term A Loan Commitments hereunder may be permanently reduced in
whole or in part from and after the Effective Date until the Closing Date by
notice from the Borrower to the Administrative Agent; provided that any such
notice thereof must be received by 11:00 a.m. at least five Business Days prior
to the date of reduction or termination and any such reduction or termination
shall be in a minimum principal amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof. The Administrative Agent will give prompt notice
to the applicable Term A Lenders of any such reduction in or termination of the
aggregate Term A Loan Commitments.

(c)The Revolving Commitments shall, if the Closing Date has not occurred on or
prior to such date, be automatically and permanently reduced to zero on the
Commitment Termination Date

(d)The aggregate Term A Loan Commitments shall be automatically permanently
reduced to zero on the earliest of (x) the date of the Borrowing of Term A Loans
and (y) if the Closing Date has not occurred on or prior to such date, the
Commitment Termination Date.

(e)The aggregate Delayed Draw Term A Loan Commitments shall be automatically
permanently reduced to zero on the Delayed Draw Term A Loan Termination Date.

(f)The aggregate Term B Loan Commitments shall be automatically permanently
reduced to zero on the earliest of (x) the date of the Borrowing of Term B Loans
and (y) if the Closing Date has not occurred on or prior such date, the
Commitment Termination Date.

2.08Repayment of Loans.  

(a)Revolving Loans. The Borrower shall repay to the Lenders on the Maturity Date
for Revolving Loans the aggregate principal amount of all Revolving Loans made
to the Borrower outstanding on such date.

(b)Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for Swing Line Loans.

(c)Term B Loan. The Borrower shall repay the outstanding principal amount of the
Term B Loan in quarterly installments equal to 0.25% of the aggregate principal
amount of such Term B Loans outstanding on the Closing Date, commencing on the
last day of the first full fiscal quarter ending after the Closing Date and on
each December 31, March 31, June 30 and September 30 thereafter with the
remaining outstanding balance due and payable on the Maturity Date of the Term B
Loan (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.06 and increases with respect to any increase to the
Term B Loan pursuant to Section 2.16), unless accelerated sooner pursuant to
Section 8.02.

(d)Term A Loan. The Borrower shall repay the outstanding principal amount of the
Term A Loan in quarterly installments equal to 1.25% of the aggregate principal
amount of such Term A Loans outstanding on the Closing Date, commencing on the
last day of the first full fiscal quarter ending after the Closing Date and on
each December 31, March 31, June 30 and September 30 thereafter with the
remaining outstanding balance due and payable on the Maturity Date of the Term A
Loan (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.06 and increases with respect to any increase to the
Term B Loan pursuant to Section 2.16), unless accelerated sooner pursuant to
Section 8.02.

70

--------------------------------------------------------------------------------

 

(e)Delayed Draw Term A Loan.  The Borrower shall repay each Delayed Draw Term A
Loan in quarterly installments equal to an amount determined by the
Administrative Agent and the Borrower in order to ensure the Delayed Draw Term A
Loans will be treated as fungible with the Term A Loans commencing on the last
day of the first full fiscal quarter ending after the Closing Date and on each
December 31, March 31, June 30 and September 30 thereafter with the remaining
outstanding balance due and payable on the Maturity Date of the Term A Loan.

(f)Incremental Term Loans. The Borrower shall repay any Incremental Term Loan in
accordance with the terms of the Incremental Facility Amendment establishing
such Incremental Term Loan, in each case subject to the provisions of Section
2.16(i) or Section 2.16(j), as applicable.

2.09Interest.  

(a)Subject to the provisions of clause (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b)

(i)Upon the occurrence and during the continuance of an Event of Default
specified in Section 8.01(a), 8.01(f) or 8.01(g), the Borrower shall pay
interest on all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(ii)Upon the request of the Required Lenders while any Event of Default as a
result of a breach of Section 7.11 exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d)Pro Rata Ticking Fee.  The Borrower agrees to pay to the Administrative Agent
in Dollars for the ratable account of each Lender with a Term A Loan Commitment
or Revolving Commitment, a fee which shall accrue at the rate of 0.25% per annum
on the average daily undrawn portion of the Term A Loan Commitment or Revolving
Commitment (the foregoing fees, the “Pro Rata Ticking Fee”). The Pro Rata
Ticking Fee shall commence on March 8, 2019 and be payable in full on the
earlier of the Closing Date and the Commitment Termination Date.

71

--------------------------------------------------------------------------------

 

2.10Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) in Dollars equal to the product of (i)
0.25% times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (A) the Outstanding Amount of all Revolving Loans
plus (B) the Outstanding Amount of all L/C Obligations, subject to adjustment as
provided in Section 2.18. The Commitment Fee shall accrue at all times during
the Availability Period (and thereafter so long as any Revolving Loans, Swing
Line Loans or L/C Obligations remain outstanding), including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The Commitment Fee
shall be calculated quarterly in arrears. For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving Commitments.

(b)Other Fees.

(i)The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii)The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(c)Delayed Draw Term A Ticking Fee.   The Borrower agrees to pay to the
Administrative Agent in Dollars for the account of each Lender with a Delayed
Draw Term A Loan Commitment, a fee which shall accrue at the rate of 0.25% per
annum on the average daily undrawn portion of the Delayed Draw Term A Loan
Commitments (the foregoing fees, the “Delayed Draw Term A Ticking Fee”). The
Delayed Draw Term A Ticking Fee shall commence on the Closing Date and be
payable in full on the Delayed Draw Term A Loan Termination Date.

2.11Computation of Interest and Fees.  

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and fees under the Fee Letter
shall be made on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a three
hundred sixty (360) day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a three
hundred sixty-five (365) day year), or, in the case of interest in respect of
Loans denominated in Alternative Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. With
respect to all Non-LIBOR Quoted Currencies, the calculation of the applicable
interest rate shall be determined in accordance with market practice.

72

--------------------------------------------------------------------------------

 

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Net Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Net Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the applicable L/C Issuer, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws),
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.09(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.12Evidence of Debt.  

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans to the Borrower in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit D (a “Note”).
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b)In addition to the accounts and records referred to in subsection (a) above,
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.13Payments Generally; Administrative Agent’s Clawback.  

(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,

73

--------------------------------------------------------------------------------

 

at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each
applicable Lender its Applicable Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Loans (or, in the case of any Borrowing of
Base Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans or in the case of Alternative Currencies in accordance with such
market practice, in each case, as applicable. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(i)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due by the Borrower to the Administrative Agent for
the account of the Lenders or an L/C Issuer hereunder that the Borrower will not
make such payment, the

74

--------------------------------------------------------------------------------

 

Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such L/C Issuer, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or such L/C Issuer, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the

75

--------------------------------------------------------------------------------

 

existence of a Defaulting Lender or Disqualified Institution), (y) the
application of Cash Collateral provided for in Section 2.17, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15[Reserved].  

2.16Increase in Commitments.  

The Borrower may from time to time add one or more tranches of term loans or
increase outstanding tranches of term loans (each an “Incremental Term
Facility”) and/or increase commitments under any Revolving Facility (each such
increase, an “Incremental Revolving Increase”; each Incremental Term Facility
and each Incremental Revolving Increase are collectively referred to as
“Incremental Facilities”) to this Agreement at the option of the Borrower by an
agreement in writing entered into by the Borrower, the Administrative Agent and
each Person (including any existing Lender) that agrees to provide a portion of
such Incremental Facility (and, for the avoidance of doubt, shall not require
the consent of any other Lender) (each an “Incremental Facility Amendment”);
provided that:

(a)the aggregate principal amount of all Incremental Facilities established
under this Section 2.16 shall not exceed the sum of:

(i)$250,000,000; plus

(ii)an unlimited amount so long as, in the case of this clause (ii), after
giving effect to the relevant Incremental Facility on a Pro Forma Basis, the
Consolidated Secured Net Leverage Ratio does not exceed an amount to be decided
by the Borrower and the Administrative Agent on or prior to the Closing Date
(the “Incremental Incurrence Ratio”) (assuming the full amount of such
Incremental Facility is fully drawn and without “netting” the cash proceeds of
such Incremental Facility or any other simultaneous incurrence of debt on the
consolidated balance sheet of the Borrower);

provided that any Incremental Facility may be incurred under either sub-clauses
(i) or (ii) of this clause (a) as selected by the Borrower in its sole
discretion and if any Incremental Facility is intended to be incurred in part
under both sub-clauses (i) and (ii) then the permissibility of the portion of
such Incremental Facility to be incurred under sub-clause (ii) shall first be
determined without giving effect to the portion of such Incremental Facility
incurred under sub-clause (i), but giving full Pro Forma Effect to the use of
proceeds of the entire amount of such Incremental Facility;

(b)no Default or Event of Default shall exist on the effective date of any
Incremental Facility or would exist after giving effect to any Incremental
Facility;

76

--------------------------------------------------------------------------------

 

(c)no existing Lender shall be under any obligation to provide any Incremental
Facility Commitment and any such decision whether to provide an Incremental
Facility Commitment shall be in such Lender’s sole and absolute discretion;

(d)each Incremental Facility shall be in an aggregate principal amount of at
least $10,000,000 and each Incremental Facility Commitment shall be in a minimum
principal amount of at least $1,000,000, in the case of an Incremental Revolving
Increase, and at least $1,000,000 in the case of an Incremental Term Facility
(or, in each case, such lesser amounts as the Administrative Agent may agree);

(e)each Person providing an Incremental Facility Commitment shall qualify as an
Eligible Assignee;

(f)the Borrower shall deliver to the Administrative Agent:

(i)a certificate of each Loan Party dated as of the date of such increase signed
by a Responsible Officer of such Loan Party (A) certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving such Incremental Facility and (B) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (1)
the representations and warranties of each Loan Party contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (or, if qualified by materiality or reference to Material
Adverse Effect, in all respects) on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, if qualified by materiality or reference to Material Adverse
Effect, in all respects) as of such earlier date, (2) no Default or Event of
Default exists and (3) such Incremental Facility or Incremental Facilities have
been incurred in compliance with this Agreement;

(ii)such amendments to the Collateral Documents as the Administrative Agent may
reasonably request to cause the Collateral Documents to secure the Obligations
after giving effect to such Incremental Facility; and

(iii)customary opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility;

(g)the Administrative Agent shall have received documentation from each Person
providing a commitment in respect of such requested Incremental Facility or
Incremental Facilities (each such commitment, an “Incremental Facility
Commitment”) evidencing its Incremental Facility Commitment and its obligations
under this Agreement in form and substance reasonably acceptable to the
Administrative Agent;

(h)in the case of an Incremental Term Facility, the Administrative Agent, in
consultation with the Borrower, shall have determined whether such Incremental
Term Facility consists of a tranche A term loan (an “Incremental Tranche A Term
Facility”) or a tranche B term loan (an “Incremental Tranche B Term Facility”);

77

--------------------------------------------------------------------------------

 

(i)in the case of an Incremental Term Facility that is an Incremental Tranche A
Term Facility:

(i)the interest rate, interest rate margins, fees, discount, prepayment
premiums, amortization and final maturity date for such Incremental Term
Facility shall be as agreed by the Loan Parties and the Lenders providing such
Incremental Term Facility; provided that:

(A)the final maturity of such Incremental Term Facility shall not be earlier
than the later of (1) the Maturity Date with respect to the Term A Loans and (2)
the final maturity date of any then outstanding Incremental Tranche A Term Loan;
and

(B)the Weighted Average Life of such Incremental Term Facility shall not be
shorter than the then remaining Weighted Average Life of the Term A Loan or any
then outstanding Incremental Tranche A Term Loan;

(ii)the proceeds of such Incremental Term Facility shall be used for the
purposes described in the definitive documentation for such Incremental Term
Facility;

(iii)such Incremental Term Facility shall share ratably in any prepayments of
the Term A Loan and any then outstanding Incremental Tranche A Term Loan
pursuant to Section 2.06 (or otherwise provide for more favorable prepayment
treatment for the then outstanding Term A Facility) and shall have ratable
voting rights as the Term A Facility (or otherwise provide for more favorable
voting rights for the Term A Facility); and

(iv)if such Incremental Term Facility consists of one or more new tranches of
term loans, the other terms thereof, if not consistent with the terms applicable
to the Term A Loan, shall be reasonably acceptable to the Administrative Agent;

(j)in the case of an Incremental Term Facility that is an Incremental Tranche B
Term Facility:

(i)the interest rate, interest rate margins, fees, discount, prepayment
premiums, amortization and final maturity date for such Incremental Term
Facility shall be as agreed by the Loan Parties and the Lenders providing such
Incremental Term Facility; provided that:

(A)the final maturity of such Incremental Term Facility shall not be earlier
than the later of (1) the Maturity Date with respect to the Term B Loan and (2)
the final maturity date of any then outstanding Incremental Tranche B Term Loan;
provided that in the event the Term B Loans are no longer outstanding, the final
maturity of such Incremental Tranch B Term Loan shall not be earlier than the
Maturity Date with respect to the Term A Loans;

(B)the Weighted Average Life of such Incremental Term Facility shall not be
shorter than the then remaining Weighted Average Life of the Term B Loan or any
then outstanding Incremental Tranche B Term Loan;

78

--------------------------------------------------------------------------------

 

(C)if the All-In-Yield on such Incremental Term Facility exceeds the
All-In-Yield on the Term B Loan or any then outstanding Incremental Tranche B
Term Facility by more than 50 basis points per annum, then the Applicable Rate
or fees payable by the Borrower with respect to the Term B Loan and each then
outstanding Incremental Tranche B Term Facility shall on the effective date of
such Incremental Term Facility be increased to the extent necessary to cause the
All-In-Yield on the Term B Loan and each then outstanding Incremental Tranche B
Term Facility to be not more than 50 basis points less than the All-In-Yield on
such Incremental Term Facility (such increase to be allocated as reasonably
determined by the Administrative Agent in consultation with the Borrower);
provided, that the provisions of this clause (C) shall not apply to any
Incremental Term Facility provided after the first twelve (12) months following
the Closing Date;

(ii)the proceeds of such Incremental Term Facility shall be used for the
purposes described in the definitive documentation for such Incremental Term
Facility;

(iii)such Incremental Term Facility shall share ratably in any prepayments of
the Term B Loan and any then outstanding Incremental Tranche B Term Loan
pursuant to Section 2.06 (or otherwise provide for more favorable prepayment
treatment for the then outstanding Term Facilities) and shall have ratable
voting rights as the other Term Facilities (or otherwise provide for more
favorable voting rights for the then outstanding Term Facilities); and

(iv)if such Incremental Term Facility consists of one or more new tranches of
term loans, the other terms thereof, if not consistent with the terms applicable
to the Term B Loan, shall be reasonably acceptable to the Administrative Agent;

(k)in the case of any Incremental Revolving Increase with respect to the
Revolving Facility:

(i)such Incremental Revolving Increase shall have the same terms (including
interest rate and interest rate margins, provided that, subject to clause (ii)
below, such Incremental Revolving Increase may be issued with a utilization fee
and/or additional unused fee payable solely to the Lenders under such
Incremental Revolving Increase) applicable to the Revolving Facility; and

(ii)the existing Lenders under the Revolving Facility shall on the effective
date of such Incremental Revolving Increase make such assignments (which
assignments shall not be subject to the requirements set forth in Section
10.06(b)) of the outstanding Revolving Loans and participation interests in
Letters of Credit and Swing Line Loans under the Revolving Facility to the
Lenders providing such Incremental Revolving Increase and the Administrative
Agent may make such adjustments to the Register as are necessary so that, after
giving effect to such assignments and adjustments, each Lender under the
Revolving Facility (including the Lenders providing such Incremental Revolving
Increase) will hold revolving loans and participation interests in Letters of
Credit and Swing Line Loans under the Revolving Facility equal to its pro rata
share thereof; and

(l)the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that after giving effect to the incurrence
of such Incremental Facility on a Pro Forma Basis (without “netting” the cash
proceeds of such Incremental Facility or

79

--------------------------------------------------------------------------------

 

any other simultaneous incurrence of debt on the consolidated balance sheet of
the Borrower and assuming, in the case of any Incremental Facility that consists
of an Incremental Revolving Increase, the full amount of such Incremental
Facility is fully drawn) the Loan Parties would be in Pro Forma Compliance;

provided, further, that the conditions set forth in the foregoing proviso shall
be subject to the provisions of Section 1.10 in the case of any Incremental Term
Facility used to finance a Limited Condition Acquisition.

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents. The
Lenders hereby authorize the Administrative Agent to enter into, and the Lenders
agree that this Agreement and the other Loan Documents shall be amended by, such
Incremental Facility Amendments to the extent (and only to the extent) the
Administrative Agent deems necessary in order to establish Incremental
Facilities on terms consistent with and/or to effect the provisions of this
Section 2.16. This Section 2.16 shall supersede any provisions in Section 10.01
to the contrary. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Incremental Facility Amendment.

2.17Cash Collateral.  

(a)Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.06 or Section 8.02, or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or an L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds the Letter of Credit Sublimit
then in effect, then, within two (2) Business Days after receipt of such notice,
the Borrower shall provide Cash Collateral for the Outstanding Amount of the L/C
Obligations in an amount not less than the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

(b)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, each L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or an L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more Controlled Accounts at Bank of America. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

80

--------------------------------------------------------------------------------

 

(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.06, 2.18 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released to the
Person providing such Cash Collateral promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
10.06(b)(vi))) or (ii) the determination by the Administrative Agent and the L/C
Issuers that there exists excess Cash Collateral; provided, however, (x) any
such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuers
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.18Defaulting Lenders.  

(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Pro Rata Facilities Lenders”, “Required Revolving Lenders” and Section 10.01.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lender as a result of any

81

--------------------------------------------------------------------------------

 

judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.18(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.10(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.17.

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non- Defaulting Lender
pursuant to clause (iv) below, (y) pay to an L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to Section
10.21, no reallocation hereunder shall constitute

82

--------------------------------------------------------------------------------

 

a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non- Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.17.

(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.19Designated Lenders.  

Each of the Administrative Agent, each L/C Issuer, the Swing Line Lender and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Credit Extensions actually provided by such Affiliate
or branch of such Lender shall apply to such Affiliate or branch of such Lender
to the same extent as such Lender; provided that for the purposes only of voting
in connection with any Loan Document, any participation by any Designated Lender
in any outstanding Credit Extension shall be deemed a participation of such
Lender.

2.20Refinancing Facilities.  

(a)The Borrower may from time to time, add one or more new term loan facilities
and new revolving credit facilities to the Facilities (“Specified Refinancing
Debt”), to refinance (i) all or any portion of any class of Term Loans then
outstanding under this Agreement and (ii) all or any portion of any class of
Revolving Loans (and the unused Revolving Commitments with respect to such class
of Revolving Loans) then in effect under this Agreement, in each case pursuant
to a Refinancing Amendment (it being agreed that in no event shall more than
three classes of revolving commitments be outstanding at any time under this
Agreement); provided that such Specified Refinancing Debt: (i) will rank pari
passu in right of payment as the other Loans and Commitments hereunder; (ii)
will not have

83

--------------------------------------------------------------------------------

 

obligors or contingent obligors that were not obligors or contingent obligors
(or that would not have been required to become obligors or contingent obligors)
in respect of the Facilities; (iii) will be (x) unsecured or (y) secured by the
Collateral on a pari passu or junior basis to the Obligations pursuant to an
intercreditor agreement that is reasonably satisfactory to the Administrative
Agent; (iv) will have such pricing and optional prepayment terms as may be
agreed by the Borrower and the applicable Lenders thereof; (v) (x) to the extent
constituting revolving credit facilities, will not have a maturity date (or have
mandatory commitment reductions or amortization) that is prior to the Maturity
Date of the Revolving Commitment being refinanced and (y) to the extent
constituting term loan facilities, will have a maturity date that is not prior
to the date that is the scheduled maturity date of, and will have a weighted
average life to maturity that is not shorter than the weighted average life to
maturity of, the Loans being refinanced; (vi) each Revolving Facility Borrowing
(including any deemed Revolving Facility Borrowings made pursuant to ‎Section
2.03 or ‎2.05) shall be allocated pro rata among the classes of Revolving
Commitments (it being agreed that notwithstanding the foregoing, the
Administrative Agent may, in its reasonable discretion, take such actions as it
deems advisable to allocate Letters of Credit and participations therein between
any revolving facilities); (vii) subject to clauses (iv) and (v) above, will
have terms and conditions (other than pricing, interest rate margin, fees,
discounts, rate floors and optional prepayment and redemption terms) that are
substantially similar to, or (taken as a whole) no more favorable to the lenders
providing such Specified Refinancing Debt than, those applicable to the Loans or
commitments being refinanced; and (ix) the Net Cash Proceeds of such Specified
Refinancing Debt shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of the outstanding Loans being so
refinanced, in each case pursuant to ‎Section 2.06 and ‎2.07, as applicable;
provided, however, that such Specified Refinancing Debt shall not have a
principal or commitment amount (or accreted value) greater than the Loans and
Revolving Commitments being refinanced (excluding accrued interest, fees
(including original issue discount and upfront fees), discounts, premiums or
expenses).

(b)The Borrower shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof.  Any proposed Specified Refinancing Debt may be
provided by existing Lenders (it being understood that existing Lenders are not
required to provide such proposed Specified Refinancing Debt) or, subject to the
approval of the Administrative Agent and, with respect to revolving commitments,
the L/C Issuers (in each case, which approval shall not be unreasonably
withheld, conditioned or delayed), Eligible Assignees in such respective amounts
as the Borrower may elect.

(c)The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in clause
(a) above and ‎Section 4.02, and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements,
including any supplements or amendments to the Collateral Documents providing
for such Specified Refinancing Debt to be secured thereby, generally consistent,
where applicable, with those delivered on the Closing Date under ‎Section 4.01
(other than changes to such legal opinions resulting from a Change in Law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent).  The Lenders hereby authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish any Specified
Refinancing Debt and to make such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such Specified Refinancing
Debt, in each case on terms consistent with and/or to effect the provisions of
this ‎Section 2.20.

84

--------------------------------------------------------------------------------

 

(d)Each class of Specified Refinancing Debt incurred under this ‎Section 2.20
shall be in an aggregate principal amount that is (i) (x) with respect to
Specified Refinancing Debt denominated in Dollars, not less than $5,000,000, or
$1,000,000 increments in excess thereof or (y) with respect to Specified
Refinancing Debt denominated in an Alternative Currency, not less than an amount
in such Alternative Currency equal to the Dollar Equivalent of $5,000,000, and
$1,000,000 increments in excess thereof or (ii) the amount required to refinance
all of the applicable class of Loans and/or Commitments.  Any Refinancing
Amendment may provide for the making of Specified Refinancing Revolving Loans
to, or the issuance of Letters of Credit for the account of, the Borrower or any
Subsidiary, or the provision to the Borrower of Swing Line Loans, pursuant to
any revolving credit facility established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and Swing
Line Loans under the Revolving Commitments.

(e)The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate facilities hereunder and treated in a manner consistent with the
Facilities being refinanced, including for purposes of prepayments and
voting).  Any Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent and the Lenders providing such
Specified Refinancing Debt, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower to effect the provisions of
or be consistent with this ‎Section 2.20.  In addition, if so provided in the
relevant Refinancing Amendment and with the consent of each L/C Issuer,
participation in Letters of Credit expiring on or after the scheduled maturity
date in respect of a class of revolving commitments shall be reallocated from
Lenders holding such revolving commitments to Lenders holding refinancing
revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding refinancing revolving
commitments, be deemed to be participation interests in respect of such extended
revolving commitments and the terms of such participation interests (including
the commission applicable thereto) shall be adjusted accordingly.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party (A) shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to clause
(e) below, (B) shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable Laws, and (C) to
the extent that the withholding or deduction is made on account of Indemnified

85

--------------------------------------------------------------------------------

 

Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of clause (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.

(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Loan Parties shall, and does hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, for any amount which
a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below;
provided, however, that no Loan Party shall have any obligation to indemnify any
party hereunder for Indemnified Taxes, Other Taxes or any other liability that
arises from such party’s own gross negligence or willful misconduct. To the
extent that a Loan Party pays an amount to the Administrative Agent pursuant to
the preceding sentence (a “Back-Up Indemnity Payment”), then upon request of the
Borrower, the Administrative Agent shall use commercially reasonable efforts to
exercise its set-off rights described in the last sentence of clause (c)(ii)
below (on behalf of itself or the Loan Parties) to collect the applicable
Back-Up Indemnity Payment amount from the applicable Lender or L/C Issuer and
shall pay the amount so collected to the Borrower net of any reasonable expenses
incurred by the Administrative Agent in its efforts to collect (through set-off
or otherwise) from such Lender or L/C Issuer with respect to clause (c)(ii),
below.

(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Party to do
so), (B) the Administrative Agent and the Loan Party, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent and the Loan Party, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any

86

--------------------------------------------------------------------------------

 

reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Law or the taxing authorities of
a jurisdiction pursuant to such applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable Law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable Law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies

87

--------------------------------------------------------------------------------

 

as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4)to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-4 on behalf of each such direct and indirect partner;

(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

88

--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

89

--------------------------------------------------------------------------------

 

3.02Illegality.  

(a)If any Lender determines in good faith that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars to convert Base
Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

(b)If, in any applicable jurisdiction, the Administrative Agent, any L/C Issuer
or any Lender or any Designated Lender determines in good faith that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for the Administrative Agent, any L/C Issuer or any Lender
or its applicable Designated Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, or (ii) to fund or maintain its
participation in any Loan or Letter of Credit, such Person shall promptly notify
the Administrative Agent, then, upon the Administrative Agent notifying the
Borrower, and until such notice by such Person is revoked, any obligation of
such Person to issue, make, maintain, fund or charge interest or fees with
respect to any such Credit Extension shall be suspended, and to the extent
required by applicable Law, cancelled. Upon receipt of such notice, the Loan
Parties shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law), (B) to the extent
applicable to an L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

90

--------------------------------------------------------------------------------

 

3.03Inability to Determine Rates.  

(a)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
in good faith (A) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable interbank market for such currency,
for the applicable amount and Interest Period of such Eurocurrency Rate Loan for
the applicable amount and Interest Period of such Eurocurrency Rate Loan, (B)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether in Dollars or in Alternative Currency) or in connection with an
existing or proposed Base Rate Loan or (C) a fundamental change has occurred in
the foreign exchange or interbank markets with respect to such Alternative
Currency (including changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) (in each
case with respect to clause (i), “Impacted Loans”) or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.

(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Borrower and the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this Section 3.03,
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any Change in Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

(c)Notwithstanding anything contained in this Article III to the contrary, a
Lender shall not be entitled to exercise the rights under Section 3.02 to the
extent such Lender is not generally exercising such rights against other
similarly situated borrowers under similar circumstances.

91

--------------------------------------------------------------------------------

 

3.04Increased Costs; Reserves on Eurocurrency Rate Loans.  

(a)Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, in each
case in an amount deemed by such Lender or such L/C Issuer to be material, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered,
provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to this Section 3.04(a) for any additional amounts incurred
more than nine (9) months prior to the date that such Lender or the L/C Issuer
notifies the Borrower of the Change in Law giving rise to such additional
amounts and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor; provided that, if the Change in Law giving rise to such additional
amounts is retroactive, then such nine-month period referred to above shall be
extended to include the period of retroactive effect thereof.

(b)Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), in each case in an amount deemed by such Lender or such L/C Issuer to
be material, then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

92

--------------------------------------------------------------------------------

 

(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
(i) setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in clauses (a) or (b) of this Section 3.04 and (ii) setting
forth in reasonable detail the manner in which such amount was deferred, which
shall be conclusive absent manifest error, and shall be delivered to the
Borrower. The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof. Notwithstanding anything contained in this Article III to the
contrary, a Lender shall not be entitled to any compensation pursuant to Section
3.04 to the extent such Lender is not generally imposing such charges or
requesting such compensation from other similarly situated borrowers under
similar circumstances.

(d)Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than nine (9) months prior to the date that such Lender or such L/C Issuer, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)Additional Reserve Requirements. The Borrower shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including funds or deposits denominated
in Euros (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) days from receipt
of such notice.

3.05Compensation for Losses.  The Borrower shall compensate such Lender for, and
hold such Lender harmless from, any loss, cost or expense incurred by it as a
result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

93

--------------------------------------------------------------------------------

 

(c)any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but in any event,
excluding loss of anticipated profit. The Borrower will, within ten (10)
Business Days after the Borrower’s receipt of a certificate of the type
described in Section 3.04(c), pay such Lender such additional amounts as will
compensate such Lender for such losses, costs and expenses.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.  

(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.

(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.

3.07Successor LIBOR.  

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 10.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

94

--------------------------------------------------------------------------------

 

(a)adequate and reasonable means do not exist for ascertaining LIBOR for the
applicable currency for any requested Interest Period because the LIBOR Screen
Rate for the applicable currency is not available or published on a current
basis and such circumstances are unlikely to be temporary; or

(b)the administrator of the LIBOR Screen Rate for the applicable currency or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR for the
applicable currency or the LIBOR Screen Rate for the applicable currency shall
no longer be made available, or used for determining the interest rate of loans
denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”), or

(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR for the
applicable currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR for the applicable currency with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then-existing
convention for similar syndicated credit facilities denominated in the
applicable currency for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
Such LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise determined by the Administrative
Agent in consultation with the Borrower.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) if
the applicable currency is Dollars, then the Eurocurrency Rate component shall
no longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in the applicable currency
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08Survival.  All obligations of the Loan Parties under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and the Facility
Termination Date.

95

--------------------------------------------------------------------------------

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions to the Closing Date.  The Closing Date and the obligation of each
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject only to the satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and subject, in
each case, to the terms of the last paragraph of this Section 4.01:

(i)executed counterparts of this Agreement, the Security Agreement and the
Guaranty Agreement;

(ii)a Note executed by the Borrower in favor of each Lender requesting Notes;

(iii)searches of filings made under the UCC, or other applicable Law, in each
case in the jurisdiction of formation of each Loan Party and each other
jurisdiction reasonably deemed appropriate by the Administrative Agent;

(iv)such UCC financing statements or similar documents as are necessary, in the
Administrative Agent’s reasonable discretion, to perfect the Administrative
Agent’s security interest in the Collateral in the United States;

(v)all certificates evidencing any certificated Equity Interests pledged to the
Administrative Agent pursuant to the Security Agreements together with duly
executed in blank, undated stock powers attached thereto;

(vi)searches of ownership of, and Liens on, United States intellectual property
registrations and applications owned by each Loan Party in the appropriate
United States governmental offices;

(vii)executed notices of grant of security interest in the form required by the
Security Agreements as are necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
United States intellectual property registrations and applications of the Loan
Parties;

(viii)updated customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party to replace the corresponding such certificates as of the Effective Date;

(ix)customary evidence that each Loan Party is validly existing and in good
standing in its jurisdiction of organization or formation;

(x)customary opinions of counsel to the Loan Parties addressed to the
Administrative Agent and each Lender;

(xi)a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.01(b), 4.01(f), 4.01(g) and 4.01(h)
have been satisfied;

96

--------------------------------------------------------------------------------

 

(xii)a Solvency Certificate signed by the chief financial officer of the
Borrower;

(xiii)a perfection certificate in the form attached hereto as Exhibit J and
signed by a Responsible Office of the Borrower; and1

(xiv)copies of (A) for the Borrower (1) GAAP audited consolidated balance sheets
and related consolidated statements of income, stockholders’ equity and cash
flows for the three most recent fiscal years ended at least 90 days prior to the
Closing Date and (2) GAAP unaudited consolidated balance sheets and related
consolidated statements of income, stockholders’ equity and cash flows for each
subsequent fiscal quarter (the “Interim Financial Statements”) ended at least 45
days before the Closing Date (and the corresponding period in the prior year),
in each case, which financial statements shall meet the requirements of
Regulation S-X under the Securities Act of 1933, as amended (subject, in the
case of unaudited interim financial statements, to normal year end audit
adjustments), and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-3, and (B) for the Company (1) GAAP (except as may be indicated therein
or in the notes thereto) audited consolidated balance sheets and related
consolidated statements of income, stockholders’ equity and cash flows for the
three most recent fiscal years ended at least 90 days prior to the Closing Date
and (2) GAAP (except as may be indicated therein or in the notes thereto and
except as permitted by the SEC on Form 8-K, Form 10-Q or any successor or like
form under the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
unaudited consolidated balance sheets and related consolidated statements of
income, stockholders’ equity and cash flows for each subsequent fiscal quarter
ended at least 45 days before the Closing Date (and the corresponding period in
the prior year), in each case, which financial statements shall meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended
(subject, in the case of unaudited interim financial statements, to normal,
recurring year end audit adjustments and except, in the case of the unaudited
interim financial statements, as permitted by Rule 10-01 of Regulation S-X under
the Exchange Act), and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-3; provided, however that the filing of the required financial statements
on Form 10-K or Form 10-Q within the time periods required thereby will satisfy
the requirements under clauses (A) and (B) above; and

(xv)pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower as of end of the most recent fiscal quarter
period for which financial statements have been delivered pursuant to paragraph
(xiv)(A) above, and for the most recent fiscal year and each subsequent fiscal
quarter period for which financial statements have been delivered pursuant to
paragraph (xiv)(A) above, in each case prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
income statement).

(b)Substantially concurrently with the Closing Date, all obligations under the
Borrower’s Existing Credit Agreement shall have been repaid in full (other than
contingent indemnification obligations for which no claim or demand has yet been
made), and all commitments thereunder shall have been terminated.

 

1 

NTD: To be deleted upon receipt of perfection certificate.

97

--------------------------------------------------------------------------------

 

(c)The Administrative Agent and the Lenders shall have received at least three
(3) Business Days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, to the extent requested by the Administrative Agent or any such
Lender in writing to the Borrower at least ten (10) Business Days prior to the
Closing Date.

(d)At least three (3) Business Days prior to the Closing Date, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall have delivered to each Lender that so requests a Beneficial
Ownership Certification in relation to the Borrower.

(e)The Arrangers, the Administrative Agent and the Lenders shall have received
all fees and invoiced expenses required to be paid on or prior to the Closing
Date pursuant to the Fee Letters or hereunder concurrently with the initial
Credit Extension hereunder; provided that if invoices for such expenses are not
received at least two (2) Business Days prior to the Closing Date, then the
payment thereof shall not be a condition to the Closing Date.

(f)The Finisar Acquisition shall be consummated substantially concurrently with
the initial Credit Extension hereunder in accordance with the Merger Agreement
in all material respects, and the Merger Agreement shall not have been amended
or modified in any respect that is materially adverse to the Lenders or the
Arrangers, without the Administrative Agent’s prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned), and no
condition shall have been waived or consent granted, in each case, in any
respect that is materially adverse to the Lenders or the Arrangers, without each
Arranger’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned) (it being understood and agreed that (i) any decrease in
the purchase price of the Acquisition shall be deemed not materially adverse to
the Lenders and the Arrangers to the extent such decrease is less than 15% of
the initial purchase price and applied to reduce the Term Facilities on a
dollar-for-dollar (and pro rata) basis, (ii) any increase in the purchase price
of the Finisar Acquisition that is not funded with equity or cash on hand shall
be deemed to be materially adverse to the Lenders and the Arrangers and (iii)
any amendment, modification, waiver or consent with respect to the definition of
“Company Material Adverse Effect” in the Merger Agreement shall be deemed to be
materially adverse to the Lenders and the Arrangers).

(g)Since November 8, 2018, there shall not have been any “Change” (as defined in
the Merger Agreement as in effect on November 8, 2018) that, individually or in
the aggregate has had or would reasonably be expected to have a Company Material
Adverse Effect (as defined in the Merger Agreement as in effect on November 8,
2018) that is continuing.

(h)The Specified Merger Agreement Representations shall be true and correct in
all material respects. The Specified Representations shall be true and correct
in all material respects as of the Closing Date (except in the case of any
Specified Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that to the extent any representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such date.

(i)The Administrative Agent shall have received Schedules 1.01, 5.13, 5.21,
6.19, 7.01, 7.02, 7.03, 7.04, 7.05, 7.08, 7.09, 10.02 and 10.06 in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
provided that the Administrative Agent

98

--------------------------------------------------------------------------------

 

and Lenders agree that such schedules shall be deemed to be satisfactory if such
updated Schedules (i) do not differ from the corresponding Schedules attached
hereto as of the Effective Date in a manner that is material and adverse to the
Lenders or (ii) are otherwise satisfactory to the Required Lenders (it being
understood and agreed that any such items disclosed in the Borrower’s Form 10-K
or 10-Q or the Company’s Form 10-K or 10-Q with the SEC prior to the Effective
Date shall be deemed satisfactory to the Required Lenders).

(j)The Effective Date shall have occurred.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

It is understood and agreed that for purposes of the availability of the
Facilities on the Closing Date, to the extent any security interest in the
intended Collateral (other than any Collateral the security interest in which
may be perfected by the filing of a UCC financing statement, the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office or the delivery of stock
certificates evidencing equity interests in (x) the Borrower’s U.S. Subsidiaries
(other than the Company and the Company’s U.S. Subsidiaries) and (y) the
Company, and to the extent provided by the Company on the Closing Date after use
of commercially reasonable efforts, any of the Company’s U.S. Subsidiaries) is
not provided on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, the provision of such perfected security
interest(s) shall not constitute a condition precedent under this Section 4.01
but shall be required to be delivered no later than ninety (90) after the
Closing Date (or such later date agreed to by the Administrative Agent) pursuant
to arrangements to be mutually agreed.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension after the Closing Date (including a Request for
Credit Extension relating to an advance under an Incremental Facility but
excluding a Loan Notice requesting a borrowing of Loans on the Closing Date, a
borrowing of Delayed Draw Term A Loans or only a conversion of Loans to the
other Type or a continuation of Eurocurrency Rate Loans) is subject only to the
following conditions precedent:

(a)The representations and warranties of (i) the Borrower contained in Article V
and (ii) each Loan Party contained in each other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (or, if
qualified by materiality or reference to Material Adverse Effect, in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or, if
qualified by materiality or reference to Material Adverse Effect, in all
respects) as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in clauses (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of proceeds thereof.

99

--------------------------------------------------------------------------------

 

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer(s) or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)[reserved].

(e)In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

Notwithstanding anything to the contrary contained in this Agreement, the
conditions set forth in clauses (a) and (b) of this Section 4.02 shall be
subject to the provisions of Section 1.10 in the case of any Incremental Term
Facility used to finance a Limited Condition Acquisition.

Each Request for Credit Extension (other than a Loan Notice requesting a
borrowing of Loans on the Closing Date, a borrowing of Delayed Draw Term A Loans
or only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

4.03Conditions to Delayed Draw Term A Loans.  The obligation of each Delayed
Draw Term A Lender to honor any Request for Credit Extension for a Delayed Draw
Term A Loan is subject solely to the following conditions precedent:

(a)The Specified Representations shall be true and correct in all material
respects (or, if qualified by materiality or reference to Material Adverse
Effect, in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, if qualified by materiality or reference to Material Adverse
Effect, in all respects) as of such earlier date.

(b)No Event of Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension under this Section 4.03 submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.03(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

4.04Conditions to the Effective Date.  The effectiveness of this Agreement on
the Effective Date is subject to the satisfaction of the following conditions
precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Effective Date:

(i)executed counterparts of this Agreement;

100

--------------------------------------------------------------------------------

 

(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officer of the Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of such Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement; and

(b)The Arrangers, the Administrative Agent and the Lenders shall have received
all fees and invoiced expenses required to be paid on or prior to the Effective
Date pursuant to the Fee Letters or hereunder; provided that if invoices for
such expenses are not received at least two (2) Business Days prior to the
Effective Date, then the payment thereof shall not be a condition to the
Effective Date;

(c)The representations and warranties of the Borrower contained in Sections
5.01(a), 5.01(b)(ii), 5.02(a) and 5.04, in each case as to the Borrower only,
shall be true and correct in all material respects as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date (or, if qualified by materiality or reference
to Material Adverse Effect, in all respects);

4.05Certain Funds Provisions.  During the period from and including the
Effective Date to and including the Commitment Termination Date (the “Certain
Funds Period”), and notwithstanding (i) that any representation made on the
Effective Date was incorrect, (ii) any provision to the contrary in this
Agreement or otherwise or (iii) that any condition to the occurrence of the
Effective Date may subsequently be determined not to have been satisfied,
neither the Administrative Agent nor any Lender shall be entitled to (1) cancel
any of its Commitments, (2) rescind, terminate or cancel this Agreement or
exercise any right or remedy or make or enforce any claim under this Agreement,
the Notes, any related Fee Letter or otherwise it may have to the extent to do
so would prevent, limit or delay the making of its Loan, (3) refuse to
participate in making its Loan so long as the conditions set forth in Section
4.01 have been satisfied or waived, or (4) exercise any right of set-off or
counterclaim in respect of its Loan to the extent to do so would prevent, limit
or delay the making of its Loan.  For the avoidance of doubt, (A) the rights and
remedies of the Lenders and the Administrative Agent shall not be limited in the
event that any condition set forth in Section 4.01 is not satisfied or waived on
the Closing Date and (B) immediately after the expiration of the Certain Funds
Period, all of the rights, remedies and entitlements of the Administrative Agent
and the Lenders shall be available notwithstanding that such rights, remedies
and entitlements were not available prior to such time as a result of the
foregoing.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the
Lenders, as of the Closing Date and each other date on which such
representations and warranties are required to be true and correct pursuant to
Sections 4.02 and 4.04, or otherwise that:

5.01Existence, Qualification and Power.  Each Loan Party and each Restricted
Subsidiary (other than an Immaterial Subsidiary) (a) is (i) duly organized or
formed, (ii) validly existing and (iii) in good standing (to the extent
applicable) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) in the

101

--------------------------------------------------------------------------------

 

case of the Loan Parties, execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and (to the extent applicable) in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, (a) have
been duly authorized by all necessary corporate or other organizational action,
and (b) do not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Liens permitted under Section 7.01) under
or require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any Restricted Subsidiary or (B) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) violate any Law, in the case of clauses
(ii) and (iii) above in any manner which could reasonably be expected to have a
Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No material approval, consent,
exemption, authorization, or other material action by, or material notice to, or
material filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than (a) those that have already been obtained and are in full
force and effect substantially concurrently with the initial Credit Extension on
the Closing Date or will be obtained or made and will be in full force and
effect and (b) filings to perfect the Liens in Collateral created by the
Collateral Documents and notices to Governmental Authorities, in each case to
the extent required thereunder.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) applicable Debtor Relief Laws or by
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law) and (ii) the effect of foreign Laws, rules
and regulations as they relate to pledges of Equity Interests in a Non U.S.
Subsidiary and intercompany Indebtedness owed by Non U.S. Subsidiaries.

5.05Financial Statements; No Material Adverse Effect.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b)The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby,

102

--------------------------------------------------------------------------------

 

subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has or would
reasonably be expected to have a Material Adverse Effect.

5.06Litigation.  There are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened (and reasonably likely to be commenced) in
writing against the Borrower or any of its Restricted Subsidiaries or any
property or rights of the Borrower or any of its Restricted Subsidiaries as to
which there is a reasonable likelihood of an adverse determination and which, if
adversely determined, would individually or in the aggregate result in a
Material Adverse Effect.

5.07No Default.  Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to any Material Contract that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.08Ownership of Property; Liens.  Each Loan Party and each Restricted
Subsidiary has good record and marketable title in fee simple (or similar
concept under the Law of any applicable jurisdiction) to, or valid leasehold
interests (or similar concept under the Law of any applicable jurisdiction) in,
or, in the case of Non-U.S. Subsidiaries in jurisdictions without such legal
concepts, the right to use, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Loan Parties and the Restricted Subsidiaries
is subject to no Liens, other than Permitted Liens.

5.09Environmental Compliance.  The Loan Parties and their Restricted
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10Insurance.  The properties of the Borrower and the Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Loan Party
operates.

5.11Taxes.  The Borrower and the Restricted Subsidiaries have filed all federal,
state, provincial and territorial income tax returns and other tax returns and
reports required to be filed, except where such failure to file would not
reasonably be likely to have a Material Adverse Effect, and have paid all
federal, state, provincial and territorial income and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP or in
respect of which such failure to pay would not reasonably be likely to have a
Material Adverse Effect. To the knowledge of the Borrower and its Restricted
Subsidiaries, there is no proposed Tax assessment against the Borrower or any
Restricted Subsidiary that would, if made, have a Material Adverse Effect.
Neither the Borrower nor any Restricted Subsidiary is party to any tax sharing
agreement except as set forth on Schedule 5.11.

103

--------------------------------------------------------------------------------

 

5.12ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of the Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c)Other than as would not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and neither the Borrower nor,
to the knowledge of the Borrower, any ERISA Affiliate is aware of any fact,
event or circumstance that would reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and, to
the knowledge of the Borrower, each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and neither the
Borrower nor, to the knowledge of the Borrower, any ERISA Affiliate knows of any
facts or circumstances that would reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below sixty percent (60%)
as of the most recent valuation date; and (iv) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA.

(d)As of the Closing Date the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

5.13Subsidiaries; Equity Interests.  Set forth on Schedule 5.13 is a complete
and accurate list as of the Closing Date of each Subsidiary, together with (a)
such Subsidiary’s jurisdiction of organization, (b) the number of shares of each
class of Equity Interests of such Subsidiary outstanding, (c) the number and
percentage of each class of outstanding shares of such Subsidiary owned
(directly or indirectly) by the Borrower or any Subsidiary and (d) an indication
as to whether such Subsidiary is a Restricted Subsidiary or an Unrestricted
Subsidiary, an Excluded Subsidiary (and, if so, the type (e.g., an Immaterial
Subsidiary) of such Excluded Subsidiary), a CFC Holdco and/or a CFC. The
outstanding Equity Interests of each Restricted Subsidiary are validly issued,
fully paid and non-assessable (to the extent applicable) and are owned by a Loan
Party in the amounts specified on Schedule 5.13 free and clear of all Liens
other than the Liens created pursuant to the applicable Collateral Documents and
inchoate and other non-consensual Permitted Liens.

104

--------------------------------------------------------------------------------

 

5.14Margin Regulations; Investment Company Act.  

(a)No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and the Credit Extensions
hereunder will not be used to purchase or carry margin stock in violation of
Regulation U or to extend credit to others for the purpose of purchasing or
carrying margin stock or for any purpose that would violate the provisions of
Regulation X issued by the FRB, as in effect from time to time.

(b)None of the Borrower or any Restricted Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15Disclosure.  No report, financial statement, certificate or other written
information furnished (other than projected financial information and
information of a general economic or industry- specific nature) by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document for the purpose of the Facilities (in each case, as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein not materially misleading in light of the
circumstances under which they were made; provided that, with respect to
projected financial information, the Borrower represents only that such
projected financial information were prepared in good faith based upon
assumptions believed to be reasonable at the time and estimates as of the date
of preparation (it being understood and agreed that such projections are as to
future events and are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and its Subsidiaries, that no assurance can be given that any
particular projection will be realized, that actual results during the period or
periods covered by any such projected financial information may differ
significantly from the projected results and such differences may be material,
and that such projected financial information are not a representation by the
Borrower or any of its Subsidiaries that such projections will be achieved). As
of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

5.16Compliance with Laws.  Each Loan Party and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all applicable Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

5.17[Reserved].  

5.18Casualty, Etc.  As of the Closing Date, neither the businesses nor the
properties of any Loan Party or any of its Restricted Subsidiaries are affected
by any fire, explosion, accident, strike, lockout or other labor dispute,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

5.19Solvency.  Immediately after giving effect to the Transactions, the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

105

--------------------------------------------------------------------------------

 

5.20Intellectual Property; Licenses, Etc.  The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses except
where and to the extent any lack of ownership or possession would not reasonably
be expected to have a Material Adverse Effect, without conflict with the rights
of any other Person except where and to the extent any such conflict would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Loan Party infringes upon any rights held by
any other Person that would reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened in writing (and reasonably likely to
be commenced), which, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

5.21Labor Matters.  Except as set forth on Schedule 5.21, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or any Restricted Subsidiary as of the Closing Date and neither
the Borrower nor any Restricted Subsidiary has suffered any material strikes,
walkouts, work stoppages or other labor difficulty in the three (3) years
preceding the Closing Date.

5.22OFAC and Anti-Money Laundering.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee or agent thereof, is an individual or entity that
is, or is owned or controlled by one or more individuals or entities that are
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals and Blocked Persons, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction. The Loan Parties and their
Subsidiaries and, to the knowledge of the Loan Parties, the directors, officers,
employees and agents, of the Loan Parties and their Subsidiaries, are in
compliance in all material respects with Anti-Money Laundering Laws and
applicable Sanctions. The Loan Parties have instituted and maintained policies
and procedures designed to promote and achieve compliance with applicable
Sanctions and Anti-Money Laundering Laws.

5.23Anti-Corruption Laws.  The Loan Parties and their Subsidiaries, and to the
knowledge of the Loan Parties, the directors, officers, employees and agents of
the Loan Parties and their Subsidiaries, are in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977,  the UK
Bribery Act 2010, and all other applicable similar anti-corruption laws (such
laws, “Anti-Corruption Laws”).  The Loan Parties have instituted and maintained
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws.

5.24Collateral Documents.  The Collateral Documents, upon the execution and
delivery thereof by the parties thereto, create valid security interests in, and
Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently (or, upon delivery of Collateral to the
Administrative Agent and/or when the appropriate filings or other actions
required by the applicable Collateral Document or by applicable law have been
filed or taken, will be) perfected security interests and Liens (to the extent
such security interests and Liens are required to be perfected under the terms
of the Collateral Documents) to the extent such security interests and Liens can
be perfected by such delivery, filings and actions, prior to all other Liens
other than Permitted Liens.

5.25Status as Senior Debt.  The Obligations of each Loan Party under this
Agreement, the Notes, the Security Agreement and each of the other Loan
Documents to which it is a party do rank and will rank at least pari passu in
priority of payment with all other Indebtedness of such Loan Party except
Indebtedness of such Loan Party to the extent secured by Permitted Liens.

5.26EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.

106

--------------------------------------------------------------------------------

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

From and after the Closing Date, the Borrower hereby covenants and agrees that
it shall, and shall cause each of its Restricted Subsidiaries to:

6.01Financial Statements.  Deliver to the Administrative Agent (who will make
such documents available to each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of operations, comprehensive income, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Ernst & Young LLP or another independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception (other than any qualification or
exception in the last year of this Agreement and due solely to the impending
maturity of the Loans and Commitments hereunder) or any qualification or
exception as to the scope of such audit;

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, the related consolidated statements of
operations, comprehensive income, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, in
each case setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; and

(c)as soon as available, but in any event at least sixty (60) days after the end
of each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a consolidated basis, in form satisfactory to
the Administrative Agent, of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
monthly basis for the immediately following fiscal year (including the fiscal
year in which the Maturity Date for the Term B Facility occurs).

As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02Certificates; Other Information.  Deliver to the Administrative Agent (who
will make such documents available to each Lender), in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

107

--------------------------------------------------------------------------------

 

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) and (ii) a report signed by a Responsible Officer of the Borrower
that supplements Schedule 5.13 such that, as supplemented, such Schedule would
be accurate and complete in all material respects as of the last day of the
period covered by the Compliance Certificate described in the foregoing clause
(i) (provided that if no supplement is required to cause such Schedule to be
accurate and complete in all material respects as of such date, then the
Borrower shall not be required to deliver such a report);

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), for any period in which there exist any Unrestricted
Subsidiaries, unaudited consolidating financial statements reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements delivered pursuant to Section 6.01(a) or
(b), as applicable, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, comprehensive income, shareholders’
equity and cash flows of the Borrower and its Restricted Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or under any other applicable securities Laws, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(d)promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

(e)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are available on the website of the SEC at http://www.sec.gov, or are
posted on the Borrower’s behalf on another Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, in the case of documents that are not available on
http://www.sec.gov or https://www.sedar.com, (x) the Borrower shall deliver
paper copies (which may include .pdf files) of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (y) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
(by facsimile or electronic

108

--------------------------------------------------------------------------------

 

mail) of the posting of any such documents. The Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or each
Arranger may, but shall not be obligated to, make available to the Lenders and
any L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”

6.03Notices.  Promptly notify the Administrative Agent (who will make such
notice available to each Lender):

(a)of the occurrence of any Default;

(b)of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c)of the occurrence of any ERISA event that would reasonably be expected to
result in a Material Adverse Effect; and

(d)of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

109

--------------------------------------------------------------------------------

 

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities (including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than Permitted Liens)); unless such
obligations and liabilities are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary or in respect
of which such failure to pay would not reasonably be likely to have a Material
Adverse Effect.

6.05Preservation of Existence, Etc.  

(a)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Sections 7.04 or 7.05;

(b)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and

(c)preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

6.06Maintenance of Properties.  

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the normal operation of its business in good working order and
condition, ordinary wear and tear and damage by casualty or condemnation
excepted, except where the failure to do so could  not reasonably be expected to
have a Material Adverse Effect; and

(b)make all necessary repairs thereto and renewals and replacements thereof,
except to the extent that (i) any of such properties or equipment are obsolete
or are being replaced in the ordinary course of business, (ii) the Borrower or
any of its Restricted Subsidiaries reasonably determine that the continued
maintenance, repaid, renewal or replacement of any of its properties or
equipment is no longer commercially practicable and is not in the best interests
of the Borrower or any of its Restricted Subsidiaries, or (iii) where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

6.07Maintenance and Evidence of Insurance.  

(a)Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower or any Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, including, without limitation, liability,
casualty, property, terrorism and business interruption insurance.

(b)Evidence of Insurance. Cause the Administrative Agent to be named as lenders’
loss payable or loss payee (other than with respect to business interruption
insurance) and as mortgagee, as its interest may appear, and/or additional
insured with respect of any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause, unless otherwise agreed to by
the Administrative Agent and, to the extent available and customarily agreed to
by the

110

--------------------------------------------------------------------------------

 

relevant insurance provider, each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days’ prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days’ prior notice
in the case of cancellation due to the nonpayment of premiums or, with respect
to insurance premiums issued by non-U.S. insurance companies, to the extent
available, as substantially similar notice as is practicable). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
required by the Administrative Agent, including, but not limited to: (i)
evidence of such insurance policies, (ii) declaration pages for each insurance
policy and (iii) to the extent available from the relevant insurance provider,
lender’s loss payable endorsement (or other evidence that the Administrative
Agent has substantially the same or similar standing under any insurance
policies issued by non-U.S. insurance companies) if the Administrative Agent for
the benefit of the Secured Parties is not on the declarations page for such
policy. As requested by the Administrative Agent, the Loan Parties agree to
deliver to the Administrative Agent an Authorization to Share Insurance
Information.

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

6.09Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct (in all material respects) entries in conformity
with GAAP consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
such Restricted Subsidiary, as the case may be, and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Restricted Subsidiary, as the case may be.

6.10Inspection Rights.  Upon the request of the Administrative Agent on behalf
of any Lender, permit representatives and independent contractors of the
Administrative Agent (which may include representatives of Lenders) to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided, that one or more representatives of the Borrower
shall be invited (with reasonable advance notice)) to attend any such meetings
with such independent public accountants (provided that the failure of any such
representatives of the Borrower to attend any such meeting shall not preclude
such meeting from occurring), all at the expense of the Lenders when no Event of
Default exists, and at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrower and no more than once per year;
provided, however, that when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours upon written notice; provided, further that
notwithstanding anything to the contrary herein, neither the Borrower nor any of
its Restricted Subsidiaries shall be required to disclose, permit the
inspection, examination or making of copies of or taking abstracts from, or
discuss any document, information, or other matter (a) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrower and its Restricted Subsidiaries and/or any of its customers and/or
suppliers, (b) in respect of which disclosure to the Administrative Agent or any
Lender (or any of their respective representatives or agents) is prohibited by
applicable Law, (c) that is subject to attorney-client or similar privilege or
constitutes attorney work product or (d) in respect of which the Borrower or any
Subsidiary owes confidentiality obligations to any third party (it being
understood that the

111

--------------------------------------------------------------------------------

 

Borrower or any of its Subsidiaries shall inform the Administrative Agent of the
existence and nature of the confidential records, documents or other information
not being provided and, following a reasonable request from the Administrative
Agent, use commercially reasonable efforts to request consent from an applicable
contractual counterparty to disclose such information (but shall not be required
to incur any cost or expense or pay any consideration of any type to such party
in order to obtain such consent)).

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions (a) consisting
of the Loans borrowed on the Closing Date to consummate the Transactions, (b)
consisting of Delayed Draw Term A Loans, to refinance the 2033 Notes or 2036
Notes, as applicable, outstanding immediately after the Closing Date and (c)
under the Revolving Facility and any Incremental Facility for general corporate
purposes of the Borrower and its Subsidiaries (including for capital
expenditures, Permitted Acquisitions, working capital needs, the payment of
transaction fees and expenses including those with respect to the Transaction,
Investments, Restricted Payments and any other purpose not prohibited by the
terms of the Loan Documents) of the Borrower and its Subsidiaries not in
contravention of any Law or of any Loan Document.

6.12Compliance with Environmental Laws.  Comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits and obtain and renew
all Environmental Permits necessary for its operations and properties; provided,
however, that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to undertake any action under any Environmental Laws and
Environmental Permits to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP or
to the extent failure to take such action could not reasonably be expected to
result in a Material Adverse Effect.

6.13Ratings.  Use commercially reasonable efforts (it being understood and
agreed that “commercially reasonable efforts” shall in any event include the
payment by the Borrower of customary rating agency fees and cooperation with
information and data requests by Moody’s and S&P in connection with their
ratings process) to obtain and maintain (a) a public corporate family rating of
the Borrower and a rating of the credit facilities provided under this
Agreement, in each case from Moody’s, (b) a public corporate credit rating of
the Borrower and a rating of the credit facilities provided under this
Agreement, in each case from S&P and (c) a current, non-credit-enhanced, senior
secured long-term debt rating with respect to the Term B Loan and the Term A
Loan from each of S&P and Moody’s; provided, that in no event shall the Borrower
be required to maintain a specific rating with any such agency.

6.14Covenant to Guarantee Obligations.  

(a)Within forty-five (45) days (or such later date as the Administrative Agent
may agree in its sole discretion) after (x) the acquisition or formation of any
Restricted Subsidiary (other than an Excluded Subsidiary) or (y) the date on
which any Excluded Subsidiary ceases to be an Excluded Subsidiary, cause such
Restricted Subsidiary to (i) become a Guarantor by executing and delivering to
the Administrative Agent a Supplement to the Guaranty Agreement substantially in
the form of Exhibit A attached thereto or such other documents as the
Administrative Agent shall reasonably request for such purpose and (ii) upon the
reasonable request of the Administrative Agent, deliver to the Administrative
Agent Organization Documents, resolutions and customary opinions of counsel all
in form, content and scope consistent with such documents delivered by the
Borrower on the Closing Date.

(b)If any Subsidiary (including, to the extent permitted by applicable Law, any
Excluded Subsidiary or any other Subsidiary with respect to which the
Administrative Agent and the Borrower reasonably agree that the burden or cost
of such Person providing the Guaranty shall outweigh the benefits to be obtained
by the Lenders therefrom) that is not a Guarantor provides a

112

--------------------------------------------------------------------------------

 

Guarantee in respect of any Additional Indebtedness issued by a Loan Party,
cause such Subsidiary to, concurrently with providing such Guarantee in respect
of such Additional Indebtedness (or at such later date that the Administrative
Agent may agree in its sole discretion), (i) become a Guarantor by executing and
delivering to the Administrative Agent a Supplement to the Guaranty Agreement
substantially in the form of Exhibit A attached thereto or such other documents
as the Administrative Agent shall deem reasonably appropriate for such purpose
and (ii) upon the request of the Administrative Agent in its reasonable
discretion, deliver to the Administrative Agent such Organization Documents,
resolutions and favorable opinions of counsel, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

6.15Covenant to Give Security.  Except with respect to Excluded Property:

(a)Cause each U.S. Loan Party to grant or cause to be granted a first priority
perfected security interest (subject to Permitted Liens) in the following (to
the extent not constituting Excluded Property), in each case to secure the
Obligations pursuant to the Security Agreement, in each case on the Closing Date
or, if acquired thereafter, within forty-five (45) days (or such later date as
the Administrative Agent may agree in its sole discretion) after the acquisition
thereof:

(i)(A) one hundred percent (100%) of the issued and outstanding Equity Interests
of any Restricted Subsidiary that is a U.S. Subsidiary and not a CFC Holdco
directly owned by such U.S. Loan Party; (B) sixty-six percent (66%) of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) of any Restricted Subsidiary that is (x) a
CFC directly owned by such U.S. Loan Party or (y) a CFC Holdco directly owned by
such U.S. Loan Party; and (C) one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of any Restricted Subsidiary that is (x) a CFC
directly owned by such U.S. Loan Party or (y) a CFC Holdco directly owned by
such U.S. Loan Party; and

(ii)all other personal property of such Loan Party;

(b)At any time upon reasonable request of the Administrative Agent (but, for the
avoidance of doubt, subject to any applicable time periods set forth in Section
6.14 and this Section 6.15), promptly execute and deliver any and all further
instruments and documents and take all such other action (including promptly
completing any registration or stamping of documents as may be applicable) as
the Administrative Agent reasonably may deem necessary to maintain in favor of
the Administrative Agent, for the benefit of the Secured Parties, Liens and
insurance rights on the Collateral that are duly perfected in accordance with
the requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.

Notwithstanding anything to the contrary contained herein, the Subsidiaries set
forth on Part A of Schedule 6.19 shall not be required to comply with this
Section 6.15 until the Post-Closing Compliance Date.

6.16Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions.  Conduct its
business in compliance in all material respects with Anti-Money Laundering Laws,
Anti-Corruption Laws and applicable Sanctions, and maintain procedures designed
to promote and achieve compliance with such laws.

113

--------------------------------------------------------------------------------

 

6.17Further Assurances.  Promptly upon reasonable request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Collateral Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments (including promptly completing any registration or stamping of
documents as may be applicable) as the Administrative Agent may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Collateral Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests (other than, in each case, Excluded Property) to the
Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any
Collateral Document to which any Loan Party or any of its Subsidiaries is or is
to be a party, and cause each of its Subsidiaries to do so.

6.18[Reserved].  

6.19Post-Closing Obligations.  

By no later than the date that is ninety (90) days after the Closing Date,
undertake all actions listed on Schedule 6.19 (or such longer periods of time as
may be agreed to by the Administrative Agent in its sole discretion) (the
“Post-Closing Compliance Date”).

ARTICLE VII.

NEGATIVE COVENANTS

From and after the Closing Date, the Borrower hereby covenants that it shall
not, nor shall it permit any of its Restricted Subsidiaries (or, with respect to
Section 7.16 and Section 7.17, its Unrestricted Subsidiaries) to, directly or
indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed other than (A) after acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c)Liens for Taxes that are (i) not yet due or (ii) being contested in good
faith and by appropriate proceedings diligently conducted and for which adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

114

--------------------------------------------------------------------------------

 

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business (i) which are not overdue
for a period of more than thirty (30) days or (ii) which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

(e)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA;

(f)deposits and other Liens to secure the performance of bids, trade contracts
and leases (other than Indebtedness), tenders, statutory obligations, surety
bonds (other than bonds related to judgments or litigation), leases, performance
bonds, government contracts and other obligations of a like nature incurred in
the ordinary course of business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

(j)licenses (including licenses of intellectual property), sublicenses, leases
or subleases granted to third parties in the ordinary course of business not
interfering with the business of the Borrower or any Restricted Subsidiary in
any material respect;

(k)Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods;

(l)any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;

(m)normal and customary rights of setoff or bankers’ liens upon deposits of cash
in favor of banks or other depository institutions;

(n)Liens securing Acquired Indebtedness, provided that (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness and (ii) such Liens existed prior to the applicable Permitted
Acquisition and were not incurred in connection with, or in anticipation or
contemplation of, the applicable Permitted Acquisition;

(o)Liens on property of Restricted Subsidiaries that are Non-U.S. Subsidiaries
securing Indebtedness of such Restricted Subsidiary under Section 7.03(v);

115

--------------------------------------------------------------------------------

 

(p)Modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) or (n) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property, other than (A) after acquired property
that is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof, and (ii) the modification replacement, renewal or
extension or refinancing of the obligations secured or benefitted by such Liens
is permitted by Section 7.03 (to the extent constituting Indebtedness)  

(q)Liens pursuant to any Loan Document securing (x) Secured Cash Management
Agreements and (y) Secured Swap Contracts;

(r)Liens arising from precautionary UCC financing statements or similar filings;

(s)with respect to any real property occupied, owned or leased by the Borrower
or any of its Restricted Subsidiaries, leases, subleases, tenancies, options,
concession agreements, rental agreements occupancy agreements, franchise
agreements, access agreements and any other agreements, whether or not of record
and whether now in existence or hereafter entered into, of the real properties
of any Loan Party or any Restricted Subsidiary granted by such Person to third
parties, in each case entered into in the ordinary course of such Person’s
business and so long as, to the extent such real properties are subject to
Liens, such Liens do not materially interfere with the ordinary conduct of
business of the Loan Parties or their Restricted Subsidiaries, taken as a whole,
and do not materially impair the use of such property for its intended purposes;

(t)Liens arising by operation of law under Article 4 of the Uniform Commercial
Code in connection with collection of items provided for therein or under
Article 2 of the Uniform Commercial Code in favor of a reclaiming seller of
goods or buyer of goods;

(u)Liens attaching solely to (i) cash earnest money deposits in connection with
any letter of intent or purchase agreement and (ii) proceeds of an asset
disposition permitted hereunder that are held in escrow to secure obligations
under the sale documentation relating to such disposition;

(v)any laws, regulations or ordinances now or hereafter in effect (including,
but not limited to, zoning, building and environmental protection) as to the
use, occupancy, subdivision or improvement of real property occupied, owned or
leased by the Borrower or any of its Restricted Subsidiaries adopted or imposed
by any Governmental Authority;

(w)Liens of landlords under leases where the Borrower or any of its Restricted
Subsidiaries is the tenant, securing performance by the tenant under the lease
arising by statute or under any lease or related contractual obligation entered
into in the ordinary course of business;

(x)(i) Liens that are customary contractual rights of setoff or netting relating
to (A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations or to secure negative cash balances in local
accounts of foreign Restricted Subsidiaries incurred in the ordinary course of
business of the Borrower or any Restricted Subsidiary, (C) purchase orders and
other agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (D) commodity trading or other
brokerage accounts incurred in the ordinary course of business, (ii) Liens
encumbering reasonable customary initial deposits and margin deposits and (iii)
Liens on the proceeds of any Indebtedness permitted to be incurred in connection
with any transaction permitted hereunder, which proceeds have been deposited
into an escrow account on customary terms to secure such Indebtedness pending
the application of proceeds to finance such transaction;

116

--------------------------------------------------------------------------------

 

(y)Liens securing insurance premium financing arrangements; provided, that such
Liens only encumber the insurance premiums, policies or dividends with respect
to the policies that were financed with the funds advanced under such
arrangements;

(z)Liens on cash or Cash Equivalents arising in connection with the defeasance,
discharge or redemption of Indebtedness;

(aa)Liens arising out of conditional sale, title retention, consignment,
bailment or similar arrangements for the purchase, sale or shipment of goods
entered into in the ordinary course of business;

(bb)Liens (i) on cash advances or escrow deposits in favor of the seller of any
property to be acquired by the Borrower or any Restricted Subsidiary to be
applied against the purchase price therefor or otherwise in connection with any
escrow arrangements with respect thereto or any disposition permitted under
Section 7.05 and (ii) consisting of an agreement to dispose of any property in a
disposition permitted under Section 7.05 solely to the extent such disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(cc)Liens on securities which are the subject of repurchase agreements referred
to in the definition of “Cash Equivalents” granted under such repurchase
agreements in favor of the counterparties thereto;

(dd)undetermined or inchoate Liens and charges arising or potentially arising
under statutory provisions incidental to current operations which have not at
the time been filed or registered in accordance with applicable Law or of which
written notice has not been duly given in accordance with applicable Law, or
which although filed or registered, relate to obligations not due or delinquent;

(ee)Liens not otherwise permitted by this Section 7.01 securing obligations in
an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding; and

(ff)From and after the Delayed Draw Term A Loan Termination Date, unlimited
Liens on property constituting Collateral securing Indebtedness permitted under
Section 7.03 on a junior basis with the Liens securing the Obligations so long
as (x) the Consolidated Secured Net Leverage Ratio is equal to or less than the
lesser of (i) 3.25:1.00 or (ii) the Incremental Incurrence Ratio, on a Pro Forma
Basis and (y) such Indebtedness is subject to an intercreditor agreement that is
reasonably satisfactory to the Administrative Agent.

Notwithstanding the foregoing, in no event shall the Borrower or any other Loan
Party secure any debt for borrowed money with any of their respective owned or
leased real property.

7.02Investments.  Make any Investments, except:

(a)Investments held by the Borrower or such Restricted Subsidiary in the form of
Cash Equivalents;

(b)advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

117

--------------------------------------------------------------------------------

 

(c)Investments in the Borrower or any Loan Party; provided that in the case of
any such Investment by a Restricted Subsidiary that is not a Loan Party in a
Loan Party, (i) such Investment shall be subordinated to the Obligations in a
manner and to an extent reasonably acceptable to the Administrative Agent and
(ii) such Investment shall not be repaid unless no Event of Default exists;

(d)Investments of any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party;

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)Guarantees permitted by Section 7.03;

(g)Permitted Acquisitions;

(h)Investments of any Person in existence at the time such Person becomes a
Subsidiary pursuant to a Permitted Acquisition; provided such Investment was not
made in connection with or anticipation of such Person becoming a Subsidiary;

(i)to the extent constituting Investments, deposit accounts maintained in the
ordinary course of business and cash pooling arrangements in the ordinary course
of business;

(j)other Investments in an aggregate amount not to exceed the Available Amount;
so long as both before and after giving effect to such Investment on a Pro Forma
Basis, (x) the Consolidated Total Net Leverage Ratio shall be less than 0.25 to
1.00 less than the Consolidated Total Net Leverage Ratio set forth in Section
7.11(b) at the applicable time and (y) no Default or Event of Default exists or
would result therefrom;

(k)to the extent constituting Investments, Restricted Payments permitted under
Section 7.06;

(l)Investments existing on, or contractually committed to as of, the Closing
Date and described in Schedule 7.02 or consisting of intercompany Investments
between or among the Borrower and its Subsidiaries outstanding on the Closing
Date and any modification, replacement, renewal or extension thereof so long as
such modification, renewal or extension thereof does not increase the amount of
such Investment except, in the case of any such Investment described on Schedule
7.02, by the terms thereof as in effect on the Closing Date and described on
Schedule 7.02 or as otherwise permitted by this Section 7.02;

(m)Swap Contracts permitted under Section 7.03(d).

(n)Investments (including debt obligations and Equity Interests) (i) received by
the Borrower or any of its Subsidiaries as a creditor pursuant to a bankruptcy,
insolvency, receivership or plan of reorganization under any Debtor Relief Law
of any Person or a composition or readjustment of the debts of such Person, (ii)
in settlement of a dispute or delinquent account, (iii) upon foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment and/or (iv) as a result of the settlement, compromise,
resolution of litigation, arbitration or other disputes;

118

--------------------------------------------------------------------------------

 

(o)Investments consisting of (i) deposits or prepaid expenses or (ii)
endorsements for collection or deposit and customary trade arrangements, in each
case made or incurred in the ordinary course of business;

(p)any Investment received as non-cash consideration from any Disposition
permitted by Section 7.05;

(q)Investments comprised of notes payable, or Equity Interests issued by account
debtors to the Borrower or any Restricted Subsidiary pursuant to negotiated
agreements with respect to settlement of such account debtor’s account in the
ordinary course of business;

(r)Deposits to secure performance of leases;

(s)Investments consisting of Indebtedness to the extent permitted under Section
7.03, Permitted Liens, transactions to the extent permitted by Section 7.04, and
Restricted Payments and Junior Payments to the extent permitted by Section 7.06;

(t)Investments in any Subsidiary in connection with reorganizations and
activities related to tax planning; provided that after giving effect to any
such reorganization and related activities, the security interest of the
Administrative Agent in the Collateral, taken as a whole, is not materially
impaired and after giving effect to such Investment, the Borrower and its
Subsidiaries shall otherwise be in compliance with Section 7.02;

(u)Investments related to reorganizations of the Borrower after the Closing Date
as set forth on Schedule 7.02(u); and

(v)other Investments in an aggregate amount not to exceed at any time
outstanding the sum of (i) $125,000,000 plus (ii) an unlimited amount so long as
both before and after giving effect to such Investment on a Pro Forma Basis
under this Section 7.02(v)(ii), (x) the Consolidated Total Net Leverage Ratio
shall be less than 3.25 to 1.00 and (y) no Default or Event of Default is
continuing (provided, the aggregate amount of Investments made in Subsidiaries
that are not Loan Parties pursuant to clause (ii) shall not exceed
$100,000,000).

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, but in each case, net of any return
in respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents, Secured Cash Management Agreements and
Secured Swap Contracts;

(b)Indebtedness outstanding on the Closing Date (including the 2022 Notes) and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;

119

--------------------------------------------------------------------------------

 

(c)Guarantees of the Borrower or any Loan Party in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Loan Party; provided that
if such Indebtedness is subordinated to the Obligations, such Guarantee shall be
subordinated to the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

(d)obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

(e)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $125,000,000;

(f)Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety, appeal or similar bonds and completion
guarantees provided by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(g)intercompany Indebtedness permitted under Section 7.02 (other than Section
7.02(f)); provided that in the case of Indebtedness owing by a Loan Party to any
Subsidiary that is not a Loan Party, such Indebtedness shall be unsecured and
subordinated in right of payment to the Obligations on a basis, and pursuant to
an agreement, reasonably acceptable to the Administrative Agent;

(h)from and after the Delayed Draw Term A Loan Termination Date, unsecured
Indebtedness (any such Indebtedness, “Additional Indebtedness”); provided in
each case that (i) after giving effect to the incurrence of such Indebtedness
and the application of the proceeds thereof on a Pro Forma Basis, (A) the Loan
Parties would be in Pro Forma Compliance and (B) the Consolidated Total Net
Leverage Ratio would be less than 0.25 to 1.00 inside the then-applicable
Consolidated Total Net Leverage Ratio set forth in Section 7.11(b), (ii) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating compliance with the immediately preceding sub-clauses
(A) and (B) of the immediately preceding clause (i), as applicable; (iii) no
Default or Event of Default shall exist at the time of, or would result from,
the incurrence of, such Indebtedness; (iv) the maturity date of such
Indebtedness shall be at least ninety-one (91) days after the later of (A) the
latest Maturity Date of the Term B Facility and (B) the maturity date for any
Incremental Tranche B Term Facility; (v) the Weighted Average Life of any such
Indebtedness shall not be shorter than the then remaining Weighted Average Life
of any other Term Loan; and (vi) the terms and conditions including such
financial maintenance covenants (if any) applicable to such Additional
Indebtedness shall not be, when taken as a whole, materially more restrictive
(as determined by the Administrative Agent acting reasonably) than those
contained in the Loan Documents; provided, that the aggregate principal amount
of such Indebtedness incurred by Restricted Subsidiaries that are not Loan
Parties shall not exceed $50,000,000.

(i)Indebtedness of the Borrower or any Restricted Subsidiary assumed or acquired
connection with Permitted Acquisition (any such Indebtedness, “Acquired
Indebtedness”), provided that (i) such Indebtedness shall exist prior to the
applicable Permitted Acquisition and was not incurred in connection with, in
anticipation or contemplation of, the applicable Permitted Acquisition and (ii)
the aggregate principal amount of all such Indebtedness shall not exceed
$75,000,000 at any one time outstanding;

120

--------------------------------------------------------------------------------

 

(j)[reserved];

(k)accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not past due more
than 90 days except to the extent being contested in good faith and by
appropriate proceedings;

(l)Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations) incurred in connection with any disposition permitted
hereunder, any acquisition or other purchase of assets or Equity Interests
permitted hereunder, and Indebtedness arising from surety bonds, performance
bonds or similar instruments securing the performance of the Borrower or any
Restricted Subsidiary pursuant to such agreement;

(m)Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(n)Indebtedness in respect of premium financing arrangements; provided that the
aggregate principal amount of such Indebtedness shall not exceed the annual
premium amount and shall be secured only by the Liens described in Section
7.01(x);

(o)Indebtedness consisting of unsecured guarantees by the Borrower or any of its
Restricted Subsidiaries of operating leases of any Loan Party (other than the
Borrower);

(p)Indebtedness in respect of commercial credit cards, stored value cards,
employee credit cards, purchasing cards and treasury management services and
other netting services, overdraft protections, automated clearing-house
arrangements, employee credit card programs, controlled disbursement, ACH
transactions, return items, interstate depository network service, Society for
Worldwide Interbank Financial Telecommunication transfers, cash pooling and
operational foreign exchange management, and, in each case, similar arrangements
and otherwise in connection with cash management or customary banking
arrangements, and deposit accounts, in each case to the extent incurred in the
ordinary course of business; provided that, to the extent any such arrangements
create Indebtedness obligations or liabilities by a Loan Party to or with
respect to any Subsidiary that is not a Loan Party, such Indebtedness
obligations or liabilities must be permitted under Section 7.02 (other than
Section 7.02(f));

(q)Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries;

(r)(i) Indebtedness in respect of guarantees of the obligations of suppliers,
customers and licensees in the ordinary course of business and (ii) Indebtedness
incurred in the ordinary course of business in respect of obligations of the
Borrower or any Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;

(s)unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that the
unfunded amounts would not otherwise cause an Event of Default;

121

--------------------------------------------------------------------------------

 

(t)Indebtedness consisting of obligations owing under any dealer, customer or
supplier incentive, supply, license or similar agreements entered into in the
ordinary course of business;

(u)Indebtedness consisting of (i) take-or-pay obligations contained in supply
arrangements and/or (ii) obligations to reacquire assets or inventory in
connection with customer financing arrangements, in each case, in the ordinary
course of business;

(v)Indebtedness of any Restricted Subsidiary that is a Non-U.S. Subsidiary under
(i) the Yen Revolving Credit Agreement (Japan) in a maximum principal amount of
Yen 500,000,000 at any time outstanding or (ii) any other local overdraft,
working capital, letter of credit or other facility or extension of credit from
third parties, in each case incurred in the ordinary course of business of such
Non-U.S. Subsidiary, in an aggregate amount for all such Indebtedness incurred
pursuant to this clause (v)(ii) not to exceed $75,000,000 at any time
outstanding; provided that, in the event that any such facility is secured, to
the extent deemed necessary or appropriate by the Administrative Agent in its
sole discretion, any such secured Indebtedness shall be subject to an
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent;

(w)to the extent constituting Indebtedness, customer deposits and advance
payments received in the ordinary course of business from customers for goods
and services purchased in the ordinary course of business;

(x)[reserved];

(y)other Indebtedness in an aggregate principal amount not to exceed $50,000,000
at any time outstanding; and

(z)the 2033 Notes and the 2036 Notes.

7.04Fundamental Changes.  Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

(a)(i) the Borrower may merge, amalgamate or consolidate with any of its
Subsidiaries; provided that the Borrower is the continuing or surviving Person,
and (ii) any Restricted Subsidiary may merge, amalgamate or consolidate with (or
engage in any similar transaction, including to be acquired by or wound up into)
any of the Borrower or one or more other Restricted Subsidiaries; provided that
(x) if a Guarantor is a party thereto, the continuing or surviving Person is the
Borrower or a Guarantor or (y) if the Borrower is a party thereto, the Borrower
is the continuing or surviving Person;

(b)the Borrower or any Restricted Subsidiary may merge or amalgamate with any
other Person in connection with a Permitted Acquisition, provided that (i) if
the Borrower is a party thereto, the Borrower is the continuing or surviving
Person, and (ii) if a Guarantor is a party thereto, such surviving Person shall
be the Borrower or a Guarantor;

(c)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Loan Party, then the transferee must be a Loan Party and (ii) if the
transferor in such a transaction is the Borrower, the transferee must be the
Borrower; and

122

--------------------------------------------------------------------------------

 

(d)(i) each of the dissolutions, liquidations, consolidations and other
Disposals that are in process or slated to occur and described in Schedule 7.04
may be consummated and (ii) any Subsidiary that is an Immaterial Subsidiary or
an Unrestricted Subsidiary may be dissolved, liquidated, or consolidated with or
into another Person, provided that with respect to any consolidation with or
into another Person pursuant to this clause (ii), (x) if the Borrower is a party
thereto, the Borrower is the continuing or surviving Person, (y) if a Guarantor
is a party thereto, such surviving Person shall be the Borrower or a Guarantor
and (z) if a Restricted Subsidiary is a party thereto, such surviving Person
shall be a Restricted Subsidiary;

(e)any Disposition to the extent permitted by Section 7.05 (other than, for the
avoidance of doubt, pursuant to clause (e) of such Section) shall be permitted
under this Section 7.04; and

(f)the Borrower and the Restricted Subsidiaries may consummate the
Transactions.  

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of used, obsolete, damaged, worn-out or surplus equipment, or
property no longer useful in the conduct of the business or otherwise
economically impracticable to maintain, whether now owned or hereafter acquired,
in the ordinary course of business;

(b)Disposition of inventory, goods held for sale and other assets and
non-exclusive licenses of intellectual property (including on an intercompany
basis and including allowing any issuances, registrations or any application for
registration of any intellectual property that are not material to the business
of the Borrower and the Restricted Subsidiaries to lapse or become abandoned),
in each case in the ordinary course of business;

(c)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;

(d)Dispositions of property (including, for the avoidance of doubt, owned Equity
Interests) to the Borrower or to another Restricted Subsidiary; provided that if
the transferor of such property is a Loan Party, (i) the transferee thereof must
be a Loan Party or (ii) if such transaction constitutes an Investment, it is
permitted under Section 7.06;

(e)Dispositions permitted by Section 7.04 or Section 7.06;

(f)non-exclusive licenses of IP Rights in the ordinary course of business;

(g)Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h)licenses, sublicenses, leases or subleases (including the provision of
software or the licensing of other intellectual property rights) and termination
thereof, in each case which do not interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries taken as a whole;

(i)Dispositions of cash and Cash Equivalents;

123

--------------------------------------------------------------------------------

 

(j)to the extent constituting Dispositions, Recovery Events;

(k)Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(l)Dispositions of property pursuant to sale-leaseback transactions permitted by
Section 7.13;

(m)the Disposition of non-core or non-strategic assets acquired in connection
with a Permitted Acquisition or similar Investment; provided that (x) to the
extent required by Section 2.06(b)(ii), such Net Cash Proceeds from any such
sale are reinvested or applied in prepayment of the Loans in accordance with the
provisions of Section 2.06(b)(v), (y) immediately after giving effect thereto,
no Event of Default would exist and (z) the fair market value of such non-core
or non-strategic assets (determined as of the date of acquisition thereof by the
applicable Loan Party or Restricted Subsidiary, as the case may be) so Disposed
shall not exceed twenty-five percent (25%) of the purchase price paid for all
such assets acquired in such Permitted Acquisition;

(n)the termination of a lease due to the default of the landlord thereunder or
pursuant to any right of termination of the tenant under the lease;

(o)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such similar replacement property;

(p)the lease or sub-lease of any real or personal property in the ordinary
course of business and the termination or non-renewal of any real property lease
not used or not necessary to the operations of the Borrower or any Restricted
Subsidiary;

(q)Dispositions in the ordinary course of business consisting of the abandonment
of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole;

(r)Dispositions of Investments in joint ventures or any Restricted Subsidiaries
that are not wholly owned Subsidiaries to the extent required by, or made
pursuant to, buy/sell arrangements between joint venture or similar parties set
forth in the relevant joint venture arrangements and/or similar binding
arrangements;

(s)Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;

(t)Dispositions in connection with the termination or unwinding of Swap
Contracts;

(u)Dispositions of Equity Interests or Indebtedness of Unrestricted
Subsidiaries;

(v)exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as the exchange or swap is made for fair value (as reasonably
determined by the Borrower) for like property or assets; provided that (i)
within ninety (90) days of any such exchange or swap, in the case of any Loan
Party and to the extent such property does not constitute Excluded Property, the

124

--------------------------------------------------------------------------------

 

Administrative Agent has a perfected Lien having the same priority as any Lien
held on the property so exchanged or swapped and (ii) any Net Cash Proceeds
received as a “cash boot” in connection with any such transaction shall be
applied and/or reinvested as (and to the extent) required by Section 2.06;

(w)any merger, consolidation, Disposition or conveyance, the sole purpose and
effect of which is to reincorporate or reorganize (i) any U.S. Subsidiary in
another jurisdiction in the U.S. or (ii) any Non-U.S. Subsidiary in the U.S. or
any other jurisdiction; provided, that any Loan Party involved in such
transaction does not become an Excluded Subsidiary (except to the extent that it
is or becomes an Immaterial Subsidiary so long as it remains a Loan Party
hereunder) as a result of such transaction and any Restricted Subsidiary does
not become an Unrestricted Subsidiary as a result of such transaction unless the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary is
permitted under Section 7.15 at such time;

(x)Dispositions of joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and Dispositions set forth on Schedule 7.05;

(y)Dispositions not otherwise permitted under this Section 7.05, so long as (i)
no Default or Event of Default has occurred and is continuing and (ii) the
aggregate fair market value of any such Dispositions in any fiscal year shall
not exceed $15,000,000; and

(z)Dispositions not otherwise permitted under this Section 7.05, so long as (i)
no Default or Event of Default has occurred and is continuing, (ii) at least
seventy-five percent (75%) of the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneously with consummation of
the transaction, (iii) the consideration paid in connection therewith shall be
in an amount not less than the fair market value of the property disposed of (as
reasonably determined by the Borrower), (iv) such transaction does not involve
the Disposition of a minority Equity Interest in any Loan Party (other than the
Borrower) and (v) such Disposition does not involve a Disposition of receivables
other than receivables owned by or attributable to other property concurrently
being disposed of in a Disposition otherwise permitted under this Section 7.05.

To the extent any Collateral is disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Collateral Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

7.06Restricted Payments and Junior Payments.  Declare or make, directly or
indirectly, any Restricted Payment or any Junior Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(a)each Restricted Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

125

--------------------------------------------------------------------------------

 

(c)the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d)the Borrower may make Restricted Payments and Junior Payments in an aggregate
amount not to exceed the Available Amount; so long as both before and after
giving effect to such Restricted Payments or Junior Payments, on a Pro Forma
Basis, (x) the Consolidated Total Net Leverage Ratio shall be at least 0.25 to
1.00 inside the required Consolidated Total Net Leverage Ratio set forth in
Section 7.11(b) and (y) no Default or Event of Default then exists or would
result therefrom;

(e)to the extent constituting Restricted Payments and/or Junior Payments, the
Borrower and the Restricted Subsidiaries may enter into and consummate the
transactions expressly permitted under Section 7.04 and Section 7.08 (other than
pursuant to clause (c) of such Section) and may redeem, refinance or otherwise
pay or prepay, or settle any conversion of all or any portion of, the 2022
Notes, the 2033 Notes and the 2036 Notes; and

(f)the Borrower may make Restricted Payments and Junior Payments (including,
without limitation, normal-course issuer bids) in an aggregate amount during the
term of this Agreement not to exceed the sum of (i) $50,000,000 plus (ii) an
unlimited amount so long as both before and after giving effect to such
Restricted Payment or Junior Payment, as applicable, pursuant to this Section
7.06(f)(ii), on a Pro Forma Basis, the then applicable Consolidated Secured Net
Leverage Ratio shall be less than 3.00:1.00; provided that no Default or Event
of Default then exists or would result therefrom.

7.07Change in Nature of Business.  Engage in any material line of business other
than those lines of business conducted by the Borrower and its Restricted
Subsidiaries on the Closing Date and/or any business similar, complementary,
ancillary, adjacent, reasonably related or incidental thereto.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate (other than the Borrower or a Restricted Subsidiary) of the
Borrower, whether or not in the ordinary course of business, other than (a)
employment and compensation arrangements (including employee benefit plans and
arrangements) and reimbursement expenses of (and indemnities for the benefit of)
officers, directors, management and other employees, (b) stock option plans for
officers, directors, management and other employees, (c) transactions solely
between or among the Borrower and/or one or more Restricted Subsidiaries or any
Person that becomes a Restricted Subsidiary as a result of such transaction, (c)
any dividends or distributions on account of shares of any Equity Interests
issued by Subsidiaries of the Borrower ratably to the holders thereof or other
transactions permitted under Section 7.06 (other than pursuant to clause (e) of
such Section), (e) transactions between or among the Borrower and/or one or more
Restricted Subsidiaries and their Affiliates that are required under applicable
Law or by any Governmental Authority, (f) transactions entered into on or prior
to the Closing Date and described on Schedule 7.08 and (g) other transactions on
terms not materially less favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate.

7.09Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Restricted Subsidiary to make Restricted Payments to the Borrower or any
Loan Party or to otherwise transfer property to the Borrower or any Loan Party,
(ii) of any U.S. Subsidiary to Guarantee the Indebtedness of the Borrower
hereunder or (iii) of the Borrower or any Loan Party to create, incur, assume or
suffer to exist Liens on the property of such Person intended to constitute
Collateral; provided, however, that this clause (iii) shall not prohibit any

126

--------------------------------------------------------------------------------

 

negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person, in the case of each of
clauses (a) and (b), other than Contractual Obligations:

(a)set forth in any agreement evidencing (i) Indebtedness of a Restricted
Subsidiary that is not a Loan Party permitted by Section 7.03, (ii) Indebtedness
permitted by Section 7.03 that is secured by a Permitted Lien if the relevant
restriction applies only to the Person obligated under such Indebtedness and its
Restricted Subsidiaries or the property or assets intended to secure such
Indebtedness and (iii) Indebtedness permitted pursuant to clauses (e) and/or (w)
of Section 7.03 (including any refinancings or replacements of any of the
foregoing);

(b)that are or were created by virtue of any Lien granted upon, Disposition of,
transfer of, agreement to transfer or grant of, any option or right with respect
to any property, assets or Equity Interests not otherwise prohibited under this
Agreement; provided that such Lien is only on or with respect to the property,
assets or Equity Interests subject to such Disposition, transfer, agreement to
transfer or option or right;

(c)arising under or as a result of applicable Law or the requirements of any
Governmental Authority or the terms of any license, authorization, concession or
permit obtained in the ordinary course of business;

(d)arising under customary non-assignment provisions with respect to
assignments, leases, subletting or other transfers (including the granting of
any Lien) contained in leases, subleases, licenses, sublicenses, joint venture
agreements and other agreements, in each case entered into in the ordinary
course of business;

(e)imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements applicable solely to such partnership, limited liability
company or joint venture;

(f)that are assumed in connection with any acquisition of property or the Equity
Interests of any Person, so long as the relevant encumbrance or restriction
relates solely to the Person and its subsidiaries (including the Equity
Interests of the relevant Person or Persons) and/or property so acquired and was
not created in connection with or in anticipation of such acquisition;

(g)set forth in any agreement for any Disposition of any Restricted Subsidiary
(or all or substantially all of the property and/or assets thereof) that
restricts the payment of dividends or other distributions or the making of cash
loans or advances by such Restricted Subsidiary pending such Disposition;

(h)set forth in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Equity Interests of a Person other than on a pro rata basis;

(i)set forth in documents which exist on the Closing Date and were not created
in contemplation thereof and which are set forth on Schedule 7.09;

127

--------------------------------------------------------------------------------

 

(j)on cash, other deposits or net worth or similar restrictions imposed by
Persons under contracts entered into in the ordinary course of business or for
whose benefit such cash, other deposits or net worth or similar restrictions
exist;

(k)arising in any Swap Contract and/or any agreement relating to any Swap
Obligation or obligations of the type referred to in Section 7.03(d);

(l)arising pursuant to an agreement or instrument relating to any Indebtedness
permitted to be incurred hereunder if the relevant restrictions, taken as a
whole, are not materially less favorable to the Lenders than the restrictions
contained in this Agreement, taken as a whole (as determined in good faith by
the Borrower);

(m)relating to any asset (or all of the assets) of and/or the Equity Interests
of any Restricted Subsidiary which are imposed pursuant to an agreement entered
into in connection with any Disposition of such asset (or assets) and/or all or
a portion of the Equity Interests of the relevant Person that is permitted or
not restricted by this Agreement;

(n)set forth in any agreement relating to any Permitted Lien that limits the
right of the Borrower or any Restricted Subsidiary to Dispose of or encumber the
assets subject thereto; and

(o)imposed by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (a) through (n) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancing are, in the reasonable
judgment of the Borrower, not materially more restrictive with respect to such
encumbrances and other restrictions, taken as a whole, than those in effect
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11Financial Covenants.  

(a)Consolidated Interest Coverage Ratio. Except with the consent of the Required
Pro Rata Facilities Lenders, permit the Consolidated Interest Coverage Ratio as
of the end of any fiscal quarter of the Borrower to be less than 3.00:1.00.

(b)Consolidated Total Net Leverage Ratio. Except with the consent of the
Required Pro Rata Facilities Lenders, permit the Consolidated Total Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than the
applicable level set forth below opposite such fiscal quarter under the heading
“Consolidated Total Net Leverage Ratio”:

 

Periods Ending

Consolidated Total Net Leverage Ratio

First four fiscal quarters after the Closing Date, commencing with the first
full fiscal quarter after the Closing Date

5.00 to 1.00

Fifth fiscal quarter through and including the eighth fiscal quarter after the
Closing Date

4.50 to 1.00

Each subsequent fiscal quarter

4.00 to 1.00

 

128

--------------------------------------------------------------------------------

 

7.12Organization Documents; Fiscal Year; Legal Name, Jurisdiction of Formation
and Form of Entity.  

(a)Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders;

(b)Change the Borrower’s fiscal year;

(c)Without providing ten (10) days (or such lesser period as the Administrative
Agent may agree) prior written notice to the Administrative Agent, change its
name, jurisdiction of formation or form of organization; or

(d)Make any material change in accounting policies or reporting practices,
except as required by GAAP.

7.13Sale Leasebacks.  Enter into any Sale and Leaseback Transaction; provided
that any Sale and Leaseback Transaction shall be permitted so long as such Sale
and Leaseback Transaction (1) cash consideration is received by the Borrower or
any of its Restricted Subsidiaries for the property subject thereto, (2) the
Borrower or its applicable Restricted Subsidiary would otherwise be permitted to
enter into, and remain liable under, the applicable underlying lease and (3) the
aggregate fair market value of the property sold pursuant to all such Sale and
Leaseback Transactions under this Section 7.13 shall not exceed $50,000,000.

7.14Amendments to and Prepayments of Additional Indebtedness.  

(a)Amend or modify any of the terms of any Additional Indebtedness if after
giving effect to such amendment or modification the terms of such Additional
Indebtedness would not satisfy the requirements of clauses (iv) through (vii) of
Section 7.03(h);

(b)Make (or give any notice with respect thereto) any voluntary prepayment or
redemption or acquisition for value of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), or refund, refinance or exchange, any
Additional Indebtedness except for (i) Junior Payments permitted by Section 7.06
and (ii) in the case of the giving of notice with respect to any such voluntary
prepayment, redemption, acquisition for value, refund, refinance or exchange,
any such notice given in connection with the repayment in full of all
Obligations and the termination of the Aggregate Commitments;

Nothing herein is intended to limit or restrict in any manner or otherwise alter
or modify any right of the Borrower or any Subsidiary to redeem, refinance or
otherwise pay or prepay, or settle any conversion of all or any portion of, the
2022 Notes, the 2033 Notes and the 2036 Notes.

(c)Amend or modify any of the subordination provisions applicable to any
Subordinated Indebtedness without the prior written consent of the
Administrative Agent; or

(d)Make any payments in respect of any Subordinated Indebtedness in violation of
the subordination provisions applicable to such Subordinated Indebtedness.

129

--------------------------------------------------------------------------------

 

7.15Unrestricted Subsidiaries.  

(a)The Borrower shall not designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary unless (i)
no Default or Event of Default shall exist immediately prior or immediately
after giving effect to such designation; (ii) the Borrower shall have delivered
to the Administrative Agent a Pro Forma Compliance Certificate demonstrating
that after giving effect to such designation on a Pro Forma Basis, the Loan
Parties would be in Pro Forma Compliance; and (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if such Restricted Subsidiary
Guarantees any indebtedness in excess of the Threshold Amount of the Borrower or
any Restricted Subsidiary.  

(b)(i) No Unrestricted Subsidiary that has been designated as a Restricted
Subsidiary may subsequently be re-designated as an Unrestricted Subsidiary; and
(ii) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
unless concurrent with such designation such Restricted Subsidiary is designated
as an “unrestricted subsidiary” (or otherwise not be subject to the covenants)
under any Additional Indebtedness.

(c)The designation of any Restricted Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower in such Subsidiary on the date of
such designation in an amount equal to the fair market value of such Subsidiary
(as determined by the Borrower in good faith) on such date. Accordingly, such
designation shall be permitted only if the Investment represented thereby would
be permitted under Section 7.02.

(d)The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute (i) the incurrence on the date of such designation of any
Investment, Indebtedness or Liens of such Subsidiary existing on such date and
(ii) for purposes of calculating the outstanding amount of Investments by the
Borrower and its Restricted Subsidiaries in all Unrestricted Subsidiaries, a
return on all Investments by the Borrower and its Restricted Subsidiaries in
such Subsidiary in an amount equal to the outstanding amount of all such
Investments in such Subsidiary on the date of such designation.

7.16Sanctions.  Directly or knowingly indirectly, use any Credit Extension or
the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.

7.17Anti-Corruption Laws.  Directly or knowingly indirectly use any Credit
Extension or the proceeds of any Credit Extension for any purpose which would
breach any applicable Anti-Corruption Laws.

130

--------------------------------------------------------------------------------

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three (3)
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within three (3) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b)Specific Covenants. The Borrower or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03(a), 6.05(a)(solely in respect of legal existence) or 6.10,  or Article VII;
provided that any such failure to observe or perform any of the covenants set
forth in Section 7.11 shall not constitute an Event of Default for purposes of
the Term B Loan, the Specified Refinancing Debt consisting of term “b” loans or
any Incremental Tranche B Term Facility unless and until the Administrative
Agent or the Required Pro Rata Facilities Lenders first exercise any remedy in
accordance with this Article VIII in respect of such breach (and until such
time, the failure to comply with Section 7.11 shall only constitute an Event of
Default with respect to the Aggregate Revolving Commitments, the Term A Facility
and any Incremental Tranche A Term Facilities); provided, further, that any
Event of Default under any of the covenants set forth in Section 7.11 may be
amended, waived or otherwise modified from time to time by the Required Pro Rata
Facilities Lenders pursuant to Section 10.01; or

(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in clauses (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after the earlier of (i) a Responsible Officer of the Borrower
having actual knowledge of such failure, or (ii) receipt by a Responsible
Officer of the Borrower of notice from the Administrative Agent or any Lender of
such failure; or

(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made (or, if such representation,
warranty, certification or statement of fact is qualified by materiality or
material adverse effect or “Material Adverse Effect”, shall be incorrect or
misleading in any respect); or

(e)Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate or committed principal amount of more than the Threshold Amount and
the continuation of such failure beyond any applicable grace or cure period, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto and the continuation of such failure
beyond any applicable grace or cure period, or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder

131

--------------------------------------------------------------------------------

 

or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or Cash Collateral in respect
thereof to be demanded (provided that any breach of any covenant or agreement
contained in Section 7.11 that may give rise to an event described in clause (B)
above shall not, by itself, constitute an Event of Default for purposes of the
Term B Loan or any Incremental Tranche B Term Facility unless and until the
Administrative Agent or Required Pro Rata Facilities Lenders shall first
exercise any remedy in accordance with this Article VIII as a result of such
breach); or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Borrower or such Restricted Subsidiary as
a result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc. Any Loan Party or any Material Restricted
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; makes a
proposal to its creditors or files notice of its intention to do so, institutes
any other proceeding under applicable Law seeking to adjudicate it a bankrupt or
an insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or applies for or consents to the appointment of any receiver,
receiver-manager, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, receiver-manager, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) consecutive calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g)Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or

(h)Judgments. There is entered against the Borrower or any Restricted Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

132

--------------------------------------------------------------------------------

 

(i)ERISA Events. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of the Obligations (other than contingent
indemnification obligations for which no claim or demand has yet been made),
ceases to be in full force and effect in any material respect; or any Loan Party
or any Subsidiary contests in writing in any manner the validity or
enforceability of any Loan Document for any reason other than the satisfaction
in full of the Obligations (other than contingent indemnification obligations
for which no claim or demand has yet been made); or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document other
than as a result of the satisfaction in full of the Obligations (other than
contingent indemnification obligations for which no claim or demand has yet been
made); or

(k)Change of Control. There occurs any Change of Control.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing:

(a)if such Event of Default is an Event of Default specified in Section 8.01(b)
above as a result of any Loan Party’s failure to perform or observe Section
7.11, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Pro Rata Facilities Lenders, take any or all of the
following actions:

(i)declare the commitment of each Revolving Lender to make Revolving Loans, the
commitment of each Lender in respect of any unfunded Incremental Tranche A Term
Loan, the commitment of each Lender in respect of any unfunded Delayed Draw Term
A Loan any obligation of the Swing Line Lender to make Swing Line Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligations shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Revolving Loans,
Swing Line Loans, Term A Loans, Incremental Tranche A Term Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document in respect of the Revolving Commitments, Term A
Loans and Incremental Tranche A Term Loans to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(iii)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); or

(b)if such Event of Default is any Event of Default other than an Event of
Default specified in Section 8.01(b) above as a result of any Loan Party’s
failure to perform or observe Section 7.11 (or, if (x) such Event of Default is
an Event of Default specified in Section 8.01(b) above as a result of any Loan
Party’s failure to perform or observe Section 7.11 and (y) the

133

--------------------------------------------------------------------------------

 

Administrative Agent has taken any of the actions described in the immediately
preceding clause (a)), the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

(i)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(iv)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law or
equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code (or any
similar occurrence in any other Debtor Relief Laws), the obligation of each
Lender to make Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and applicable L/C
Issuers payable in accordance with the terms of this Agreement and any of the
other Loan Documents and amounts payable under Article III), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

Third, to payment of (i) that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings
payable to the Lenders and the L/C Issuers, all ratably among the Lenders and
the L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

134

--------------------------------------------------------------------------------

 

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings, (ii) Swap Termination Values under
any Secured Swap Contract (to the extent such Secured Swap Contract shall have
been terminated and as to which the Administrative Agent shall have received
notice of such termination and the Swap Termination Value thereof and other
Additional Secured Obligations related thereto), (iii) amounts owing under any
Secured Cash Management Agreements and other Additional Secured Obligations
related thereto, (iv) obligations to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit, all
ratably among the Lenders (and in the case of Secured Swap Contracts, any
Affiliate of a Lender) and the L/C Issuers in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit issued by it to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than contingent indemnification obligations for which no
claim or demand has been made), to the applicable Loan Party or Loan Parties or
as otherwise required by Law.

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or such Loan Party’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Swap Contracts shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender or Affiliate
thereof, as the case may be (unless such Lender or Affiliate is the
Administrative Agent or an Affiliate thereof, in which case no Secured Party
Designation Notice is required). Each Affiliate of a Lender that is not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01Appointment and Authority.  Each of the Lenders and each of the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

135

--------------------------------------------------------------------------------

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), party to any Secured Swap Contract and party to any
Secured Cash Management Agreement) and each of the L/C Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c)), as though such co-agents, sub- agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the

136

--------------------------------------------------------------------------------

 

circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions.  Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.‎

9.04Reliance by Administrative Agent.  

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

137

--------------------------------------------------------------------------------

 

9.06Resignation of Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, and, at all times other than during the existence of an Event of
Default, with the Borrower’s consent (such consent not to be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower and, at all times other than during the existence of an Event of
Default, with the Borrower’s consent (such consent not to be unreasonably
withheld), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (A) while the retiring or removed

138

--------------------------------------------------------------------------------

 

Administrative Agent was acting as Administrative Agent and (B) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (1) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (2) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d)Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise.

139

--------------------------------------------------------------------------------

 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar Debtor Relief Laws in any other jurisdictions to which a Loan Party is
subject, (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable Law. In connection with any such credit bid and purchase,
the Obligations owed to the holders thereof shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)(i)
through (a)(x) of Section 10.01 of this Agreement), and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically

140

--------------------------------------------------------------------------------

 

be reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Lender or any acquisition vehicle to take any further
action.

9.10Collateral and Guaranty Matters.  Without limiting the provisions of Section
9.09, each of the Lenders (including in its capacities as a party to any Secured
Cash Management Agreement and a party to any Secured Swap Contract) and each of
the L/C Issuers irrevocably authorize the Administrative Agent:

(a)to release or authorize the release of any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon the occurrence
of the Facility Termination Date, (ii) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition or transaction permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c)to release any Guarantor from its obligations under any Guaranty and any
other Loan Document if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents;

(d)to release any Lien granted to or held by the Administrative Agent under any
Loan Document on the Equity Interests of any Unrestricted Subsidiary;

(e)[reserved];

(f)to subordinate or release any Lien granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(dd); and

(g)to enter into and perform each intercreditor agreement or subordination
agreement contemplated hereby.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor (other than, for the avoidance of doubt, the Borrower) from its
obligations under the Guaranty pursuant to this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

141

--------------------------------------------------------------------------------

 

9.11Secured Cash Management Agreements and Secured Swap Contracts.  No Lender or
Affiliate thereof party to a Secured Swap Contract or Secured Cash Management
Agreement that obtains the benefit of Section 8.03, any Guaranty or any
Collateral by virtue of the provisions hereof or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of any Guaranty or any Collateral Document (including any release or
impairment with respect to any Guarantor) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Swap Contracts
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate thereof, as the case may be.
The Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Swap Contracts in
the case of the date that (a) all Commitments have terminated, (b) all
Obligations arising under the Loan Documents have been paid in full (other than
contingent indemnification obligations for which no claim or demand has yet been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit that have been Cash Collateralized).

9.12ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments

142

--------------------------------------------------------------------------------

 

and this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X.

MISCELLANEOUS

10.01Amendments, Etc.  

(a)Subject to Section 2.20 and Section 3.07 and except as otherwise provided in
this Section 10.01, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(i)except as provided in Section 4.01, waive any condition set forth therein
without the written consent of each Lender;

(ii)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
whose Commitment is being extended, increased or reinstated (it being understood
and agreed that a waiver of any condition precedent set forth in Section 4.02 or
of any Default or of a mandatory reduction in Commitments is not considered an
extension, increase or reinstatement in Commitments of any Lender);

(iii)postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

143

--------------------------------------------------------------------------------

 

(iv)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (b) of this Section 10.01) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such amount (it being
understood that neither of the following constitutes a reduction in the rate of
interest on any Loan or L/C Borrowing or any fees or other amounts: (A) any
amendment to the definition of “Default Rate” or waiver of any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or (B) any
amendment to or waiver of any financial covenant hereunder (or any defined term
or component defined term used therein) even if the effect of such amendment or
waiver would be to reduce the rate of interest on any Loan or L/C Borrowing or
to reduce any fee payable hereunder);

(v)change Sections 2.14 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(vi)change any provision of this Section 10.01 or the definition of “Required
Lenders”, “Required Pro Rata Facilities Lenders”, “Required Revolving Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

(vii)release any Guarantor or the Borrower without the written consent of each
Lender, or, except in connection with a transaction permitted under Section 7.04
or Section 7.05, release all or substantially all of the value of the Guaranty
without the written consent of each Lender whose Obligations are guaranteed
thereby, except, in either case, to the extent any such release is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);

(viii)release or authorize the release of all or substantially all of the
Collateral under the Collateral Documents without the written consent of each
Lender whose Obligations hereunder are secured by such Collateral, it being
understood that to the extent that Collateral comprises assets which are
permitted to be sold pursuant to Section 7.05 or released pursuant to Section
9.10, such Collateral may be released without the consent of any of the Lenders;

(ix)amend Section 1.06 without the written consent of each Lender and L/C Issuer
obligated to make Credit Extensions in Alternative Currencies; or

(x)without limiting the generality of clause (a)(i) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or any condition
set forth in Section 4.03 as to the Credit Extension of Delayed Draw Term A
Loans without the written consent of the Delayed Draw Term A Lenders who hold
greater than 50% of the Delayed Draw Term A Loan Commitments.

(xi)prior to the termination of the Aggregate Revolving Commitments, unless also
signed by the Required Revolving Lenders, no such amendment, waiver or consent
shall (A) waive any Default or Event of Default for purposes of Section 4.02(b),
(B) amend, change, waive, discharge or terminate Sections 4.02 or 8.01 in a
manner adverse to the Revolving Lenders or (C) amend, change, waive, discharge
or terminate this clause (xi);

144

--------------------------------------------------------------------------------

 

(xii)unless also signed by Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the aggregate Outstanding Amount of the
Term B Loans entitled to receive prepayments pursuant to Section 2.06(b)(iii),
as applicable, no such amendment, waiver or consent shall (A) amend, change,
waive, discharge or terminate Section 2.06(b)(v) so as to alter the manner of
application of proceeds of any mandatory prepayment required by Section
2.06(b)(iii) or (B) amend, change, waive, discharge or terminate this clause
(xii) (other than to provide Lenders of other Term Loans with proportional
rights under this clause (xii));

(xiii)unless in writing and signed by each L/C Issuer in addition to the Lenders
required above, no amendment, waiver or consent shall affect the rights or
duties of the L/C Issuers under this Agreement or any Issuer Document relating
to any Letter of Credit issued or to be issued by it;

(xiv)unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, no amendment, waiver or consent shall affect the rights
or duties of the Swing Line Lender under this Agreement;

(xv)unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, no amendment, waiver or consent shall affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and

(xvi)directly and materially adversely affect the rights of Lenders holding
Commitments or Loans of one Class differently from the rights of Lenders holding
Commitments or Loans of any other Class without the written consent of the
applicable Class of Required Lenders of such affected Lenders;

(b)Notwithstanding anything to the contrary in this Section 10.01:

(i)any amendment, waiver or consent with respect to (A) Section 7.11 (or any
defined term or component defined term used therein) or any Default or Event of
Default or exercise of remedies by the Required Pro Rata Facilities Lenders in
respect or as a result thereof, (B) the second proviso in Section 8.01(b), (C)
clause (a) of Section 8.02 or (D) the parenthetical provisions referencing
Section 7.11 in Section 10.03 will not require the consent of the Required
Lenders but shall be effective if, and only if, signed by the Required Pro Rata
Facilities Lenders and the Loan Parties and acknowledged by the Administrative
Agent;

(ii)any Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.

(iii)any amendment, waiver or consent with respect to the definitions of
“Alternative Currency Sublimit”, “Letter of Credit Sublimit” and “Swing Line
Sublimit”, Section 1.06, Section 2.03 and Section 2.05 will not require the
consent of the Required Lenders but shall be effective if, and only if, signed
by the Required Revolving Lenders, the Loan Parties and any party whose consent
is required pursuant to clauses (a)(ix), (a)(x), (a)(xiii), (a)(xiv) or (a)(xv)
above and acknowledged by the Administrative Agent;

(iv)a Refinancing Amendment shall be effective if signed only by Borrower, the
Administrative Agent and each Person that agrees to provide a portion of the
applicable Specified Refinancing Debt;

145

--------------------------------------------------------------------------------

 

(v)an Incremental Facility Amendment shall be effective if signed only by
Borrower, the Administrative Agent and each Person that agrees to provide a
portion of the applicable Incremental Facility;

(vi)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender;

(vii)each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein;

(viii)the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral other than Cash Collateral in the context of a bankruptcy
or insolvency proceeding and such determination shall be binding on all of the
Lenders;

(ix)this Agreement may be amended with the written consent of only the Borrower,
the Administrative Agent, the L/C Issuers and the Lenders obligated to make
Credit Extensions in Alternative Currencies to amend the definition of
“Alternative Currency”, “LIBOR Quoted Currency”, “Non-LIBOR Quoted Currency” or
“Eurocurrency Rate” solely to add additional currency options and the applicable
interest rate with respect thereto, in each case solely to the extent permitted
pursuant to Section 1.06;

(x)only the written consent of the Administrative Agent and the Borrower shall
be required to make amendments contemplated by Section 3.07;

(xi)this Agreement may be amended and restated in accordance with this Section
10.01 but without the consent of a specific Lender if, upon giving effect to
such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts then owing to it or then accrued for its account under this Agreement;

(xii)only the written consent of the Administrative Agent and the Borrower shall
be required to amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes or to
extend an existing Lien over additional property, and such amendment shall
become effective without any further consent of any other party to such Loan
Document so long as (A) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (B) the Lenders shall have received at least five (5)
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five (5) Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment;

146

--------------------------------------------------------------------------------

 

(xiii)only the written consent of the Administrative Agent (after consultation
with the Borrower) shall be required to amend, modify or supplement this
Agreement to implement the “flex” provisions set forth in the Joint Fee Letter
so long as, in each case, such amendment, modification or supplement does not
adversely affect the rights of any Lender in the applicable Facility or any L/C
Issuer; and

(xiv)prior to the Closing Date, only the written consent of the Administrative
Agent and the Borrower shall be required to amend, modify or supplement this
Agreement (x) as it relates to those provisions applicable to the  Term B
Facility (including the Term B Loan Commitments) so long as such amendment,
modification or supplement is not adverse to the Lenders or any L/C Issuer and
(y) to reallocate Term A Loan Commitments to Delayed Draw Term A Loan
Commitments.

(c)In addition, notwithstanding anything to the contrary in this Section 10.01,
the Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders holdings Commitments and/or Loans of a particular class or tranche to
make one or more amendments or modifications to (i) allow the maturity of such
Commitments or Loans of the accepting Lenders to be extended, (ii) modify the
Applicable Rate and/or fees payable with respect to such Loans and Commitments
of the accepting Lenders, (iii) modify any covenants or other provisions or add
new covenants or provisions that are agreed between the Borrower, the
Administrative Agent and the Accepting Lenders; provided that such modified or
new covenants and provisions are applicable only during periods after the latest
Maturity Date that is in effect on the effective date of such amendment, and
(iv) any other amendment to a Loan Document required to give effect to the
amendments described in clauses (i), (ii) and (iii) of this paragraph
(“Permitted Amendments”, and any amendment to this Agreement to implement
Permitted Amendments, a “Loan Modification Agreement”) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (x) the terms and conditions of the
requested Permitted Amendments and (y) the date on which such Permitted
Amendments are requested to become effective. Permitted Amendments shall become
effective only with respect to the applicable class or tranche of Commitments
and/or Loans of the Lenders that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Commitments and/or Loans as to which
such Lender’s acceptance has been made. The Borrower and each Accepting Lender
shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof, and the Loan Parties shall also deliver such
resolutions, opinions and other documents as reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that (1) upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendments
evidenced thereby and only with respect to the applicable class or tranche of
Commitments and Loans of the Accepting Lenders as to which such Lenders’
acceptance has been made, (2) any applicable Lender who is not an Accepting
Lender may be replaced by the Borrower in accordance with Section 10.13, and (3)
to the extent relating to Revolving Commitments and Revolving Loans, the
Administrative Agent and the Borrower shall be permitted to make any amendments
or modifications to any Loan Documents necessary to allow any borrowings,
prepayments, participations in Letters of Credit and Swing Line Loans and
commitment reductions to be ratable across each class of Revolving Commitments
the mechanics for which may be implemented through the applicable Loan
Modification Agreement and may include technical changes related to

147

--------------------------------------------------------------------------------

 

the borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such prepayments and commitment reductions and
reductions in participations in Letters of Credit and Swing Line Loans may be
applied on a non-ratable basis to the class of non-Accepting Lenders.

(d)In addition, notwithstanding anything to the contrary in this Section 10.01,
this Agreement and any other Loan Document may be amended with only the consent
of the Borrower and the Administrative Agent solely to the extent necessary to
incorporate jurisdiction-specific provisions deemed reasonably necessary or
appropriate by the Borrower, the Administrative Agent and their respective legal
counsel in connection with the joinder of any Subsidiary as a Guarantor in
accordance with the terms of Section 6.14 and the granting of security interests
by such Subsidiary in accordance with the terms of Section 6.15.

10.02Notices; Effectiveness; Electronic Communication.  

(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrower or any other Loan Party, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

148

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet except to the extent such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party.

(d)Change of Address, Etc. The Borrower, the Administrative Agent, each L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

149

--------------------------------------------------------------------------------

 

(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Loan Party. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 (or, in the case of any Event of Default arising from a breach of
Section 7.11, the Required Pro Rata Facilities Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 with
respect to the Aggregate Revolving Commitments, the Term A Loans, the
Incremental Tranche A Term Loans and the Obligations in respect thereof) and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders (or, in the case of any Event of Default
arising from a breach of Section 7.11, any Lender with a Revolving Commitment,
Revolving Credit Exposure, Term A Loan, Delayed Draw Term A Loan Commitment or
Incremental Tranche A Term Loan may, with the consent of the Required Pro Rata
Facilities Lenders, enforce any rights and remedies available to it with respect
to the Aggregate Revolving Commitments, the Incremental Tranche A Term Loans and
the Obligations in respect thereof and as authorized by the Required Pro Rata
Facilities Lenders).

150

--------------------------------------------------------------------------------

 

10.04Expenses; Indemnity; Damage Waiver.  

(a)Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket fees and expenses incurred by the Administrative Agent, each
Arranger, each L/C Issuer and their respective Affiliates (but limited, in the
case of legal fees and expenses, to the reasonable fees and expenses of one firm
of counsel to the Administrative Agent, the Arrangers, the L/C Issuers and their
respective Affiliates, taken as a whole, and, if necessary, one firm of special
counsel and one firm of local counsel in each appropriate jurisdiction (which
may be a single firm for multiple jurisdictions) to all such Persons, taken as a
whole (and, in the case of an actual or perceived conflict of interest between
or among such Persons, of another firm of counsel, another firm of special
counsel and another firm of local counsel in each appropriate jurisdiction for
all such affected Indemnitees taken as a whole, repeated until no such actual or
perceived conflict exists among such Persons taken as a whole)), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by each L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (but limited, in the case of legal fees and expenses, to the
reasonable fees and expenses of one firm of counsel to the Administrative Agent,
the Arrangers, the Lenders, the L/C Issuers and their respective Affiliates,
taken as a whole, and, if necessary, one firm of special counsel and one firm of
local counsel in each appropriate jurisdiction (which may be a single firm for
multiple jurisdictions) to all such Persons, taken as a whole (and except
allocated costs of in-house counsel) (and, in the case of an actual or perceived
conflict of interest between or among such Persons, of another firm of counsel,
another firm of special counsel and another firm of local counsel in each
appropriate jurisdiction for all such affected Indemnitees taken as a whole,
repeated until no such actual or perceived conflict exists among such Persons
taken as a whole)) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable, expenses (limited, in the case of legal fees and expenses, to one
firm of counsel for all Indemnitees taken as a whole and, if necessary, one firm
of special counsel and one firm of local counsel in each appropriate
jurisdiction (which may be a single firm for multiple jurisdictions) for all
Indemnitees taken a as a whole (and, in the case of an actual or perceived
conflict of interest, of another firm of counsel, another firm of special
counsel and another firm of local counsel in each appropriate jurisdiction for
all such affected Indemnitees taken as a whole) (in each case, excluding
allocated costs of in- house counsel)), incurred by any Indemnitee or asserted
or awarded against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any

151

--------------------------------------------------------------------------------

 

sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related reasonable, expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(a) the gross negligence or willful misconduct of such Indemnitee or any of its
Related Indemnified Parties or (b) a material breach of such Indemnitee’s
obligations (or any of its Related Indemnified Parties’ obligations) hereunder
or under any other Loan Document or (y) arise solely out of, or result from, a
claim, litigation, investigation or proceeding brought by one Indemnitee against
another Indemnitee except to the extent such claim (1) involves any action or
inaction by the Borrower or any Affiliate or (2) relates to any action or
inaction of such Indemnitee in its capacity as Administrative Agent (or any
sub-agent thereof), Arranger or similar title (including, without limitation,
arranger, bookrunner, syndication agent, documentation). Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clauses (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or such L/C Issuer or the Swing
Line Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.13(d).

(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing contained in this clause (d) shall limit the
Borrower’s indemnification obligations set forth

152

--------------------------------------------------------------------------------

 

above to the extent such special, indirect, consequential or punitive damages
are included in any third party claim in connection with which such Indemnitee
is entitled to indemnification hereunder. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, an
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments, the repayment, satisfaction or
discharge of all the other Obligations and the Facility Termination Date.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06Successors and Assigns.  

(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder (other than in the case of the Borrower or any
other Loan Party to the extent expressly permitted under Section 7.04) except
(i) to an assignee in accordance with the provisions of clause (b) of this
Section 10.06, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section 10.06, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) of this Section
10.06, (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section 10.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable

153

--------------------------------------------------------------------------------

 

right, remedy or claim under or by reason of this Agreement. Notwithstanding any
other provision set forth in this Section 10.06 or otherwise, the Lenders shall
not be permitted to assign their Commitments prior to the Closing Date.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that (in each case with respect to any
credit facility hereunder) any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it (in
each case with respect to any credit facility provided hereunder) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in clause
(b)(i)(B) of this Section 10.06 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B)in any case not described in clause (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of the Revolving Facility, or $1,000,000, in the case of any assignment in
respect of the Term Facility unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility or term loan facility provided hereunder on a
non-pro rata basis;

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 10.06 and, in
addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received written notice thereof;

154

--------------------------------------------------------------------------------

 

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded commitment to a term loan facility provided hereunder or any Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable credit facility subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Facility to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund;

(C)the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)the consent of each L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries or to any Disqualified Institution,
or to any Person who, upon becoming a Lender hereunder, would constitute any of
the foregoing Persons described in this clause (B), or (C) to a natural Person
(or to a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of a natural Person).

(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

155

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section 10.06.

(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Sections 10.01(a)(i)
through Section 10.01(a)(x) that directly affects such Participant. Subject to
clause (e) of this Section 10.06, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by

156

--------------------------------------------------------------------------------

 

assignment pursuant to clause (b) of this Section 10.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under clause (b) of this Section 10.06 and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06(b) with
respect to any Participant. A Participant that would be a Non-U.S. Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender.

(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Lender acting as an L/C Issuer or Swing Line Lender assigns all of its Revolving
Commitment and Revolving Loans pursuant to clause (b) above, such L/C Issuer or
Swing Line Lender may, (i) upon thirty (30) days’ prior written notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty (30)
days’ prior written notice to the Borrower, resign as Swing Line Lender. In the
event of any

157

--------------------------------------------------------------------------------

 

such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such lender as L/C Issuer or
Swing Line Lender, as the case may be. If any Lender resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If any Lender resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the applicable Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such
resigning L/C Issuer to effectively assume the obligations of such resigning L/C
Issuer with respect to such Letters of Credit.

(h)Disqualified Institutions.

(i)Notwithstanding anything to the contrary set forth in this Section 10.06, no
assignment or, to the extent the DQ List has been posted on the Platform for all
Lenders, participation shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign or participate all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 10.06, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender or
participant and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (h)(i) shall not be void, but the other provisions
of this clause (g) shall apply.

(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior consent in violation of clause (i) above, the
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Revolving Commitment of such Disqualified Institution and repay all obligations
of the Borrower owing to such Disqualified Institution in connection with such
Revolving Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts and amounts payable
under Section 2.06(a)(iii)) payable to it hereunder and under the other Loan
Documents and/or (C) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 10.06), all of its interest, rights and

158

--------------------------------------------------------------------------------

 

obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts and
amounts payable under Section 2.06(a)(iii)) payable to it hereunder and other
the other Loan Documents; provided that (i) the Borrower or the assigning
Disqualified Institution shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b), and (ii) such assignment
does not conflict with applicable Laws.

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by any applicable court of competent jurisdiction
effectuating the foregoing clause (2).

(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its and its Affiliates’
respective Related Parties who need to know such information in connection with
or relating to the evaluation, administration, or enforcement of the
Transactions and the Loan Documents and are informed of the confidential nature
of such information and are or have been advised of their obligation to keep
information of this type confidential (and the Administrative Agent, the Lenders
and the L/C Issuers shall be responsible for their Related Parties’ compliance
with this paragraph), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the

159

--------------------------------------------------------------------------------

 

Administrative Agent, such Lender or such L/C Issuer shall except with respect
to any audit or examination conducted by accountants or any governmental,
regulatory, or self- regulatory authority exercising examination or regulatory
authority, to the extent permitted by Law, notify the Borrower promptly in
advance thereof, (c) to the extent required by applicable laws or regulations,
by any compulsory legal process or pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding, in which case the Administrative Agent, such Lender or such L/C
Issuer shall notify the Borrower of the proposed disclosure in advance to the
extent not prohibited by Law, compulsory legal process or the applicable
administrative agency, (d) to any other party hereto, provided that no material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, may be disclosed to any Public
Lender, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) to market data collectors, similar services providers to the lending
industry, and services providers to the Arrangers and the Lenders in connection
with the administration and management of the Credit Agreement and the
Facilities hereunder; provided that such information is limited to the existence
of the Loan Documents and the Facilities hereunder that is customarily provided
to such market data collectors or service provider, (g) subject to an agreement
containing provisions substantially the same as those of this Section and in
accordance with the standard syndication processes of the Arrangers (and shall
in any event require “click through” or other affirmative actions on the part of
the recipient to access such information) or as otherwise agreed, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.16 or Section 2.20 or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to any of the
Borrower and their obligations, this Agreement or payments hereunder, (h) on a
confidential basis to  any rating agency in connection with rating the Borrower
or its Subsidiaries or the credit facilities provided hereunder, (i) with the
prior written consent of the Borrower, (j) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a third-party
source other than the Borrower; (k) to the extent that such information was
already in possession of the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates (except to the extent received in a manner
restricted by this paragraph) or is independently developed by the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates; or (l) for purposes of establishing a “due diligence” defense in any
suit, action or proceeding relating to the Loan Documents; provided that in no
event shall any disclosure of Information be made to any Disqualified
Institution. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received by the Loan Parties or the
Subsidiaries or Affiliates after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

160

--------------------------------------------------------------------------------

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, and the Commitment Letter as it relates
solely to the Term B Facility (and the applicable commitments thereunder),
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.04, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have

161

--------------------------------------------------------------------------------

 

received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder (other
than contingent indemnification obligations for which no claim or demand has
been made) shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the applicable L/C
Issuer or the Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

10.13Replacement of Lenders.  Without limiting the provisions of Section 10.06
with respect to Disqualified Institutions, if the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

162

--------------------------------------------------------------------------------

 

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.  

(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

163

--------------------------------------------------------------------------------

 

(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15[Reserved].  

10.16Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any of the Arrangers
nor any Lender has any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties

164

--------------------------------------------------------------------------------

 

and their respective Affiliates, and neither the Administrative Agent, any of
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.18Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.19USA PATRIOT Act.  Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party, information concerning its direct and
indirect holders of Equity Interests and other Persons exercising Control over
it, and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the PATRIOT
Act. Each Loan Party shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

10.20Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum

165

--------------------------------------------------------------------------------

 

originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Loan Party (or to any other Person who may be
entitled thereto under applicable law).

10.21Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or any L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

 

166

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

II-VI INCORPORATED,

 

 

a Pennsylvania corporation

 

 

 

 

 

By:

/s/ Mary Jane Raymond

 

 

Name:

Mary Jane Raymond

 

 

Title:

Chief Financial Officer

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Anthony W. Kell

 

 

Name:

Anthony W. Kell

 

 

Title:

Vice President

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

LENDERS:

 

BANK OF AMERICA, N.A.,

 

 

as a Lender, an L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Katherine Osele

 

 

Name:

Katherine Osele

 

 

Title:

Senior Vice President

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Mary Molinar

 

 

Name:

Mary Molinar

 

 

Title:

Vice President

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Michael Kus

 

 

Name:

Michael Kus

 

 

Title:

Managing Director

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

Citizens Bank N.A., as a Lender

 

 

 

 

 

By:

/s/ Donald P. Haddad

 

 

Name:

Donald P. Haddad

 

 

Title:

Senior Vice President

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

Fifth Third Bank, as a Lender

 

 

 

 

 

By:

/s/ Marisa Lake

 

 

Name:

Marisa Lake

 

 

Title:

Officer

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Matthew Antioco

 

 

Name:

Matthew Antioco

 

 

Title:

Director

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

SunTrust Bank, as a Lender

 

 

 

 

 

By:

/s/ Dave Felty

 

 

Name:

Dave Felty

 

 

Title:

Managing Director

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Matt Waszmer

 

 

Name:

Matt Waszmer

 

 

Title:

Senior Vice President

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

First National Bank of Pennsylvania, as a Lender

 

 

 

 

 

By:

/s/ Dennis F. Lennon

 

 

Name:

Dennis F. Lennon

 

 

Title:

Vice President

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

HSBC Bank USA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Christopher S. Helmeci

 

 

Name:

Christopher S. Helmeci

 

 

Title:

SVP

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

Santander Bank N.A., as a Lender

 

 

 

 

 

By:

/s/ Audra E. Glassmire

 

 

Name:

Audra E. Glassmire

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Joseph J. Sigle

 

 

Name:

Joseph J. Sigle

 

 

Title:

Senior Vice President

 

 




II-VI INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

Mizuho Bank, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

 

II-VI INCORPORATED

CREDIT AGREEMENT